Exhibit 10(a)

 

 

 

$800,000,000

CREDIT AGREEMENT

Dated as of November 16, 2006

among

Tenet Healthcare Corporation
as Borrower

and

The Lenders and Issuers Party Hereto

and

Citicorp USA, Inc.
as Administrative Agent

* * *

Bank of America, N.A.
as Syndication Agent

* * *

Citigroup Global Markets Inc.

and

Banc of America Securities LLC
as Joint Lead Arrangers and Joint Lead Book Runners

*   *   *

General Electric Capital Corporation
The Bank of Nova Scotia
as Co-Documentation Agents

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153-0119

 


--------------------------------------------------------------------------------


Table of Contents

ARTICLE I

 

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

 

1

 

 

 

 

 

 

Section 1.1

Defined Terms

 

1

 

 

 

 

 

 

Section 1.2

Computation of Time Periods

 

29

 

 

 

 

 

 

Section 1.3

Accounting Terms and Principles

 

29

 

 

 

 

 

 

Section 1.4

Conversion of Foreign Currencies

 

29

 

 

 

 

 

 

Section 1.5

Certain Terms

 

30

 

 

 

 

 

ARTICLE II

 

THE FACILITY

 

30

 

 

 

 

 

 

Section 2.1

The Revolving Credit Commitments

 

30

 

 

 

 

 

 

Section 2.2

Borrowing Procedures

 

31

 

 

 

 

 

 

Section 2.3

Swing Loans

 

32

 

 

 

 

 

 

Section 2.4

Letters of Credit

 

34

 

 

 

 

 

 

Section 2.5

Reduction and Termination of the Revolving Credit Commitments

 

39

 

 

 

 

 

 

Section 2.6

Repayment of Loans

 

39

 

 

 

 

 

 

Section 2.7

Evidence of Debt

 

39

 

 

 

 

 

 

Section 2.8

Optional Prepayments

 

40

 

 

 

 

 

 

Section 2.9

Mandatory Prepayments

 

41

 

 

 

 

 

 

Section 2.10

Interest

 

42

 

 

 

 

 

 

Section 2.11

Conversion/Continuation Option

 

43

 

 

 

 

 

 

Section 2.12

Fees

 

43

 

 

 

 

 

 

Section 2.13

Payments and Computations

 

44

 

 

 

 

 

 

Section 2.14

Special Provisions Governing Eurodollar Rate Loans

 

47

 

 

 

 

 

 

Section 2.15

Capital Adequacy

 

49

 

 

 

 

 

 

Section 2.16

Taxes

 

49

 

 

 

 

 

 

Section 2.17

Substitution of Lenders

 

52

 

 

 

 

 

 

Section 2.18

Incremental Facility

 

53

 

 

 

 

 

ARTICLE III

 

CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

54

 

 

 

 

 

 

Section 3.1

Conditions Precedent to Initial Loans and Letters of Credit

 

54

 

 

 

 

 

 

Section 3.2

Conditions Precedent to Each Loan and Letter of Credit

 

57

 

 

 

 

 

 

Section 3.3

Determinations of Initial Borrowing Conditions

 

58

 

 

 

 

 

 

Section 3.4

Conditions Precedent to Each Incremental Credit Extension Date

 

58

i


--------------------------------------------------------------------------------


Table of Contents
(Continued)

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

59

 

 

 

 

 

 

Section 4.1

Corporate Existence; Compliance with Law

 

60

 

 

 

 

 

 

Section 4.2

Corporate Power; Authorization; Enforceable Obligations

 

60

 

 

 

 

 

 

Section 4.3

Subsidiaries; Borrower Information

 

61

 

 

 

 

 

 

Section 4.4

Financial Statements

 

61

 

 

 

 

 

 

Section 4.5

Material Adverse Change

 

62

 

 

 

 

 

 

Section 4.6

Solvency

 

62

 

 

 

 

 

 

Section 4.7

Litigation

 

62

 

 

 

 

 

 

Section 4.8

Taxes

 

62

 

 

 

 

 

 

Section 4.9

Full Disclosure

 

63

 

 

 

 

 

 

Section 4.10

Margin Regulations

 

63

 

 

 

 

 

 

Section 4.11

No Burdensome Restrictions; No Defaults

 

63

 

 

 

 

 

 

Section 4.12

Investment Company Act; Public Utility Holding Company Act

 

63

 

 

 

 

 

 

Section 4.13

Compliance with Health Care Laws

 

64

 

 

 

 

 

 

Section 4.14

Use of Proceeds

 

64

 

 

 

 

 

 

Section 4.15

Insurance

 

65

 

 

 

 

 

 

Section 4.16

Labor Matters

 

65

 

 

 

 

 

 

Section 4.17

ERISA

 

65

 

 

 

 

 

 

Section 4.18

Environmental Matters

 

66

 

 

 

 

 

 

Section 4.19

Intellectual Property

 

66

 

 

 

 

 

ARTICLE V

 

FINANCIAL COVENANTS

 

66

 

 

 

 

 

 

Section 5.1

Minimum Fixed Charge Coverage Ratio

 

67

 

 

 

 

 

 

Section 5.2

Capital Expenditures

 

67

 

 

 

 

 

ARTICLE VI

 

REPORTING COVENANTS

 

67

 

 

 

 

 

 

Section 6.1

Financial Statements

 

68

 

 

 

 

 

 

Section 6.2

Default Notices

 

69

 

 

 

 

 

 

Section 6.3

Litigation

 

70

 

 

 

 

 

 

Section 6.4

Notices under Related Documents

 

70

 

 

 

 

 

 

Section 6.5

SEC Filings

 

70

 

 

 

 

 

 

Section 6.6

Labor Relations

 

70

 

 

 

 

 

 

Section 6.7

ERISA Matters

 

70

 

ii


--------------------------------------------------------------------------------


Table of Contents
(Continued)

 

Section 6.8

Environmental Matters

 

71

 

 

 

 

 

 

Section 6.9

Borrowing Base Determination

 

71

 

 

 

 

 

 

Section 6.10

Tax Reporting

 

72

 

 

 

 

 

 

Section 6.11

Health Care Reportable Event

 

72

 

 

 

 

 

 

Section 6.12

Other Information

 

72

 

 

 

 

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

72

 

 

 

 

 

 

Section 7.1

Preservation of Corporate Existence, Etc

 

72

 

 

 

 

 

 

Section 7.2

Compliance with Laws, Etc

 

72

 

 

 

 

 

 

Section 7.3

Conduct of Business

 

72

 

 

 

 

 

 

Section 7.4

Payment of Taxes, Etc

 

73

 

 

 

 

 

 

Section 7.5

Maintenance of Insurance

 

73

 

 

 

 

 

 

Section 7.6

Access

 

73

 

 

 

 

 

 

Section 7.7

Keeping of Books

 

73

 

 

 

 

 

 

Section 7.8

Maintenance of Properties, Etc

 

73

 

 

 

 

 

 

Section 7.9

Application of Proceeds

 

74

 

 

 

 

 

 

Section 7.10

Additional Collateral and Guaranties

 

74

 

 

 

 

 

 

Section 7.11

Cash Management

 

74

 

 

 

 

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

76

 

 

 

 

 

 

Section 8.1

Indebtedness

 

76

 

 

 

 

 

 

Section 8.2

Liens, Etc

 

78

 

 

 

 

 

 

Section 8.3

Investments

 

78

 

 

 

 

 

 

Section 8.4

Sale of Assets

 

80

 

 

 

 

 

 

Section 8.5

Restricted Payments

 

81

 

 

 

 

 

 

Section 8.6

Prepayment and Cancellation of Indebtedness

 

81

 

 

 

 

 

 

Section 8.7

Restriction on Fundamental Changes; Acquisitions

 

81

 

 

 

 

 

 

Section 8.8

Change in Nature of Business

 

82

 

 

 

 

 

 

Section 8.9

Transactions with Affiliates

 

82

 

 

 

 

 

 

Section 8.10

Limitations on Restrictions on Subsidiary Distributions; No New Negative Pledge

 

82

 

 

 

 

 

 

Section 8.11

Modification of Constituent Documents

 

83

 

 

 

 

 

 

Section 8.12

Margin Regulations

 

83

 

 

 

 

 

 

Section 8.13

No Speculative Transactions

 

83

 

iii


--------------------------------------------------------------------------------


Table of Contents
(Continued)

 

Section 8.14

Compliance with ERISA

 

83

 

 

 

 

 

 

Section 8.15

Environmental

 

83

 

 

 

 

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

83

 

 

 

 

 

 

Section 9.1

Events of Default

 

83

 

 

 

 

 

 

Section 9.2

Remedies

 

85

 

 

 

 

 

 

Section 9.3

Actions in Respect of Letters of Credit

 

85

 

 

 

 

 

 

Section 9.4

Rescission

 

86

 

 

 

 

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

86

 

 

 

 

 

 

Section 10.1

Authorization and Action

 

86

 

 

 

 

 

 

Section 10.2

Administrative Agent’s Reliance, Etc

 

87

 

 

 

 

 

 

Section 10.3

Posting of Approved Electronic Communications

 

88

 

 

 

 

 

 

Section 10.4

The Administrative Agent Individually

 

89

 

 

 

 

 

 

Section 10.5

Lender Credit Decision

 

89

 

 

 

 

 

 

Section 10.6

Indemnification

 

89

 

 

 

 

 

 

Section 10.7

Successor Administrative Agent

 

90

 

 

 

 

 

 

Section 10.8

Concerning the Collateral and the Collateral Documents

 

90

 

 

 

 

 

 

Section 10.9

Collateral Matters Relating to Related Obligations

 

91

 

 

 

 

 

ARTICLE XI

 

MISCELLANEOUS

 

92

 

 

 

 

 

 

Section 11.1

Amendments, Waivers, Etc

 

92

 

 

 

 

 

 

Section 11.2

Assignments and Participations

 

95

 

 

 

 

 

 

Section 11.3

Costs and Expenses

 

98

 

 

 

 

 

 

Section 11.4

Indemnities

 

99

 

 

 

 

 

 

Section 11.5

Limitation of Liability

 

100

 

 

 

 

 

 

Section 11.6

Right of Set-off

 

101

 

 

 

 

 

 

Section 11.7

Sharing of Payments, Etc

 

101

 

 

 

 

 

 

Section 11.8

Notices, Etc

 

102

 

 

 

 

 

 

Section 11.9

No Waiver; Remedies

 

104

 

 

 

 

 

 

Section 11.10

Binding Effect

 

104

 

 

 

 

 

 

Section 11.11

Governing Law

 

104

 

 

 

 

 

 

Section 11.12

Submission to Jurisdiction; Service of Process

 

104

 

 

 

 

 

 

Section 11.13

Waiver of Jury Trial

 

105

iv


--------------------------------------------------------------------------------


Table of Contents
(Continued)

Section 11.14

Marshaling; Payments Set Aside

 

105

 

 

 

 

 

 

Section 11.15

Section Titles

 

105

 

 

 

 

 

 

Section 11.16

Execution in Counterparts

 

106

 

 

 

 

 

 

Section 11.17

Entire Agreement

 

106

 

 

 

 

 

 

Section 11.18

Confidentiality

 

106

 

 

 

 

 

 

Section 11.19

Patriot Act Notice

 

106

 

v


--------------------------------------------------------------------------------


Table of Contents
(Continued)

Schedules

Schedule I

 

—

 

Revolving Credit Commitments

Schedule II

 

—

 

Applicable Lending Offices and Addresses for Notices

Schedule 1.1(a)

 

—

 

Excluded Subsidiaries

Schedule 2.4

 

—

 

Existing Letters of Credit

Schedule 4.2

 

—

 

Consents

Schedule 4.3

 

—

 

Ownership of Subsidiaries

Schedule 4.7

 

—

 

Litigation

Schedule 4.8

 

—

 

Taxes

Schedule 4.13

 

—

 

Compliance with Health Care Laws

Schedule 4.16

 

—

 

Labor Matters

Schedule 4.17

 

—

 

List of Plans

Schedule 4.18

 

—

 

Environmental Matters

Schedule 8.2

 

—

 

Existing Liens

Schedule 8.3

 

—

 

Existing Investments

Schedule 8.4

 

—

 

Asset Sales

Exhibits

Exhibit A

 

—

 

Form of Assignment and Acceptance

Exhibit B

 

—

 

Form of Revolving Credit Note

Exhibit C

 

—

 

Form of Notice of Borrowing

Exhibit D

 

—

 

Form of Swing Loan Request

Exhibit E

 

—

 

Form of Letter of Credit Request

Exhibit F

 

—

 

Form of Notice of Conversion or Continuation

Exhibit G

 

—

 

Form of Opinion of Counsel for the Loan Parties

Exhibit H

 

—

 

Form of Guaranty

Exhibit I

 

—

 

Form of Security Agreement

Exhibit J

 

—

 

Form of Borrowing Base Certificate

Exhibit K

 

 

 

Form of Collection Deposit Account Agreement

 

 

vi


--------------------------------------------------------------------------------


Credit Agreement, dated as of November 16, 2006, among Tenet Healthcare
Corporation, a Nevada corporation (the “Borrower”), the Lenders (as defined
below), the Issuers (as defined below), Citicorp USA, Inc. (“Citicorp”), as
agent for the Lenders and the Issuers (in such capacity, the “Administrative
Agent”), Bank of America, N.A., as syndication agent and General Electric
Capital Corporation and The Bank of Nova Scotia, as co-documentation agents.

W i t n e s s e t h:

Whereas, the Borrower has requested that the Lenders and Issuers make available
for the purposes specified in this Agreement a revolving credit facility; and

Whereas, the Lenders and Issuers are willing to make available to the Borrower
such revolving credit facility upon the terms and subject to the conditions set
forth herein.

Now, Therefore, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

Definitions, Interpretation and Accounting Terms

Section 1.1            Defined Terms

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Account” means, collectively and without duplication: (i) any “account” (as
defined in the UCC), any accounts receivable (whether in the form of payments
for services rendered or goods sold), any “health-care insurance receivables”
(as defined in the UCC), any “payment intangibles” (as defined in the UCC) and
all other rights to payment and/or reimbursement of every kind and description,
whether or not earned by performance, (ii) all books and records pertaining to
the foregoing, (iii) all “supporting obligations” (as defined in the UCC) in
respect of the foregoing and (iv) all Proceeds of any of the foregoing;
provided, however, that “Accounts” shall not include (a) rights to payment in
respect of (1) medical office building leases to physicians, (2) physician
income guarantees, or (3) Medicaid disproportionate share receivables, (b) any
notes owed to the Borrower or any of the Guarantors, which evidences
indebtedness other than for services rendered or goods sold and (c) proceeds of
assets described in clause (a) or (b) above.

“Account Debtor” has the meaning given to such term in the UCC.

“Acquisition” means any acquisition by the Borrower or any of its Subsidiaries
of all or substantially all of the assets or Stock of any Acquisition Target, or
the merger of any Acquisition Target with or into the Borrower or any Subsidiary
of the Borrower (and, in the case of a merger with (i) any Guarantor, with such
Guarantor being the surviving corporation and (ii) the Borrower, with the
Borrower being the surviving corporation).


--------------------------------------------------------------------------------


“Acquisition Target” means any Person or any operating division thereof subject
to an Acquisition.

 “Administrative Agent” has the meaning specified in the preamble to this
Agreement.

“Advance Rate” means (a) 85% in the case of Eligible Accounts that are not more
than 120 days past the Discharge Date, (b) 50% in the case of Eligible Accounts
that are more than 120 days, but not more than 150 days, past the Discharge Date
and (c) 25% in the case of Eligible Accounts that are more than 150 days, but
not more than 180 days, past the Discharge Date.

“Affected Lender” has the meaning specified in Section 2.17 (Substitution of
Lenders).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or that is controlled by or is under common control with
such Person.  For the purposes of this definition, “control” means the
possession of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

“Agent Affiliate” has the meaning specified in Section 10.3(c) (Posting of
Approved Electronic Communications).

“Agreement” means this Credit Agreement.

“Applicable Lending Office” means, with respect to each Revolving Credit Lender,
its Domestic Lending Office in the case of a Base Rate Loan, and its Eurodollar
Lending Office in the case of a Eurodollar Rate Loan.

“Applicable Margin” means (a) during the period commencing on the Closing Date
and ending on the date falling six (6) months after the Closing Date, with
respect to (i) Revolving Loans and Swing Loans maintained as Base Rate Loans, a
rate equal to 0.75% per annum and (ii) Revolving Loans maintained as Eurodollar
Rate Loans, a rate equal to 1.75% per annum and (b) thereafter, as of any date
of determination, a per annum rate equal to the rate set forth below opposite
the applicable type of Loan and the then applicable Leverage Ratio (determined
on the last day of the most recent Fiscal Quarter for which Financial Statements
have been delivered pursuant to Section 6.1(a) or (b) (Financial Statements))
set forth below:

Leverage Ratio

 

Base Rate
Loans

 

Eurodollar
Rate Loans

 

Greater than or equal to 4.75 to 1

 

0.75

%

1.75

%

Less than 4.75 to 1

 

0.50

%

1.50

%

 

Changes in the Applicable Margin resulting from a change in the Leverage Ratio
on the last day of any subsequent Fiscal Quarter shall become effective as to
all Revolving Loans and Swing Loans upon delivery by the Borrower to the
Administrative Agent of new Financial Statements pursuant to Section 6.1(a) or
(b) (Financial Statements), as applicable.  Notwithstanding anything to the
contrary set forth in this Agreement (including the then effective Leverage
Ratio), if the

2


--------------------------------------------------------------------------------


Borrower shall fail to deliver such Financial Statements within any of the time
periods specified in Section 6.1(a) or (b) (Financial Statements), the
Applicable Margin from and including the 46th day after the end of such Fiscal
Quarter or the 91st day after the end of such Fiscal Year, as the case may be,
to but not including the date the Borrower delivers to the Administrative Agent
such Financial Statements shall equal the highest possible Applicable Margin
provided for by this definition.

“Approved Deposit Account” means a Deposit Account that is the subject of an
effective Deposit Account Control Agreement and that is maintained by any Loan
Party with a Deposit Account Bank.  “Approved Deposit Account” includes all
monies on deposit in a Deposit Account and all certificates and instruments, if
any, representing or evidencing such Deposit Account.

“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement
to the Guaranty, any joinder to the Security Agreement and any other written
Contractual Obligation delivered or required to be delivered in respect of any
Loan Document or the transactions contemplated therein and (b) any Financial
Statement, financial and other report, notice, request, certificate and other
information material; provided, however, that, “Approved Electronic
Communication” shall exclude (i) any Notice of Borrowing, Letter of Credit
Request, Swing Loan Request, Notice of Conversion or Continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing, (ii) any
notice pursuant to Section 2.8 (Optional Prepayments) and Section 2.9 (Mandatory
Prepayments) and any other notice relating to the payment of any principal or
other amount due under any Loan Document prior to the scheduled date therefor,
(iii) all notices of any Default or Event of Default and (iv) any notice,
demand, communication, information, document and other material required to be
delivered to satisfy any of the conditions set forth in Article III (Conditions
to Loans and Letters of Credit) or Section 2.4(a) (Letters of Credit) or any
other condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning specified in Section 10.3(a)
(Posting of Approved Electronic Communications).

“Approved Fund” means any Fund engaged in investing in commercial loans that is
advised or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or Affiliate of an entity that administers or manages a Lender.

“Arranger” means each of Citigroup Global Markets Inc. and Banc of America
Securities LLC, in their capacity as joint lead arrangers and joint book
runners.

“Asset Sale” has the meaning specified in Section 8.4 (Sale of Assets).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Revolving Credit Lender and an Eligible Assignee, and accepted by the
Administrative Agent and, to the extent required by Section 11.2 (Assignments
and Participations), the Borrower, in substantially the form of Exhibit A (Form
of Assignment and Acceptance).

3


--------------------------------------------------------------------------------


“Availability Reserve” means, as of two Business Days after the date of written
notice of any determination thereof to the Borrower by the Administrative Agent,
such amounts as the Administrative Agent deems necessary from time to time, in
the Administrative Agent’s commercially reasonable discretion, to establish
against the Facility in order to preserve the ability to collect Eligible
Accounts comprising a material portion of the Collateral and the ability of the
Secured Parties to realize the value of such Collateral.

“Available Credit” means, at any time, (a) the lesser of (i) the then effective
Revolving Credit Commitments and (ii) the Borrowing Base at such time, minus
(b) the sum of (i) the aggregate Revolving Credit Outstandings at such time
(ii) any Availability Reserve in effect at such time and (iii) if the Excess
Availability Condition has not been satisfied at such time, any Eligible
Obligations Reserve in effect at such time.

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall be equal at all
times to the highest of the following:

(a)           the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate; and

(b)           0.5% per annum plus the Federal Funds Rate.

“Base Rate Loan” means any Swing Loan or any other Loan during any period in
which it bears interest based on the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Group Member incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Blockage Notice” has the meaning specified in each Deposit Account Control
Agreement.

“Borrower” has the meaning specified in the preamble to this Agreement.

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Revolving Credit Lenders ratably according to their respective Revolving
Credit Commitments.

“Borrowing Base” means, at any time, the sum of the products of (a)(x) the
Dollar value of each class of Eligible Accounts of the Borrower and the
Guarantors minus (y) any Eligibility Reserve then in effect, multiplied by (b)
the Advance Rate then in effect for such class of Eligible Accounts.

“Borrowing Base Certificate” means a certificate of the Borrower substantially
in the form of Exhibit J (Form of Borrowing Base Certificate).

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar

4


--------------------------------------------------------------------------------


Rate Loans, a day on which dealings in Dollar deposits are also carried on in
the London interbank market.

“Business Plan” has the meaning set forth in Section 3.1(e) (Conditions
Precedent to Initial Loans and Letters of Credit).

“Capital Expenditures” means, for any Person for any period, the aggregate of
amounts that would be reflected as additions to property, plant or equipment on
a Consolidated cash flow statement of such Person and its Subsidiaries,
excluding interest capitalized during construction and excluding expenditures
constituting all or a portion of the purchase price for Acquisitions.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all Consolidated obligations of such Person or any of its Subsidiaries
under Capital Leases.

“Cash Collateral Account” means any Deposit Account that is (a) established by
the Administrative Agent from time to time in its sole discretion to receive
cash and Cash Equivalents (or purchase cash or Cash Equivalents with funds
received) from the Loan Parties or Persons acting on their behalf pursuant to
the Loan Documents, (b) with such depositaries and as the Administrative Agent
may determine in its sole discretion, (c) in the name of the Administrative
Agent (although such account may also have words referring to the Borrower and
the account’s purpose), (d) under the control of the Administrative Agent and
(e) in the case of a Securities Account, with respect to which the
Administrative Agent shall be the Entitlement Holder and the only Person
authorized to give Entitlement Orders with respect thereto.

“Cash Equivalents” means (a) securities issued or fully guaranteed or insured by
the United States federal government or any agency thereof, (b) demand
deposits, certificates of deposit, eurodollar time deposits, overnight bank
deposits and bankers’ acceptances of any Lender or any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies (fully protected against
currency fluctuations) that, at the time of acquisition, are rated at least
“A-1” by S&P or “P-1” by Moody’s, (c) commercial paper of an issuer rated at
least “A-1” by S&P or “P-1” by Moody’s and (d) shares of any money market fund
that (i) has net assets whose Dollar Equivalent exceeds $500,000,000, (ii) is
continuously in compliance with Rule 2A-7 and (iii) if such fund is not in
compliance with Rule 2A-7, is rated at least “AAA” by S&P or Moody’s; provided,
however, that the maturities of all obligations of the type specified in
clauses (a), (b) and (c) above shall not exceed 365 days.

“Cash Interest Expense” means, with respect to any Person for any period, the
Interest Expense of such Person for such period less the Non-Cash Interest
Expense of such Person for such period.

5


--------------------------------------------------------------------------------


“Cash Management Document” means any certificate, agreement or other document
executed by any Loan Party in respect of the Cash Management Obligations of any
Loan Party.

“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements) provided
after the date hereof (regardless of whether these or similar services were
provided prior to the date hereof by the Administrative Agent, any Lender or any
Affiliate of any of them) by the Administrative Agent, any Lender or any
Affiliate of any of them in connection with this Agreement or any Loan Document
(other than Cash Management Documents), including obligations for the payment of
fees, interest, charges, expenses, attorneys’ fees and disbursements in
connection therewith.

“Change of Control” means the occurrence of any of the following: (a) any person
or group of persons (within the meaning of the Securities Exchange Act of 1934,
as amended) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended) of 35% or more of the issued and outstanding Voting
Stock of the Borrower or (b) during any period of twelve consecutive calendar
months, individuals who, at the beginning of such period, constituted the board
of directors of the Borrower (together with any new directors whose election by
the board of directors of the Borrower or whose nomination for election by the
stockholders of the Borrower was approved by a vote of at least a majority of
the directors then still in office who either were directors at the beginning of
such period or whose elections or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office or (c) the Borrower shall cease to own
and control at least 60% of the economic and voting rights associated with the
outstanding Stock of each Guarantor, unless the Stock of such Guarantor has been
sold in a transaction permitted by Sections 8.4(g) or (h) (Sale of Assets).

“Citibank” means Citibank, N.A., a national banking association.

“Citicorp” has the meaning specified in the preamble to this Agreement.

“Closing Date” means the first date on which any Loan is made or any Letter of
Credit is Issued or deemed issued pursuant to Section 2.4(k) (Letters of
Credit).

“Code” means the U.S. Internal Revenue Code of 1986, as currently amended.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.

“Collateral Documents” means the Security Agreement, the Deposit Account Control
Agreements and any other document executed and delivered by a Loan Party
granting a Lien on any of its property to secure payment of the Secured
Obligations.

“Collection Deposit Account” means (i) any Program Deposit Account and (ii) any
other Deposit Account that is not an Approved Deposit Account to which Accounts
or the Proceeds thereof are paid or credited and, in each case of (i) and (ii)
above that is maintained by

6


--------------------------------------------------------------------------------


any Loan Party with a Deposit Account Bank.  “Collection Deposit Account”
includes all monies on deposit in a Deposit Account and all certificates and
instruments, if any, representing or evidencing such Deposit Account.

“Collection Deposit Account Agreement” means an agreement, substantially in the
form of Exhibit K (Form of Collection Deposit Account Agreement) or otherwise in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the relevant Loan Party, the Administrative Agent and the relevant financial
institution.

“Compliance Certificate” has the meaning specified in Section 6.1(c) (Financial
Statements).

“Concentration Account” means any Deposit Account that is (a) established by the
Administrative Agent from time to time in its sole discretion to receive cash
from the Approved Deposit Accounts during a Liquidity Event Period pursuant to
the Loan Documents, (b) with such depositaries as the Administrative Agent may
determine in its sole discretion, (c) in the name of the Administrative Agent
(although such account may also have words referring to the Borrower and the
account’s purpose) and (d) under the control of the Administrative Agent.

“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its Subsidiaries in accordance with GAAP.

“Consolidated Net Income” means, for any Person for any period, the Consolidated
net income (or loss) of such Person and its Subsidiaries for such period
determined in accordance with GAAP.

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation, constitution or certificate of
formation (or the equivalent organizational documents) of such Person, (b) the
by-laws or operating agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election or duties of
the directors or managing members of such Person (if any) and the designation,
amount or relative rights, limitations and preferences of any class or series of
such Person’s Stock.

“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum-derived substance or
waste, asbestos and polychlorinated biphenyls.

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Loan Document) to which such Person is a party or
by which it or any of its property is bound or to which any of its property is
subject.

“Corporate Chart” means a corporate organizational chart, list or other similar
document in each case in form reasonably acceptable to the Administrative Agent
and setting forth, for each Person that is a Loan Party, that is subject to
Section 7.10 (Additional Collateral and Guaranties) or that is a Subsidiary of
any of them, (a) the full legal name of such Loan Party, (b) the jurisdiction of
organization, the organizational number (if any) and the tax identification

7


--------------------------------------------------------------------------------


number (if any) of such Loan Party, (c) the location of such Loan Party’s chief
executive office (or sole place of business) and (d) the percentage of shares
outstanding of each class of such Person’s Stock owned (directly or indirectly)
by any Loan Party or any Subsidiary of any of them.

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

(a)           Liens with respect to the payment of taxes, assessments or
governmental charges in each case that are not delinquent or that are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained to the
extent required by GAAP;

(b)           Liens of landlords arising by statute and liens of suppliers,
mechanics, carriers, materialmen, warehousemen or workmen and other similar
Liens, in each case (i) imposed by law or arising in the ordinary course of
business, (ii) for amounts not delinquent or that are being contested in good
faith by appropriate proceedings and (iii) with respect to which adequate
reserves or other appropriate provisions are being maintained to the extent
required by GAAP;

(c)           deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other types of social
security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money) and surety, appeal,
customs or performance bonds;

(d)           encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of real property not
materially detracting from the value of such real property or not materially
interfering with the ordinary conduct of the business conducted and proposed to
be conducted at such real property;

(e)           encumbrances arising under leases or subleases of real property
that do not, in the aggregate, materially detract from the value of such real
property or interfere with the ordinary conduct of the business conducted and
proposed to be conducted at such real property; and

(f)            financing statements with respect to a lessor’s rights in and to
personal property leased to such Person in the ordinary course of such Person’s
business other than through a Capital Lease.

“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.

“Deposit Account” has the meaning given to such term in the UCC.

“Deposit Account Bank” means a financial institution reasonably acceptable to
the Administrative Agent that maintains a Deposit Account for a Loan Party.

“Deposit Account Control Agreement” has the meaning specified in the Security
Agreement.

8


--------------------------------------------------------------------------------


“Discharge Date” means, (i) with respect to services rendered or goods sold to
any inpatient, the date such inpatient is discharged and (ii) with respect to
services rendered or goods sold to any outpatient, the date on which such
services are rendered or goods are sold.

“Documentary Letter of Credit” means any Letter of Credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods purchased by
any Group Member in the ordinary course of its business.

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount and (b) if such amount
is denominated in any other currency, the equivalent of such amount in Dollars
as determined by the Administrative Agent using any method of determination it
deems appropriate.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic Lending Office” means, with respect to any Revolving Credit Lender,
the office of such Revolving Credit Lender specified as its “Domestic Lending
Office” opposite its name on Schedule II (Applicable Lending Offices and
Addresses for Notices) or on the Assignment and Acceptance by which it became a
Revolving Credit Lender or such other office of such Revolving Credit Lender as
such Revolving Credit Lender may from time to time specify to the Borrower and
the Administrative Agent.

“Domestic Person” means any “United States person” under and as defined in
Section 7701(a)(30) of the Code.

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any state of the United States of America or the District of Columbia.

“EBITDA” means, with respect to any Person for any period, (a) Consolidated Net
Income of such Person for such period plus (b) the sum of, in each case to the
extent included in the calculation of such Consolidated Net Income, but without
duplication, (i) losses from discontinued operations of such Person, which
discontinued operations, in the case of the Borrower or any of its Subsidiaries,
(1) have been disclosed on the Borrower’s financial statements for the period
ended September 30, 2006 and (2) so long as the Borrower’s RHD and Trinity
operations are reported as discontinued operations no later than as at the end
of the Fiscal Quarter of the Borrower ending September 30, 2007, the
discontinued operations of the RHD and Trinity operations, (ii) any provision
for income taxes, (iii) any loss from the sale of such Person’s facilities and
long term investments, (iv) any expenses attributable to minority interests, (v)
Interest Expense, (vi) litigation expenses and expenses in connection with the
catastrophic events in each case as disclosed in the Borrower’s Consolidated
financial statements as at June 30, 2006, (vii) losses from extraordinary items
or from the early extinguishment of Debt, (viii) impairments of long-lived
assets and goodwill and restructuring charges, (ix) depreciation and
amortization expenses and (x) stock based compensation expense minus (c) the sum
of, in each case to the extent included in the calculation of such Consolidated
Net Income but without duplication, (i) the cumulative effect (positive or
negative, as the case may be) of changes in accounting principle, (ii) income
from discontinued operations of such Person, which discontinued operations, in
the case of the Borrower or any of its Subsidiaries, (1) have been disclosed on
the Borrower’s financial statements for the period ended September 30, 2006 and
(2) so long as the Borrower’s RHD and Trinity operations are reported as
discontinued operations no

9


--------------------------------------------------------------------------------


later than as at the end of the Fiscal Quarter of the Borrower ending September
30, 2007, the discontinued operations of the RHD and Trinity operations, (iii)
any net credit for taxes (iv) any income from the sale of such Person’s
facilities and long term investments, (v) any income attributable to minority
interests, (vi) income from extraordinary items or from the early extinguishment
of Debt and (vii) in the case of the Borrower or any of its Subsidiaries, the
amount by which cash restructuring expenses incurred after September 30, 2006
exceed, in the aggregate, $50,000,000.

“Eligibility Reserves” means, (a) amounts reasonably determined by the
Administrative Agent in its sole discretion after consultation with the Borrower
constituting (i) the estimated self-pay portion of private insurance Accounts,
(ii) contractual allowances in respect of billed and unbilled Accounts and
(iii) Medicare and Medicaid cost report liability and Program Accounts and (b)
effective as of two Business Days after the date of written notice of any
determination thereof to the Borrower by the Administrative Agent, such amounts
as the Administrative Agent, in its commercially reasonable discretion and in
accordance with customary business practices for comparable transactions, deems
appropriate in order to reflect risks or contingencies that may effect the
ability to collect Eligible Accounts or the ability of the Secured Parties to
realize the value thereof and that have not already been taken into account in
the calculation of the Borrowing Base.

“Eligible Accounts” means the gross outstanding balance of each Account
(including any Program Account, but excluding any self-pay Account), of the
Borrower and the Guarantors arising out of the services rendered or goods sold
in the ordinary course of business, that is provided by the Borrower or any
Guarantor at their respective Acute-Care hospitals or specialty hospitals to a
Person that is not an affiliate of the Borrower or any Guarantors and that
constitutes Collateral in which the Administrative Agent has a fully perfected
first priority lien; provided, however, that an Account shall not be an
“Eligible Accounts” if any of the following shall be true:

(a)           such Account was not billed within 15 days (or in timely manner in
accordance with the normal billing policies and timing procedures of the
Borrower and the Guarantors, but in any event within 45 days) following the
Discharge Date; or

(b)           such Account is more than 180 days past the Discharge Date; or

(c)           any warranty contained in the Loan Documents with respect to such
specific Account is not true and correct with respect to such Account; or

(d)           the Account Debtor on such Account has (i) filed a petition for
bankruptcy or any other relief under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, (ii) made an assignment for the benefit of
creditors, (iii) had filed against it any petition or other application for
relief under any such law, (iv) has failed, suspended business operations,
become insolvent, called a meeting of its creditors for the purpose of obtaining
any financial concession or accommodation or (v) had or suffered a receiver or a
trustee to be appointed for all or a significant portion of its assets or
affairs; or

(e)           the services rendered or the goods sold represented by such
Account were rendered or sold to an Account Debtor located outside the United
States; or

10


--------------------------------------------------------------------------------


(f)            such Account is subject to a lien in favor of any Person other
than (i) the Administrative Agent for the benefit of the Secured Parties or (ii)
any other Person to the extent such Lien is permitted under the Loan Documents
and is subordinated (on terms acceptable to the Administrative Agent) to the
Administrative Agent’s Lien thereon; or

(g)           such Account is not genuine, is evidenced by a judgment or is
subject to any, defense, deduction or counterclaim provided, that such Account
shall be ineligible pursuant to this clause (g) only to the extent of such
defense, deduction or counterclaim; or

(h)           if such Account arises from the rendering of services, such
services have not actually been performed or were undertaken in material
violation of any applicable law; or

(i)            such Account was generated by the Borrower or any Guarantor from
a facility with respect to which any applicable Governmental Authority: (i) has
revoked or suspended the applicable Medicaid, Medicare or similar governmental
program qualification pertaining to such facility, or (ii) has revoked or
suspended any material healthcare permit pertaining to such facility, and, in
each case, to the extent that such Account arose after the date of such
Governmental Authority action and such Governmental Authority action has not
been reversed or rescinded; or

(j)            the Account debtor on such Account is located in any State of the
United States requiring the holder of such Account, as a precondition to
commencing or maintaining any action in the courts of such State, either to
(i) receive a certificate of authorization to do business in such State or be in
good standing in such State or (ii) file a Notice of Business Activities Report
with the appropriate office or agency of such State, in each case unless (x) the
holder of such Account has received such a certificate of authority to do
business, is in good standing or, as the case may be, has duly filed such a
notice in such State or (y) the failure to take one of the actions described in
clause (i) or (ii) may be cured retrospectively by the holder of such Account;
or

(k)           the sale represented by such Account is denominated in a currency
other than Dollars; or

(l)            such Account is not evidenced by an invoice or other writing in
form acceptable to the Administrative Agent, in its sole discretion; or

(m)          the Borrower or the applicable Guarantor, in order to be entitled
to collect such Account, is required to perform any additional service for, or
perform or incur any additional obligation to, the Person to whom or to which it
was made; or

(n)           the total Accounts (except in the case of Program Accounts) of
such Account Debtor to the Borrower and the Guarantors represent more than 25%
of the Eligible Accounts of the Borrower and the Guarantors at such time, but
only to the extent of such excess.

“Eligible Assignee” means (a) a Lender or an Affiliate or Approved Fund of any
Lender, (b) a commercial bank having total assets in excess of $5,000,000,000,
(c) a finance company, insurance company or any other financial institution or
Fund, in each case reasonably

11


--------------------------------------------------------------------------------


acceptable to the Administrative Agent and regularly engaged in making,
purchasing or investing in loans and having a net worth, determined in
accordance with GAAP, in excess of $250,000,000 (or, to the extent net worth is
less than such amount, a finance company, insurance company, other financial
institution or Fund, reasonably acceptable to the Administrative Agent and the
Borrower) or (d) a savings and loan association or savings bank organized under
the laws of the United States or any State thereof having a net worth,
determined in accordance with GAAP, in excess of $250,000,000.

“Eligible Obligations” means, (a) the aggregate net obligations of the Loan
Parties in respect of the termination values of all Hedging Contracts between a
Loan Party and any Person that was a Lender or an Affiliate of a Lender at the
time it entered into any such Hedging Contract and (b) the Cash Management
Obligation.

“Eligible Obligations Reserve” means, as of two Business Days after the date of
written notice of any determination thereof to the Borrower by the
Administrative Agent, such amounts as the Administrative Agent may establish
against the Facility, in the Administrative Agent’s commercially reasonable
discretion, in respect of the Eligible Obligations.

“Entitlement Holder” has the meaning given to such term in the UCC.

“Entitlement Order” has the meaning given to such term in the UCC.

“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human or animal health, safety,
the environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C.
§ 5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents and any transfer of
ownership notification or approval statute, including the Industrial Site
Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.).

“Environmental Liabilities and Costs” means, with respect to any Group Member,
all liabilities, obligations, responsibilities, Remedial Actions, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and whether arising under any
Environmental Law, Permit, order or agreement with any Governmental Authority or
other Person, in each case relating to any environmental, health or safety
condition or to any Release or threatened Release and resulting from the past,
present or future operations of, or ownership of property by, such Group Member.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

12


--------------------------------------------------------------------------------


“Equipment” has the meaning given to such term in the UCC.

“ERISA” means the United States Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Group Member, and any Person under
common control or treated as a single employer. with any Group Member, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means (a) a reportable event described in Section 4043(b) (or,
unless the 30-day notice requirement has been duly waived under the applicable
regulations, Section 4043(c) of ERISA) with respect to a Title IV Plan, (b) the
withdrawal of any ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA, (c) the complete or  partial withdrawal of any
ERISA Affiliate from any Multiemployer Plan, (d) with respect to any
Multiemployer Plan, the filing of notice of reorganization, insolvency or
termination (or treatment of a plan amendment as termination) under Section
4041A of ERISA, (e) the filing of a notice of intent to terminate a Title IV
Plan (or the treatment of a plan amendment as termination) under Section 4041 of
ERISA, (f) the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by the PBGC, (g) the failure to make any required
contribution to a Title IV Plan or Multiemployer Plan, (h) the imposition of a
lien under Section 412 of the Code or Section 302 or 4068 of ERISA on any
property (or rights to property, whether real or personal) of any ERISA
Affiliate, (i) the failure of a Benefit Plan or any trust thereunder to qualify
for tax exempt status under Section 401 or 501 of the Code or other Requirement
of Law to qualify thereunder or (j) any other event or condition that might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or the imposition of any liability upon any ERISA
Affiliate under Title IV of ERISA other than for PBGC premiums due but not
delinquent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board.

“Eurodollar Lending Office” means, with respect to any Revolving Credit Lender,
the office of such Revolving Credit Lender specified as its “Eurodollar Lending
Office” opposite its name on Schedule II (Applicable Lending Offices and
Addresses for Notices) or on the Assignment and Acceptance by which it became a
Revolving Credit Lender (or, if no such office is specified, its Domestic
Lending Office) or such other office of such Revolving Credit Lender as such
Revolving Credit Lender may from time to time specify to the Borrower and the
Administrative Agent.

“Eurodollar Rate” means, with respect to any Interest Period for any Eurodollar
Rate Loan, the rate determined by the Administrative Agent to be the offered
rate for deposits in Dollars for the applicable Interest Period appearing on the
Dow Jones Markets Telerate Page 3750 as of 11:00 a.m., London time, on the
second full Business Day next preceding the first day of each Interest Period. 
In the event that such rate does not appear on the Dow Jones Markets Telerate
Page 3750 (or otherwise on the Dow Jones Markets screen), the Eurodollar Rate
for the purposes of this definition shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
may be selected by the Administrative Agent.

13


--------------------------------------------------------------------------------


“Eurodollar Rate Loan” means any Loan that, for an Interest Period, bears
interest based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 9.1 (Events of Default).

“Excess Availability Condition” means the satisfaction of each of the following:
(a) the Available Credit is greater than 35% of the Maximum Credit at such time,
(b) the average Available Credit over the preceding twelve calendar months (or,
if less, the number of full calendar months since the Closing Date), is greater
than 35% of the average Maximum Credit over the preceding twelve calendar months
(or, if less, the number of full calendar months since the Closing Date), and
(c) no Event of Default has occurred and is continuing, or would result from
such payment or transaction, as applicable.

“Excluded Subsidiary” means, (a) each Subsidiary of the Borrower designated by
the Borrower as such; provided, however, that (i) the aggregate total assets of
all Excluded Subsidiaries on the last day of the most recent fiscal period for
which financial statement have been delivered pursuant to Section 6.1 (Financial
Statements) shall be less than 20% of the Consolidated total assets of the
Borrower and its Subsidiaries as of such date and (ii) the aggregate gross
revenues of all such Subsidiaries for any Fiscal Quarter shall be less than 10%
of the Consolidated gross revenues of the Borrower and its Subsidiaries for such
Fiscal Quarter, in each case determined in accordance with GAAP, (b) any
Subsidiary of the Borrower of which less than 60% of the outstanding Voting
Stock is, at the time, directly or indirectly, owned or controlled by the
Borrower or one or more Guarantors and (c) each of the Subsidiaries of the
Borrower listed on Schedule 1.1(a) (“Excluded Subsidiaries”).

 “Existing Letters of Credit” shall mean the Letters of Credit issued pursuant
to the Existing Letters of Credit Facility.

“Existing Letters of Credit Facility” means Credit Agreement dated as of
December 31, 2004 among the Borrower, the lenders from time to time party
thereto, Citicorp USA, Inc., as syndication agent, and Bank of America, N.A., as
administrative agent and LC Issuing Bank.

“Facility” means the Revolving Credit Commitments and the provisions herein
related to the Revolving Loans, Swing Loans and Letters of Credit.

“Fair Market Value” means (a) with respect to any asset or group of assets
(other than a marketable Security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset, as reasonably determined by the senior management
of the Borrower or, if such asset shall have been the subject of a relatively
contemporaneous appraisal by an independent third party appraiser, the basic
assumptions underlying which have not materially changed since its date, the
value set forth in such appraisal and (b) with respect to any marketable
Security at any date, the closing sale price of such Security on the Business
Day next preceding such date, as appearing in any published list of any national
securities exchange or the NASDAQ Stock Market or, if there is no such closing
sale price of such Security, the final price for the purchase of such Security
at face value quoted on such Business Day by a financial institution of
recognized standing regularly dealing in Securities of such type and selected by
the Administrative Agent.

14


--------------------------------------------------------------------------------


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

“Fee Letter” shall mean the letter dated September 27, 2006, addressed to the
Borrower from the Arrangers and accepted by the Borrower on September 27, 2006,
with respect to certain fees to be paid from time to time to the Arrangers.

“Financial Asset” has the meaning given to such term in the UCC.

“Financial Covenant Debt” of any Person means Indebtedness of the type specified
in clauses (a), (b), (d), (e), (f) and (h) of the definition of “Indebtedness”
and non-contingent obligations of the type specified in clause (c) of such
definition.

“Financial Statements” means the financial statements of the Group Members
delivered in accordance with Section 4.4 (Financial Statements) and
Section 6.1 (Financial Statements).

“Fiscal Quarter” means each of the three month periods ending on March 31,
June 30, September 30 and December 31.

“Fiscal Year” means the twelve month period ending on December 31.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of (a) EBITDA of such Person for such period to (b) the Fixed Charges
of such Person for such period.

“Fixed Charges” means, with respect to any Person for any period, the sum,
determined on a Consolidated basis, of (a) the Cash Interest Expense of such
Person and its Subsidiaries for such period, (b) the principal amount of
Consolidated Financial Covenant Debt of such Person and its Subsidiaries having
a scheduled due date during such period and (c) all cash dividends payable by
such Person and its Subsidiaries on Stock in respect of such period to Persons
other than such Person and its Subsidiaries.

“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other

15


--------------------------------------------------------------------------------


entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.

“General Intangible” has the meaning given to such term in the UCC.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity or authority exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank or stock exchange.

“Group Member” means, collectively, the Borrower and its Subsidiaries.

“Group Members’ Accountants” means KPMG, LLP or other independent
nationally-recognized public accountants reasonably acceptable to the
Administrative Agent.

“Guarantor” means each of the Borrower’s direct and indirect Domestic
Subsidiaries other than any such Subsidiary that is an Excluded Subsidiary;
provided, however, that any non-Wholly-Owned Subsidiary of the Borrower shall
not be a Guarantor hereunder unless the Administrative Agent shall have received
a certificate from a Responsible Officer of such non-Wholly-Owned Subsidiary
certifying that the execution and delivery by such Guarantor of the Guaranty and
any other Loan Document to which such Subsidiary is party has been approved, or
ratified, as the case may be, by each holder of the economic and voting rights
associated with the outstanding Stock of such Subsidiary.

“Guaranty” means the guaranty, in substantially the form of Exhibit H (Form of
Guaranty), executed by the Guarantors.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor or to
provide funds for the payment or discharge of such Indebtedness (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement, (iv) to purchase, sell or lease (as lessor or lessee)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss or (v) to supply funds to, or in any other manner
invest in, such other Person (including to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected

16


--------------------------------------------------------------------------------


(in whole or in part) against loss in respect thereof.  The amount of any
Guaranty Obligation shall be equal to the amount of the Indebtedness so
guaranteed or otherwise supported.

“Health Care Laws” means all relevant federal and state laws regulating health
services or payment, including, but not limited to, the federal Anti-Kickback
Statute (42 U.S.C. § 1320a-7b(b)), the Stark Law (42 U.S.C. § 1395nn), the
Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)), the civil False Claims Act (31
U.S.C. § 3729 et seq.), the administrative False Claims Law (42 U.S.C. §
1320a-7b(a)), the exclusion laws (42 U.S.C. § 1320a-7), the civil monetary
penalty laws (42 U.S.C. § 1320a-7a), the administrative simplification
provisions of the Health Insurance Portability and Accountability Act of 1996
(42 U.S.C. §§ 1320d-1320d-8), Medicare (Title XVIII of the Social Security Act),
Medicaid (Title XIX of the Social Security Act), and any other state or federal
law, regulation, guidance document, manual provision, program memorandum,
opinion letter, or other issuance which regulates kickbacks, patient or program
charges, recordkeeping, referrals, the hiring of employees or acquisition of
services or supplies from those who have been excluded from government health
care programs, quality, safety, privacy, security, licensure, accreditation, or
any other aspect of providing health care.

“Health Care Reportable Event” means (i) the Borrower or any of its Subsidiaries
becomes subject to any civil or criminal investigations, or any material
inquiries, validation reviews, program integrity reviews, reimbursement audits
or statements of deficiencies, involving and/or related to its compliance with
Health Care Laws; (ii) any material exclusion, voluntary disclosure, notice of
claim to recover material overpayments, revocation, suspension, termination,
probation, restriction, limitation, denial, or non-renewal affecting the
Borrower or any of its Subsidiaries with respect to any material Program; or
(iii) the occurrence of any reportable event under any settlement agreement or
corporate integrity agreement involving and/or related to its compliance with
Health Care Laws entered into with any Governmental Authority.

“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

“Incremental Credit Extension Date”has the meaning specified in Section 2.18
(Incremental Facility).

“Indebtedness” of any Person means without duplication (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments or that bear interest, (c) all
reimbursement and all obligations with respect to letters of credit, bankers’
acceptances, surety bonds and performance bonds, whether or not matured, (d) all
indebtedness for the deferred purchase price of property or services in each
case that are not overdue (other than trade payables incurred in the ordinary
course of business and deferred compensation payable to employees of such
Person), (e) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (f) all Capital Lease Obligations of such Person and
the present value of future rental payments under all synthetic leases, (g) all
Guaranty Obligations of such Person in respect of Indebtedness of the types
described in clauses (a) through (f), (h) all obligations of

17


--------------------------------------------------------------------------------


such Person to mandatorily purchase, redeem, retire, defease or otherwise
acquire for value at any time prior to six months after the Scheduled
Termination Date any Stock or Stock Equivalents of such Person, valued, in the
case of redeemable preferred stock, at the greater of its voluntary liquidation
preference and its involuntary liquidation preference plus accrued and unpaid
dividends, (i) all payments that such Person would have to make in the event of
an early termination on the date Indebtedness of such Person is being determined
in respect of Hedging Contracts of such Person and (j) all Indebtedness of the
type referred to above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in property (including Accounts and General Intangibles) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness.

“Indemnified Matter” has the meaning specified in Section 11.4 (Indemnities).

“Indemnitee” has the meaning specified in Section 11.4 (Indemnities).

“Indenture” means the Indenture, dated as of November 6, 2001 (as amended and
supplemented from time to time), between the Borrower and The Bank of New York,
as Trustee with respect to the Borrower’s Senior Notes.

“Interest Expense” means, for any Person for any period, Consolidated total
interest expense of such Person and its Subsidiaries for such period plus
interest capitalized during such period.

“Interest Period” means, in the case of any Eurodollar Rate Loan, (a) initially,
the period commencing on the date such Eurodollar Rate Loan is made or on the
date of conversion of a Base Rate Loan to such Eurodollar Rate Loan and ending
one week or one, two, three or six months thereafter, as selected by the
Borrower in its Notice of Borrowing or Notice of Conversion or Continuation
given to the Administrative Agent pursuant to Section 2.2 (Borrowing Procedures)
or 2.11 (Conversion/Continuation Option) and (b) thereafter, if such Loan is
continued, in whole or in part, as a Eurodollar Rate Loan pursuant to
Section 2.11 (Conversion/Continuation Option), a period commencing on the last
day of the immediately preceding Interest Period therefor and ending one week or
one, two, three or six months thereafter, as selected by the Borrower in its
Notice of Conversion or Continuation given to the Administrative Agent pursuant
to Section 2.11 (Conversion/Continuation Option); provided, however, that all of
the foregoing provisions relating to Interest Periods in respect of Eurodollar
Rate Loans are subject to the following:

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless the result of such extension would be to extend such
Interest Period into another calendar month, in which event such Interest Period
shall end on the immediately preceding Business Day;

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

18


--------------------------------------------------------------------------------


(iii)          the Borrower may not select any Interest Period that ends after
the date of a scheduled principal payment on the Loans as set forth in
Article II (The Facility) unless, after giving effect to such selection, the
aggregate unpaid principal amount of the Loans for which Interest Periods end
after such scheduled principal payment shall be equal to or less than the
principal amount to which the Loans are required to be reduced after such
scheduled principal payment is made;

(iv)          the Borrower may not select any Interest Period in respect of
Loans having an aggregate principal amount of less than $1,000,000; and

(v)           there shall be outstanding at any one time no more than twenty
(20) Interest Periods in the aggregate.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Inventory” has the meaning given to such term in the UCC.

“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Security issued by, (ii) a beneficial
interest in any Security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all of the assets
constituting the business of a Person or division, branch or other unit
operation of any other Person, (c) any loan, advance (other than deposits with
financial institutions available for withdrawal on demand, prepaid expenses,
accounts receivable and similar items made or incurred in the ordinary course of
business as presently conducted) or capital contribution by such Person to any
other Person, including all Indebtedness of any other Person to such Person
arising from a sale of property by such Person other than in the ordinary course
of its business and (d) any Guaranty Obligation incurred by such Person in
respect of Indebtedness of any other Person.

“IRS” means the Internal Revenue Service of the United States or any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue (including any
deemed issuance pursuant to Section 2.4(k) (Letters of Credit)), extend the
expiry of, renew or increase the maximum face amount (including by deleting or
reducing any scheduled decrease in such maximum face amount) of, such Letter of
Credit.  The terms “Issued” and “Issuance” shall have a corresponding meaning.

“Issuer” means each Lender or Affiliate of a Lender that (a) is listed on the
signature pages hereof as an “Issuer” or (b) hereafter becomes an Issuer with
the approval of the Administrative Agent (such approval not to be unreasonably
withheld or delayed) and the Borrower by agreeing pursuant to an agreement with
and in form and substance reasonably satisfactory to the Administrative Agent
and the Borrower to be bound by the terms hereof applicable to Issuers.

“Land” of any Person means all of those plots, pieces or parcels of land now
owned, leased or hereafter acquired or leased or purported to be owned, leased
or hereafter

19


--------------------------------------------------------------------------------


acquired or leased (including, in respect of the Loan Parties, as reflected in
the most recent Financial Statements) by such Person.

“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

“Lender” means the Swing Loan Lender and each other financial institution or
other entity that (a) is listed on the signature pages hereof as a “Lender” or
(b) from time to time becomes a party hereto by execution of an Assignment and
Acceptance.

“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4
(Letters of Credit).

“Letter of Credit Obligations” means, at any time, the Dollar Equivalent of the
aggregate of all liabilities at such time of the Borrower to all Issuers with
respect to Letters of Credit, whether or not any such liability is contingent,
including, without duplication, the sum of (a) the Reimbursement Obligations at
such time and (b) the Letter of Credit Undrawn Amounts at such time.

“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.4(a)(vi) (Letters of Credit).

“Letter of Credit Request” has the meaning specified in Section 2.4(c) (Letters
of Credit).

“Letter of Credit Sublimit” means $300,000,000.

“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time.

“Leverage Ratio” means, with respect to any Person as of any date, the ratio of
(a) (i) Consolidated Indebtedness of such Person outstanding as of such date
less (ii) the amount by which such Person’s unencumbered Cash and Cash
Equivalents is in excess of $100,000,000 to (b) EBITDA for such Person for the
last four Fiscal Quarter period ending on or before such date.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease and any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement authorized to be filed by the Borrower or any of its Subsidiaries
under the UCC or comparable law of any jurisdiction naming the owner of the
asset to which such Lien relates as debtor.

“Liquidity Event Period” means any period (a)(i) beginning on the first Business
Day on which the Available Credit is equal to or less than $100,000,000 and (ii)
ending on the

20


--------------------------------------------------------------------------------


first Business Day on which the Available Credit is greater than $100,000,000
for more than 30 consecutive days or (b) during which an Event of Default shall
have occurred and is continuing.

“Loan” means any loan made by any Lender pursuant to this Agreement.

“Loan Documents” means, collectively, this Agreement, the Revolving Credit Notes
(if any), the Guaranty, the Fee Letter, each Letter of Credit Reimbursement
Agreement, each Hedging Contract between any Loan Party and any Person that was
a Lender or an Affiliate of a Lender at the time it entered into such Hedging
Contract, each Cash Management Document, the Collateral Documents and each
certificate, agreement or document executed by a Loan Party and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing.

“Loan Party” means each of the Borrower, each Guarantor and each other
Subsidiary of the Borrower that executes and delivers a Loan Document.

“Material Adverse Change” means a material adverse change in any of (a) the
business, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) the legality, validity or enforceability
of any Loan Document or any Related Document, (c) the perfection or priority of
the Liens granted pursuant to the Collateral Documents, (d) the ability of the
Borrower to repay the Obligations or of the other Loan Parties to perform their
respective obligations under the Loan Documents or (e) the rights and remedies
of the Administrative Agent, the Lenders or the Issuers under the Loan
Documents.

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a Material Adverse Change.

“Maximum Credit” means, at any time, (a) the lesser of (i) the Revolving Credit
Commitments in effect at such time and (ii) the Borrowing Base at such time
minus (b) the aggregate amount of (i) any Availability Reserve and (ii) any
Eligible Obligations Reserve, in each case in effect at such time.

“Medicaid Accounts” means Accounts for which Medicaid is the Account Debtor.

“Medicare Accounts” means Accounts for which Medicare is the Account Debtor.

“Moody’s” means Moody’s Investors Services, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Group Member or any ERISA Affiliate
has any obligation or liability, contingent or otherwise.

“Net Cash Proceeds” means proceeds received by the Borrower or any of its
Subsidiaries after the Closing Date in cash or Cash Equivalents from any Asset
Sale consisting of Collateral, net of (i) the reasonable cash costs of sale,
assignment or other disposition, (ii) taxes paid or reasonably estimated to be
payable as a result thereof and (iii) any amount required to be paid or prepaid
on Indebtedness (other than the Obligations) secured by the assets subject to
such

21


--------------------------------------------------------------------------------


Asset Sale, provided, however, thatevidence of each of clauses (i), (ii) and
(iii) above is provided to the Administrative Agent in form and substance
satisfactory to it.

“Non-Cash Interest Expense” means, with respect to any Person for any period,
the sum of the following amounts to the extent included in the definition of
Interest Expense; (a) the amount of debt discount and debt issuance costs
amortized, (b) charges relating to write-ups or write-downs in the book or
carrying value of existing Financial Covenant Debt, (c) interest payable in
evidences of Indebtedness or by addition to the principal of the related
Indebtedness and (d) other non-cash interest.

“Non-Consenting Lender” has the meaning specified in Section 11.1(c)
(Amendments, Waivers, Etc.).

“Non-Funding Lender” has the meaning specified in Section 2.2(d) (Borrowing
Procedures).

“Non-U.S. Lender” means each Lender or Issuer (or the Administrative Agent) that
is a Non-U.S. Person.

“Non-U.S. Person” means any Person that is not a Domestic Person.

“Notice of Borrowing” has the meaning specified in Section 2.2(a) (Borrowing
Procedures).

“Notice of Conversion or Continuation” has the meaning specified in Section 2.11
(Conversion/Continuation Option).

“Obligations” means the Loans, the Letter of Credit Obligations and all other
amounts, obligations, covenants and duties owing by the Borrower to the
Administrative Agent, any Lender, any Issuer, any Affiliate of any of them or
any Indemnitee, of every type and description (whether by reason of an extension
of credit, opening or amendment of a letter of credit or payment of any draft
drawn or other payment thereunder, loan, guaranty, indemnification, foreign
exchange or currency swap transaction, interest rate hedging transaction or
otherwise), present or future, arising under this Agreement, any other Loan
Document (including Cash Management Documents and Hedging Contracts that are
Loan Documents), whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired and whether or not evidenced by any note,
guaranty or other instrument or for the payment of money, including all letter
of credit, cash management and other fees, interest, charges, expenses,
attorneys’ fees and disbursements, Cash Management Obligations and other sums
chargeable to the Borrower under this Agreement, any other Loan Document
(including Cash Management Documents and Hedging Contracts that are Loan
Documents) and all obligations of the Borrower under any Loan Document to
provide cash collateral for any Letter of Credit Obligation.

“Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

22


--------------------------------------------------------------------------------


“Permit” means any permit, approval, authorization, license, variance,
accreditation or permission required from a Governmental Authority under an
applicable Requirement of Law or any accrediting organization.

“Permitted Refinancing” means amendment to, or renewals, extensions,
refinancings and refundings of, Indebtedness permitted by Sections 8.1(b), (i),
(j) or (k) (Indebtedness) that (a) are in an aggregate principal amount not
greater than the principal amount of such Indebtedness then outstanding plus a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with any of the foregoing, (b) have a
weighted average maturity and final maturity (measured as of the date of such
renewal, refinancing, extension or refunding) no shorter than that of such
Indebtedness and (c) with respect to any guarantee, security or subordination
provisions, shall have such provisions which are not materially less favorable
to the Lenders than such Indebtedness.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity or a Governmental
Authority.

“Pro Forma Basis” means, with respect to any determination for any period, that
such determination shall be made giving pro forma effect to each acquisition
consummated during such period, together with all transactions relating thereto
consummated during such period (including any incurrence, assumption,
refinancing or repayment of Indebtedness), as if such acquisition and related
transactions had been consummated on the first day of such period, in each case
based on historical results accounted for in accordance with GAAP and, to the
extent applicable, reasonable assumptions that are specified in details in the
relevant Compliance Certificate, Financial Statement or other document provided
to the Administrative Agent or any Lender in connection herewith in accordance
with Regulation S-X of the Securities Act of 1933.

“Proceeds” has the meaning given to such term in the UCC.

“Program” has the meaning specified in Section 4.13(b).

“Program Accounts” shall mean Medicare Accounts, Medicaid Accounts and any other
Account with respect to which the obligor is the United States or any state of
the United States (or any agency thereof).

“Program Deposit Account” means a Deposit Account into which any Program
Accounts or the Proceeds thereof are paid or credited.

“Protective Advances” means all expenses, disbursements and advances incurred by
the Administrative Agent pursuant to the Loan Documents after the occurrence and
during the continuance of an Event of Default that the Administrative Agent, in
its sole discretion, deems necessary or desirable to preserve or protect the
Collateral or any portion thereof or to enhance the likelihood, or maximize the
amount, of repayment of the Obligations.

“Purchasing Lender” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).

“Ratable Portion” or (other than in the expression “equally and ratably”)
“ratably” means, with respect to any Revolving Credit Lender, the percentage
obtained by

23


--------------------------------------------------------------------------------


dividing (a) the Revolving Credit Commitment of such Revolving Credit Lender by
(b) the aggregate Revolving Credit Commitments of all Revolving Credit Lenders
(or, at any time after the Revolving Credit Termination Date, the percentage
obtained by dividing the aggregate outstanding principal balance of the
Revolving Credit Outstandings owing to such Revolving Credit Lender by the
aggregate outstanding principal balance of the Revolving Credit Outstandings
owing to all Revolving Credit Lenders).

“Real Property” of any Person means the Land of such Person, together with the
right, title and interest of such Person, if any, in and to the streets, the
Land lying in the bed of any streets, roads or avenues, opened or proposed, in
front of, the air space and development rights pertaining to the Land and the
right to use such air space and development rights, all rights of way,
privileges, liberties, tenements, hereditaments and appurtenances belonging or
in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting the Land and all royalties and rights appertaining to the use and
enjoyment of the Land, including all alley, vault, drainage, mineral, water, oil
and gas rights, together with all of the buildings and other improvements now or
hereafter erected on the Land and any fixtures appurtenant thereto.

“Reference Bank” means the Lender (or any Affiliate thereof) that is then acting
as the Administrative Agentor an Affiliate of the Administrative Agent.

“Register” has the meaning specified in Section 2.7(b) (Evidence of Debt).

“Reimbursement Date” has the meaning specified in Section 2.4(h) (Letters of
Credit).

“Reimbursement Obligations” means, as and when matured, the obligation of the
Borrower to pay, on the date payment is made or scheduled to be made to the
beneficiary under each such Letter of Credit (or at such other date as may be
specified in the applicable Letter of Credit Reimbursement Agreement) and in the
currency drawn (or in such other currency as may be specified in the applicable
Letter of Credit Reimbursement Agreement), all amounts of each drafts and other
requests for payments drawn under Letters of Credit, and all other matured
reimbursement or repayment obligations of the Borrower to any Issuer with
respect to amounts drawn under Letters of Credit.

“Related Documents” means the Indenture and each other document and instrument
executed with respect thereof.

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned, leased or operated by such
Person, including the movement of Contaminants through or in the air, soil,
surface water, ground water or property.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Contaminant in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release so
that a Contaminant does not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment or (c) perform
pre-remedial studies and investigations and post-remedial monitoring and care.

24


--------------------------------------------------------------------------------


“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, treaties, rules and regulations, orders,
judgments, decrees and other determinations of, concessions, grants, franchises,
licenses and other Contractual Obligations with, any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

“Requisite Lenders” means, collectively, Revolving Credit Lenders having more
than fifty percent (50%) of the aggregate outstanding amount of the Revolving
Credit Commitments or, after the Revolving Credit Termination Date, more than
fifty percent (50%) of the aggregate Revolving Credit Outstandings.  A
Non-Funding Lender shall not be included in the calculation of “Requisite
Lenders.”

“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person but, in
any event, with respect to financial matters, the chief financial officer,
treasurer or controller of such Person.

“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalent of the
Borrower or any of its Subsidiaries now or hereafter outstanding and (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Stock or Stock Equivalent of
the Borrower or any of its Subsidiaries now or hereafter outstanding.

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Loans
and acquire interests in other Revolving Credit Outstandings in the aggregate
principal amount outstanding not to exceed the amount set forth opposite such
Revolving Credit Lender’s name on Schedule I (Revolving Credit Commitments)
under the caption “Revolving Credit Commitment,” as amended to reflect each
Assignment and Acceptance executed by such Revolving Credit Lender and as such
amount may be reduced pursuant to this Agreement, and each additional commitment
by a Lender (if any) that is included under the Facility as part of a Revolving
Credit Commitment Increase.

“Revolving Credit Commitment Increase” has the meaning specified in Section 2.18
(Incremental Facility).

“Revolving Credit Lender” means each Lender that (a) has a Revolving Credit
Commitment, (b) holds a Revolving Loan or (c) participates in any Letter of
Credit.

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender in a principal amount equal to the amount
of such Revolving Credit Lender’s Revolving Credit Commitment evidencing the
aggregate Indebtedness of the Borrower to such Revolving Credit Lender resulting
from the Revolving Loans owing to such Revolving Credit Lender.

“Revolving Credit Outstandings” means, at any particular time, the sum of
(a) the principal amount of the Revolving Loans outstanding at such time,
(b) the Letter of Credit Obligations outstanding at such time and (c) the
principal amount of the Swing Loans outstanding at such time.

25


--------------------------------------------------------------------------------


“Revolving Credit Termination Date” shall mean the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of all of the Revolving Credit
Commitments pursuant to Section 2.5 (Reduction and Termination of the Revolving
Credit Commitments) and (c) the date on which the Obligations become due and
payable pursuant to Section 9.2 (Remedies).

“Revolving Loan” has the meaning specified in Section 2.1 (The Revolving Credit
Commitments).

“Rule 2A-7” means Rule 2A-F under the Investment Company Act of 1940, as
amended.

“S&P” means Standard & Poor’s Rating Services.

“Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of 2002.

“Scheduled Termination Date” means November 16, 2011.

“SEC” means the Securities and Exchange Commission.

“Secured Obligations” means, in the case of the Borrower, the Obligations, and,
in the case of any other Loan Party, the obligations of such Loan Party under
the Guaranty and the other Loan Documents to which it is a party.

“Secured Parties” means the Lenders, the Issuers, the Administrative Agent and
any other holder of any Secured Obligation.

“Securities Account” has the meaning given to such term in the UCC.

“Securities Account Control Agreement” has the meaning specified in the Security
Agreement.

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

“Security Agreement” means an agreement, in substantially the form of Exhibit I
(Form of Security Agreement), executed by the Borrower and each Guarantor.

“Selling Lender” has the meaning specified in Section 11.7 (Sharing of Payments,
Etc.).

“Senior Debt” means with respect to any Person, any Indebtedness of such Person
that ranks in right of payment at least pari passu with the other unsecured
Indebtedness of such Person, and in the case of the Borrower, includes the
Senior Notes.

26


--------------------------------------------------------------------------------


“Senior Notes” means each of the Borrower’s 6.375% Senior Notes due 2011, 6.875%
Senior Notes due 2031, 6.5% Senior Notes due 2012, 7.375% Senior Notes due 2013,
9.875% Senior Notes due 2014 and 9.25% Senior Notes due 2015.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small
capital.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to the Administrative Agent.

“Standby Letter of Credit” means any Letter of Credit that is not a Documentary
Letter of Credit.

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Debt” means any Indebtedness that is subordinated to the payment
in full of the Obligations on terms and conditions satisfactory to the
Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of more
than 50% of the outstanding Voting Stock is, at the time, directly or
indirectly, owned or controlled by such Person or one or more Subsidiaries of
such Person.

“Substitute Institution” has the meaning specified in Section 2.17 (Substitution
of Lenders).

“Substitution Notice” has the meaning specified in Section 2.17 (Substitution of
Lenders).

“Super-Majority Lenders” means, collectively, Revolving Credit Lenders having at
least ninety percent (90%) of the aggregate outstanding amount of the Revolving
Credit Commitments or, after the Revolving Credit Termination Date, at least
ninety percent (90%) of the aggregate Revolving Credit Outstandings.  A
Non-Funding Lender shall not be included in the calculation of “Super-Majority
Lenders.”

“Swing Loan” has the meaning specified in Section 2.3 (Swing Loans).

27


--------------------------------------------------------------------------------


“Swing Loan Lender” means Citicorp or any other Revolving Credit Lender that
becomes the Administrative Agent or agrees, with the approval of the
Administrative Agent and the Borrower, to act as the Swing Loan Lender
hereunder, in each case in its capacity as the Swing Loan Lender hereunder.

“Swing Loan Request” has the meaning specified in Section 2.3(b) (Swing Loans).

“Swing Loan Sublimit” means $50,000,000.

“Syndication Completion Date” means the earlier to occur of (a) the 45th day
following the Closing Date and (b) the date upon which each Arranger determines
in its sole discretion that the primary syndication of the Loans and Revolving
Credit Commitments has been completed.

“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person and (b) any Affiliate of such Person with which such Person files or is
eligible to file consolidated, combined or unitary tax returns.

“Tax Return” has the meaning specified in Section 4.8(a) (Taxes).

“Taxes” has the meaning specified in Section 2.16(a) (Taxes).

“Title IV Plan” means a pension plan, other than a Multiemployer Plan, covered
by Title IV of ERISA and to which any ERISA Affiliate has any obligation or
liability, contingent or otherwise.

“UCC” has the meaning specified in the Security Agreement.

“Unused Commitment Fee” has the meaning specified in Section 2.12(a) (Fees).

“Unused Commitment Fee Rate” means 0.375% per annum.

“U.S. Lender” means each Lender or Issuer (or the Administrative Agent) that is
a Domestic Person.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than director’s qualifying shares, as may be
required by law) is owned by such Person, either directly or indirectly through
one or more Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

28


--------------------------------------------------------------------------------


Section 1.2            Computation of Time Periods

In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding” and the word “through” means
“to and including.”

Section 1.3            Accounting Terms and Principles

(a)           Except as set forth below, all accounting terms not specifically
defined herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Article V (Financial Covenants) shall, unless
expressly otherwise provided herein, be made in conformity with GAAP.

(b)           If any change in the accounting principles used in the preparation
of the most recent Financial Statements referred to in Section 6.1 (Financial
Statements) is hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successors thereto)
and such change is adopted by the Borrower with the agreement of the Group
Member’s Accountants and results in a change in any of the calculations required
by Article V (Financial Covenants) or VIII (Negative Covenants) that would not
have resulted had such accounting change not occurred, the parties hereto agree
to enter into negotiations in order to amend such provisions so as to equitably
reflect such change such that the criteria for evaluating compliance with such
covenants by the Borrower shall be the same after such change as if such change
had not been made; provided, however, that no change in GAAP that would affect a
calculation that measures compliance with any covenant contained in Article V
(Financial Covenants) or VIII (Negative Covenants) shall be given effect until
such provisions are amended to reflect such changes in GAAP.

(c)           For purposes of making all financial calculations to determine
compliance with Article V (Financial Covenants),all components of such
calculations shall be adjusted to include or exclude, as the case may be,
without duplication, such components of such calculations attributable to any
business or assets that have been acquired by the Group Members (including
through Acquisitions) after the first day of the applicable period of
determination and prior to the end of such period, as determined in good faith
by the Borrower on a Pro Forma Basis.

Section 1.4            Conversion of Foreign Currencies

(a)           Financial Covenant Debt.  Financial Covenant Debt denominated in
any currency other than Dollars shall be calculated using the Dollar Equivalent
thereof as of the date of the Financial Statements on which such Financial
Covenant Debt is reflected.

(b)           Dollar Equivalents.  The Administrative Agent shall determine the
Dollar Equivalent of any amount as required hereby, and a determination thereof
by the Administrative Agent shall be conclusive absent manifest error.  The
Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Loan Party in any document delivered to the
Administrative Agent.  The Administrative Agent may determine or redetermine the
Dollar Equivalent of any amount on any date either in its own discretion or upon
the request of any Lender or Issuer.

29


--------------------------------------------------------------------------------


(c)           Rounding-Off.  The Administrative Agent may set up appropriate
rounding off mechanisms or otherwise round-off amounts hereunder to the nearest
higher or lower amount in whole Dollar or cent to ensure amounts owing by any
party hereunder or that otherwise need to be calculated or converted hereunder
are expressed in whole Dollars or in whole cents, as may be necessary or
appropriate.

Section 1.5            Certain Terms

(a)           The terms “herein,” “hereof,” “hereto” and “hereunder” and similar
terms refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in, this Agreement.

(b)           Unless otherwise expressly indicated herein, (i) references in
this Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause
refer to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Loan Document, refer to
a clause or sub-clause within, respectively, the same Section or clause.

(c)           Each agreement defined in this Article I shall include all
appendices, exhibits and schedules thereto.  Unless the prior written consent of
the Requisite Lenders is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.

(d)           References in this Agreement to any statute shall be to such
statute as amended or modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative.

(e)           The term “including” when used in any Loan Document means
“including without limitation” except when used in the computation of time
periods.

(f)            The terms “Lender,” “Issuer” and “Administrative Agent” include,
without limitation, their respective successors.

(g)           Upon the appointment of any successor Administrative Agent
pursuant to Section 10.7 (Successor Administrative Agent), references to
Citicorp in Section 10.4 (The Administrative Agent Individually) and to Citibank
in the definitions of Base Rate, Dollar Equivalent, and Eurodollar Rate and
Reference Bank shall be deemed to refer to the financial institution then acting
as the Administrative Agent or one of its Affiliates if it so designates.

Article II

The Facility

Section 2.1            The Revolving Credit Commitments

On the terms and subject to the conditions contained in this Agreement, each
Revolving Credit Lender severally agrees to make loans in Dollars (each a
“Revolving Loan”) to the Borrower from time to time on any Business Day during
the period from the date hereof until

30


--------------------------------------------------------------------------------


the Revolving Credit Termination Date in an aggregate principal amount at any
time outstanding for all such loans by such Revolving Credit Lender not to
exceed such Revolving Credit Lender’s Revolving Credit Commitment; provided,
however, that at no time shall any Revolving Credit Lender be obligated to make
a Revolving Loan in excess of such Revolving Credit Lender’s Ratable Portion of
the Available Credit.  Within the limits of the Revolving Credit Commitment of
each Revolving Credit Lender, amounts of Revolving Loans repaid may be
reborrowed under this Section 2.1.

Section 2.2            Borrowing Procedures

(a)           Each Borrowing shall be made on notice given by the Borrower to
the Administrative Agent not later than 11:00 a.m. (New York time) (i) one
Business Day, in the case of a Borrowing of Base Rate Loans, and (ii) three
Business Days, in the case of a Borrowing of Eurodollar Rate Loans, prior to the
date of the proposed Borrowing.  Each such notice shall be in substantially the
form of Exhibit C (Form of Notice of Borrowing) (a “Notice of Borrowing”),
specifying (A) the date of such proposed Borrowing, (B) the aggregate amount of
such proposed Borrowing, (C) whether any portion of the proposed Borrowing will
be of Base Rate Loans or Eurodollar Rate Loans, (D) for each Eurodollar Rate
Loan, the initial Interest Period or Periods thereof and (E) the Available
Credit (after giving effect to (i) any Availability Reserve then in effect, a
notice with respect to which has been provided to the Borrower prior to the
delivery of such Notice of Borrowing, and (ii) the proposed Borrowing).  The
Revolving Loans shall be made as Base Rate Loans unless, subject to Section 2.14
(Special Provisions Governing Eurodollar Rate Loans), the Notice of Borrowing
specifies that all or a portion thereof shall be Eurodollar Rate Loans. 
Notwithstanding anything to the contrary contained in Section 2.3(a) (Swing
Loans), if any Notice of Borrowing requests a Borrowing of Base Rate Loans, the
Administrative Agent may make a Swing Loan available to the Borrower in an
aggregate amount not to exceed such proposed Borrowing, and the aggregate amount
of the corresponding proposed Borrowing shall be reduced accordingly by the
principal amount of such Swing Loan.  Each Borrowing shall be in an aggregate
amount of not less than $5,000,000 or an integral multiple of $1,000,000 in
excess thereof.

(b)           The Administrative Agent shall give each Revolving Credit Lender a
notice by not later than 2:00 p.m. (New York time) on the date a Notice of
Borrowing has been delivered to the Administrative Agent pursuant to Section
2.2(a) above of the Administrative Agent’s receipt of such Notice of Borrowing
and, if Eurodollar Rate Loans are properly requested in such Notice of
Borrowing, the applicable interest rate determined pursuant to Section 2.14(a)
(Determination of Interest Rate).  Each Revolving Credit Lender shall, before
11:00 a.m. (New York time) on the date of the proposed Borrowing, make available
to the Administrative Agent at its address referred to in Section 11.8 (Notices,
Etc.), in immediately available funds, such Revolving Credit Lender’s Ratable
Portion of such proposed Borrowing.  Upon fulfillment (or due waiver in
accordance with Section 11.1 (Amendments, Waivers, Etc.)) (i) on the Closing
Date, of the applicable conditions set forth in Section 3.1 (Conditions
Precedent to Initial Loans and Letters of Credit) and (ii) at any time
(including the Closing Date), of the applicable conditions set forth in
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit), and after
the Administrative Agent’s receipt of such funds, the Administrative Agent shall
make such funds available to the Borrower.

(c)           Unless the Administrative Agent shall have received notice from a
Revolving Credit Lender prior to the date of any proposed Borrowing that such
Revolving Credit Lender will not make available to the Administrative Agent such
Revolving Credit Lender’s

31


--------------------------------------------------------------------------------


Ratable Portion of such Borrowing (or any portion thereof), the Administrative
Agent may assume that such Revolving Credit Lender has made such Ratable Portion
available to the Administrative Agent on the date of such Borrowing in
accordance with this Section 2.2 and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Revolving Credit Lender
shall not have so made such Ratable Portion available to the Administrative
Agent, such Revolving Credit Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to the Loans comprising such Borrowing and (ii) in the case of such
Revolving Credit Lender, the Federal Funds Rate for the first Business Day and
thereafter at the interest rate applicable at the time to the Loans comprising
such Borrowing.  If such Revolving Credit Lender shall repay to the
Administrative Agent such corresponding amount, such corresponding amount so
repaid shall constitute such Revolving Credit Lender’s Loan as part of such
Borrowing for purposes of this Agreement.  If the Borrower shall repay to the
Administrative Agent such corresponding amount, such payment shall not relieve
such Revolving Credit Lender of any obligation it may have hereunder to the
Borrower.

(d)           The failure of any Revolving Credit Lender to make on the date
specified any Loan or any payment required by it (such Lender being a
“Non-Funding Lender”), including any payment in respect of its participation in
Swing Loans and Letter of Credit Obligations, shall not relieve any other
Revolving Credit Lender of its obligations to make such Loan or payment on such
date but no such other Revolving Credit Lender shall be responsible for the
failure of any Non-Funding Lender to make a Loan or payment required under this
Agreement.

Section 2.3            Swing Loans

(a)           On the terms and subject to the conditions contained in this
Agreement, the Swing Loan Lender may, in its sole discretion, make, in Dollars,
loans (each a “Swing Loan”) otherwise available to the Borrower under the
Facility from time to time on any Business Day during the period from the date
hereof until the Revolving Credit Termination Date in an aggregate principal
amount at any time outstanding (together with the aggregate outstanding
principal amount of any other Loan made by the Swing Loan Lender hereunder in
its capacity as a Lender or the Swing Loan Lender) not to exceed the Swing Loan
Sublimit; provided, however, that at no time shall the Swing Loan Lender make
any Swing Loan to the extent that, after giving effect to such Swing Loan, the
aggregate Revolving Credit Outstandings would exceed the Maximum Credit.  Each
Swing Loan shall be a Base Rate Loan and must be repaid in full within fifteen
days after its making or, if sooner, upon any Borrowing hereunder and shall in
any event mature no later than the Revolving Credit Termination Date.  Within
the limits set forth in the first sentence of this clause (a), amounts of Swing
Loans repaid may be reborrowed under this clause (a).

(b)           In order to request a Swing Loan, the Borrower shall telecopy (or
forward by electronic mail or similar means) to the Administrative Agent a duly
completed request in substantially the form of Exhibit D (Form of Swing Loan
Request), setting forth the requested amount and date of such Swing Loan (a
“Swing Loan Request”), to be received by the Administrative Agent not later than
1:00 p.m. (New York time) on the day of the proposed borrowing.  The
Administrative Agent shall promptly notify the Swing Loan Lender of the details
of the requested Swing Loan.  Subject to the terms of this Agreement, the Swing
Loan Lender

32


--------------------------------------------------------------------------------


may make a Swing Loan available to the Administrative Agent and, in turn, the
Administrative Agent shall make such amounts available to the Borrower on the
date of the relevant Swing Loan Request. The Swing Loan Lender shall not make
any Swing Loan in the period commencing on the first Business Day after it
receives written notice from the Administrative Agent or any Revolving Credit
Lender that one or more of the conditions precedent contained in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) shall not on such date
be satisfied, and ending when such conditions are satisfied.  The Swing Loan
Lender shall not otherwise be required to determine that, or take notice
whether, the conditions precedent set forth in Section 3.2 (Conditions Precedent
to Each Loan and Letter of Credit) have been satisfied in connection with the
making of any Swing Loan.

(c)           The Swing Loan Lender shall notify the Administrative Agent in
writing (which writing may be a telecopy or electronic mail) weekly, by no later
than 10:00 a.m. (New York time) on the first Business Day of each week, of the
aggregate principal amount of its Swing Loans then outstanding.

(d)           The Swing Loan Lender may demand at any time that each Revolving
Credit Lender pay to the Administrative Agent, for the account of the Swing Loan
Lender, in the manner provided in clause (e) below, such Revolving Credit
Lender’s Ratable Portion of all or a portion of the outstanding Swing Loans,
which demand shall be made through the Administrative Agent, shall be in writing
and shall specify the outstanding principal amount of Swing Loans demanded to be
paid.

(e)           The Administrative Agent shall forward each notice referred to in
clause (c) above and each demand referred to in clause (d) above to each
Revolving Credit Lender on the day such notice or such demand is received by the
Administrative Agent (except that any such notice or demand received by the
Administrative Agent after 2:00 p.m. (New York time) on any Business Day or any
such demand received on a day that is not a Business Day shall not be required
to be forwarded to the Revolving Credit Lenders by the Administrative Agent
until the next succeeding Business Day), together with a statement prepared by
the Administrative Agent specifying the amount of each Revolving Credit Lender’s
Ratable Portion of the aggregate principal amount of the Swing Loans stated to
be outstanding in such notice or demanded to be paid pursuant to such demand,
and, notwithstanding whether or not the conditions precedent set forth in
Sections 3.2 (Conditions Precedent to Each Loan and Letter of Credit) and 2.1
(The Revolving Credit Commitments) shall have been satisfied (which conditions
precedent the Revolving Credit Lenders hereby irrevocably waive), each Revolving
Credit Lender shall, before 11:00 a.m. (New York time) on the Business Day next
succeeding the date of such Revolving Credit Lender’s receipt of such notice or
demand, make available to the Administrative Agent, in immediately available
funds, for the account of the Swing Loan Lender, the amount specified in such
statement.  Upon such payment by a Revolving Credit Lender, such Revolving
Credit Lender shall, except as provided in clause (f) below, be deemed to have
made a Revolving Loan to the Borrower.  The Administrative Agent shall use such
funds to repay the Swing Loans to the Swing Loan Lender.  To the extent that any
Revolving Credit Lender fails to make such payment available to the
Administrative Agent for the account of the Swing Loan Lender, the Borrower
shall repay such Swing Loan on demand.

(f)            Upon the occurrence of a Default under Section 9.1(f) (Events of
Default), each Revolving Credit Lender shall acquire, without recourse or
warranty, an undivided participation in each Swing Loan otherwise required to be
repaid by such Revolving Credit Lender pursuant to clause (e) above, which
participation shall be in a principal amount equal to

33


--------------------------------------------------------------------------------


such Revolving Credit Lender’s Ratable Portion of such Swing Loan, by paying to
the Swing Loan Lender on the date on which such Revolving Credit Lender would
otherwise have been required to make a payment in respect of such Swing Loan
pursuant to clause (e) above, in immediately available funds, an amount equal to
such Revolving Credit Lender’s Ratable Portion of such Swing Loan.  If all or
part of such amount is not in fact made available by such Revolving Credit
Lender to the Swing Loan Lender on such date, the Swing Loan Lender shall be
entitled to recover any such unpaid amount on demand from such Revolving Credit
Lender together with interest accrued from such date at the Federal Funds Rate
for the first Business Day after such payment was due and thereafter at the rate
of interest then applicable to Base Rate Loans.

(g)           From and after the date on which any Revolving Credit Lender
(i) is deemed to have made a Revolving Loan pursuant to clause (e) above with
respect to any Swing Loan or (ii) purchases an undivided participation interest
in a Swing Loan pursuant to clause (f) above, the Swing Loan Lender shall
promptly distribute to such Revolving Credit Lender such Revolving Credit
Lender’s Ratable Portion of all payments of principal of and interest received
by the Swing Loan Lender on account of such Swing Loan other than those received
from a Revolving Credit Lender pursuant to clause (e) or (f) above.

Section 2.4            Letters of Credit

(a)           On the terms and subject to the conditions contained in this
Agreement, each Issuer agrees to Issue at the request of the Borrower and for
the account of the Borrower (or for the joint account of the Borrower and any of
its Subsidiaries) one or more Letters of Credit from time to time on any
Business Day during the period commencing on the Closing Date and ending on the
earlier of the Revolving Credit Termination Date and 30 days prior to the
Scheduled Termination Date; provided, however, that no Issuer shall be under any
obligation to Issue (and, upon the occurrence of any of the events described in
clauses (ii), (iii), (iv), (v) and (vi)(A) below, shall not Issue) any Letter of
Credit upon the occurrence of any of the following:

(i)            any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuer from
Issuing such Letter of Credit or any Requirement of Law applicable to such
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the date of this Agreement or result in any unreimbursed loss, cost or
expense that was not applicable, in effect or known to such Issuer as of the
date of this Agreement and that such Issuer in good faith deems material to it;

(ii)           such Issuer shall have received any written notice of the type
described in clause (d) below;

(iii)          after giving effect to the Issuance of such Letter of Credit, the
aggregate Revolving Credit Outstandings would exceed the Maximum Credit at such
time;

(iv)          after giving effect to the Issuance of such Letter of Credit, the
sum of (i) the Dollar Equivalents of the Letter of Credit Undrawn Amounts at
such time

34


--------------------------------------------------------------------------------


and (ii) the Dollar Equivalents of the Reimbursement Obligations at such time
exceeds the Letter of Credit Sublimit;

(v)           such Letter of Credit is requested to be denominated in any
currency other than Dollars; or

(vi)          (A) any fees due in connection with a requested Issuance have not
been paid, (B) such Letter of Credit is requested to be Issued in a form that is
not acceptable to such Issuer or (C) the Issuer for such Letter of Credit shall
not have received, in form and substance reasonably acceptable to it and, if
applicable, duly executed by such Borrower, applications, agreements and other
documentation (collectively, a “Letter of Credit Reimbursement Agreement”) such
Issuer generally employs in the ordinary course of its business for the Issuance
of letters of credit of the type of such Letter of Credit.

None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to Issue any Letter of Credit.

(b)           In no event shall the expiration date of any Letter of Credit be
more than one year after the date of issuance thereof; provided, however, that
any Letter of Credit with a term less than or equal to one year may provide for
the renewal thereof for additional periods less than or equal to one year, as
long as, on or before the expiration of each such term and each such period, the
Borrower and the Issuer of such Letter of Credit shall have the option to
prevent such renewal.

(c)           In connection with the Issuance of each Letter of Credit, the
Borrower shall give the relevant Issuer and the Administrative Agent at least
two Business Days’ prior written notice, in substantially the form of Exhibit E
(Form of Letter of Credit Request) (or in such other written or electronic form
as is acceptable to the Issuer), of the requested Issuance of such Letter of
Credit (a “Letter of Credit Request”).  Such notice shall be irrevocable and
shall specify the Issuer of such Letter of Credit, the currency of issuance and
face amount of the Letter of Credit requested, the date of Issuance of such
requested Letter of Credit, the date on which such Letter of Credit is to expire
(which date shall be a Business Day) and, in the case of an issuance, the Person
for whose benefit the requested Letter of Credit is to be issued.  Such notice,
to be effective, must be received by the relevant Issuer and the Administrative
Agent not later than 11:00 a.m. (New York time) on the second Business Day prior
to the requested Issuance of such Letter of Credit.

(d)           Subject to the satisfaction of the conditions set forth in this
Section 2.4, the relevant Issuer shall, on the requested date, Issue a Letter of
Credit on behalf of the Borrower in accordance with such Issuer’s usual and
customary business practices.  No Issuer shall Issue any Letter of Credit in the
period commencing on the first Business Day after it receives written notice
from any Revolving Credit Lender that one or more of the conditions precedent
contained in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit) or clause (a) above (other than those conditions set forth in
clauses (a)(i), (a)(vi)(B) and (C) above and, to the extent such clause relates
to fees owing to the Issuer of such Letter of Credit and its Affiliates,
clause (a)(vi)(A) above) are not on such date satisfied or duly waived and
ending when such conditions are satisfied or duly waived.  No Issuer shall
otherwise be required to determine that, or take notice whether, the conditions
precedent set forth in Section 3.2 (Conditions Precedent to

35


--------------------------------------------------------------------------------


Each Loan and Letter of Credit) have been satisfied in connection with the
Issuance of any Letter of Credit.

(e)           The Borrower agrees that, if requested by the Issuer of any Letter
of Credit, it shall execute a Letter of Credit Reimbursement Agreement in
respect to any Letter of Credit Issued hereunder.  In the event of any conflict
between the terms of any Letter of Credit Reimbursement Agreement and this
Agreement, the terms of this Agreement shall govern.

(f)            Each Issuer shall comply with the following:

(i)            give the Administrative Agent written notice (or telephonic
notice confirmed promptly thereafter in writing), which writing may be a
telecopy or electronic mail, of the Issuance of any Letter of Credit Issued by
it, of all drawings under any Letter of Credit Issued by it and of the payment
(or the failure to pay when due) by the Borrower of any Reimbursement Obligation
when due (which notice the Administrative Agent shall promptly transmit by
telecopy, electronic mail or similar transmission to each Lender);

(ii)           upon the request of any Revolving Credit Lender, furnish to such
Revolving Credit Lender copies of any Letter of Credit Reimbursement Agreement
to which such Issuer is a party and such other documentation as may reasonably
be requested by such Revolving Credit Lender; and

(iii)          no later than 10 Business Days following the last day of each
calendar month, provide to the Administrative Agent (and the Administrative
Agent shall provide a copy to each Lender requesting the same) and the Borrower
separate schedules for Documentary Letters of Credit and Standby Letters of
Credit issued by it, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the aggregate Letter of Credit Obligations,
in each case outstanding at the end of each month, and any information requested
by the Borrower or the Administrative Agent relating thereto.

(g)           Immediately upon the issuance by an Issuer of a Letter of Credit
in accordance with the terms and conditions of this Agreement, such Issuer shall
be deemed to have sold and transferred to each Revolving Credit Lender, and each
Revolving Credit Lender shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuer, without recourse or warranty, an
undivided interest and participation, to the extent of such Revolving Credit
Lender’s Ratable Portion, in such Letter of Credit and the obligations of the
Borrower with respect thereto (including all Letter of Credit Obligations with
respect thereto) and any security therefor and guaranty pertaining thereto.

(h)           The Borrower agrees to pay to the Issuer of any Letter of Credit
the amount of all Reimbursement Obligations owing to such Issuer under any
Letter of Credit issued for its account no later than the date that is the next
succeeding Business Day after the Borrower receives written notice from such
Issuer that payment has been made under such Letter of Credit (the
“Reimbursement Date”), irrespective of any claim, set-off, defense or other
right that the Borrower may have at any time against such Issuer or any other
Person.  In the event that any Issuer makes any payment under any Letter of
Credit and the Borrower shall not have repaid such amount to such Issuer
pursuant to this clause (h) or any such payment by the Borrower is rescinded or
set aside for any reason, such Reimbursement Obligation shall be payable on
demand with interest thereon computed (i) from the date on which such
Reimbursement

36


--------------------------------------------------------------------------------


Obligation arose to the Reimbursement Date, at the rate of interest applicable
during such period to Revolving Loans that are Base Rate Loans and (ii) from the
Reimbursement Date until the date of repayment in full, at the rate of interest
applicable during such period to past due Revolving Loans that are Base Rate
Loans, and such Issuer shall promptly notify the Administrative Agent, which
shall promptly notify each Revolving Credit Lender of such failure, and each
Revolving Credit Lender shall promptly and unconditionally pay to the
Administrative Agent for the account of such Issuer the amount of such Revolving
Credit Lender’s Ratable Portion of such payment (or the Dollar Equivalent
thereof if such payment was made in any currency other than Dollars) in
immediately available Dollars.  If the Administrative Agent so notifies such
Revolving Credit Lender prior to 11:00 a.m. (New York time) on any Business Day,
such Revolving Credit Lender shall make available to the Administrative Agent
for the account of such Issuer its Ratable Portion of the amount of such payment
on such Business Day in immediately available funds.  Upon such payment by a
Revolving Credit Lender, such Revolving Credit Lender shall, except during the
continuance of a Default or Event of Default under Section 9.1(f) (Events of
Default) and notwithstanding whether or not the conditions precedent set forth
in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) shall
have been satisfied (which conditions precedent the Revolving Credit Lenders
hereby irrevocably waive), be deemed to have made a Revolving Loan to the
Borrower in the principal amount of such payment.  Whenever any Issuer receives
from the Borrower a payment of a Reimbursement Obligation as to which the
Administrative Agent has received for the account of such Issuer any payment
from a Revolving Credit Lender pursuant tothis clause (h), such Issuer shall pay
over to the Administrative Agent any amount received in excess of such
Reimbursement Obligation and, upon receipt of such amount, the Administrative
Agent shall promptly pay over to each Revolving Credit Lender, in immediately
available funds, an amount equal to such Revolving Credit Lender’s Ratable
Portion of the amount of such payment adjusted, if necessary, to reflect the
respective amounts the Revolving Credit Lenders have paid in respect of such
Reimbursement Obligation.

(i)            If and to the extent such Revolving Credit Lender shall not have
so made its Ratable Portion of the amount of the payment required by clause (h)
above available to the Administrative Agent for the account of such Issuer, such
Revolving Credit Lender agrees to pay to the Administrative Agent for the
account of such Issuer forthwith on demand any such unpaid amount together with
interest thereon, for the first Business Day after payment was first due at the
Federal Funds Rate and, thereafter, until such amount is repaid to the
Administrative Agent for the account of such Issuer, at a rate per annum equal
to the rate applicable to Base Rate Loans under the Facility.

(j)            The Borrower’s obligation to pay each Reimbursement Obligation
and the obligations of the Revolving Credit Lenders to make payments to the
Administrative Agent for the account of the Issuers with respect to Letters of
Credit shall be absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances whatsoever, including the occurrence of any Default or Event of
Default, and irrespective of any of the following:

(i)            any lack of validity or enforceability of any Letter of Credit or
any Loan Document, or any term or provision therein;

(ii)           any amendment or waiver of or any consent to departure from all
or any of the provisions of any Letter of Credit or any Loan Document;

37


--------------------------------------------------------------------------------


(iii)          the existence of any claim, set off, defense or other right that
the Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv)          any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v)           payment by the Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and

(vi)          any other act or omission to act or delay of any kind of the
Issuer, the Lenders, the Administrative Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.4, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrower or any Lender.  In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.

(k)           Schedule 2.4 (Existing Letters of Credit) contains a schedule of
certain letters of credit issued prior to the Closing Date, including Existing
Letters of Credit, by Bank of America, N.A. for the account of the Borrower.  On
the Closing Date (i) such letters of credit, to the extent outstanding, shall be
automatically and without further action by the parties thereto converted to
Letters of Credit issued pursuant to this Section 2.4 for the account of the
Borrower and subject to the provisions hereof, and for this purpose the fees
specified in Section 2.12(b) (Fees) shall be payable (in substitution for any
fees set forth in the applicable letter of credit reimbursement agreements or
applications relating to such letters of credit) as if such letters of credit
had been issued on the Closing Date, (ii) the issuers of such Letters of Credit
shall be deemed to be “Issuers” hereunder solely for the purpose of maintaining
such letters of credit, for purposes of Section 2.16(f) (Taxes) relating to the
obligation to provide the appropriate forms,

38


--------------------------------------------------------------------------------


certificates and statements to the Borrower and the Administrative Agent and any
updates required by Section 2.16(f) (Taxes) and for purposes of Section 2.7(c)
(Evidence of Debt) relating to the entries to be made in the Register, (iii) the
Dollar Equivalent of the face amount of such letters of credit shall be included
in the calculation of Letter of Credit Obligations and (iv) all liabilities of
the Borrower with respect to such letters of credit shall constitute
Obligations.  No letter of credit converted in accordance with this clause (k)
shall be amended, extended or renewed without the prior written consent of the
Administrative Agent.

Section 2.5            Reduction and Termination of the Revolving Credit
Commitments

The Borrower may, upon at least three Business Days’ prior notice to the
Administrative Agent, terminate in whole or reduce in part ratably the unused
portions of the respective Revolving Credit Commitments of the Revolving Credit
Lenders; provided, however, that each partial reduction shall be in an aggregate
amount of not less than $5,000,000 or an integral multiple of $1,000,000 in
excess thereof.

Section 2.6            Repayment of Loans

The Borrower promises to repay the entire unpaid principal amount of the
Revolving Loans and the Swing Loans on the Scheduled Termination Date or
earlier, if otherwise required by the terms hereof.

Section 2.7            Evidence of Debt

(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.  In addition, each Lender having sold a participation in
any of its Obligations or having identified a Special Purpose Vehicle as such to
the Administrative Agent, acting as agent of the Borrower solely for this
purpose and for tax purposes, shall establish and maintain at its address
referred to in Section 11.8 (Notices, Etc.) a record of ownership in which such
Lender shall register by book entry (i) the name and address of each such
participant and Special Purpose Vehicle (and each change thereto, whether by
assignment or otherwise) and (ii) the rights, interest or obligation of each
such participant and Special Purpose Vehicle in any Obligation, in any Revolving
Credit Commitment and in any right to receive payment hereunder.

(b)           (i) The Administrative Agent, acting as agent of the Borrower
solely for this purpose and for tax purposes, shall establish and maintain at
its address referred to in Section 11.8 (Notices, Etc.) a record of ownership
(the “Register”) in which the Administrative Agent agrees to register by book
entry the Administrative Agent’s, each Lender’s and each Issuer’s interest in
each Loan, each Letter of Credit and each Reimbursement Obligation, and in the
right to receive any payments hereunder and any assignment of any such interest
or rights.  In addition, the Administrative Agent, acting as agent of the
Borrower solely for this purpose and for tax purposes, shall establish and
maintain accounts in the Register in accordance with its usual practice in which
it shall record (i) the names and addresses of the Lenders and the Issuers, (ii)
the Revolving Credit Commitments of each Lender from time to time, (iii) the
amount of each Loan made and, if a Eurodollar Rate Loan, the Interest Period
applicable thereto, (iv) the

39


--------------------------------------------------------------------------------


amount of any drawn Letters of Credit, (v) the amount of any principal or
interest due and payable, and paid, by the Borrower to, or for the account of,
each Lender hereunder, (vi) the amount that is due and payable, and paid, by the
Borrower to, or for the account of, each Issuer, including the amount of Letter
Credit Obligations (specifying the amount of any Reimbursement Obligations) due
and payable to an Issuer, and (vii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower, whether such sum constitutes
principal or interest (and the type of Loan to which it applies), fees, expenses
or other amounts due under the Loan Documents and each Lender’s and Issuer’s, as
the case may be, share thereof, if applicable.

(ii)           Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including the Revolving Credit Notes evidencing such
Loans) and the drawn Letters of Credit are registered obligations and the right,
title, and interest of the Lenders and the Issuers and their assignees in and to
such Loans or drawn Letters of Credit, as the case may be, shall be transferable
only upon notation of such transfer in the Register.  A Revolving Credit Note
shall only evidence the Lender’s or a registered assignee’s right, title and
interest in and to the related Loan, and in no event is any such Revolving
Credit Note to be considered a bearer instrument or obligation.  This
Section 2.7(b) and Section 11.2 (Assignments and Participations) shall be
construed so that the Loans and drawn Letters of Credit are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related regulations (or any successor
provisions of the Code or such regulations).

(c)           The entries made in the Register and in the accounts therein
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable law, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.  In addition, the Loan Parties, the Administrative
Agent, the Lenders and the Issuers shall treat each Person whose name is
recorded in the Register as a Lender or as an Issuer, as applicable, for all
purposes of this Agreement.  Information contained in the Register with respect
to any Lender or Issuer shall be available for inspection by the Borrower, the
Administrative Agent, such Lender or such Issuer at any reasonable time and from
time to time upon reasonable prior notice.

(d)           Notwithstanding any other provision of the Agreement, in the event
that any Revolving Credit Lender requests that the Borrower execute and deliver
a promissory note or notes payable to such Revolving Credit Lender in order to
evidence the Indebtedness owing to such Revolving Credit Lender by the Borrower
hereunder, the Borrower shall promptly execute and deliver a Revolving Credit
Note or Revolving Credit Notes to such Revolving Credit Lender evidencing the
Revolving Loans of such Revolving Credit Lender, substantially in the form of
Exhibit B (Form of Revolving Credit Note).

Section 2.8            Optional Prepayments

The Borrower may prepay the outstanding principal amount of the Revolving Loans
and Swing Loans in whole or in part at any time; provided, however, that if any
prepayment of any Eurodollar Rate Loan is made by the Borrower other than on the
last day of an Interest Period for such Loan, the Borrower shall also pay any
amount owing pursuant to Section 2.14(e) (Breakage Costs).

40


--------------------------------------------------------------------------------


Section 2.9            Mandatory Prepayments

(a)           Upon receipt by any Group Member of Net Cash Proceeds arising from
an Asset Sale of any Collateral, the Borrower shall immediately prepay the Loans
(or provide cash collateral in respect of Letters of Credit) in an amount equal
to 100% of such Net Cash Proceeds.  Any such mandatory prepayment shall be
applied in accordance with clause (b) below.

(b)           Subject to the provisions of Section 2.13(g) (Payments and
Computations), any prepayments made by the Borrower required to be applied in
accordance with this clause (b) shall be applied as follows: first, to repay the
outstanding principal balance of the Swing Loans until such Swing Loans shall
have been repaid in full; second, to repay the outstanding principal balance of
the Revolving Loans until such Revolving Loans shall have been paid in full; and
then, if an Event of Default has occurred and is continuing, to provide cash
collateral for any Letter of Credit Obligations in an amount equal to 105% of
such Letter of Credit Obligations in the manner set forth in Section 9.3
(Actions in Respect of Letters of Credit) until all such Letter of Credit
Obligations have been fully cash collateralized in the manner set forth therein.

(c)           If at any time, the aggregate principal amount of Revolving Credit
Outstandings exceeds the aggregate Maximum Credit at such time, the Borrower
shall forthwith prepay the Swing Loans first and then the Revolving Loans then
outstanding in an amount equal to such excess.  If any such excess remains after
repayment in full of the aggregate outstanding Swing Loans and Revolving Loans,
the Borrower shall provide cash collateral for the Letter of Credit Obligations
in the manner set forth in Section 9.3 (Actions in Respect of Letters of Credit)
in an amount equal to 105% of such excess.

(d)           The Borrower hereby irrevocably waives the right to direct, during
a Liquidity Event Period, the application of all funds in the Cash Collateral
Account and agrees that the Administrative Agent may and, upon the written
direction of the Requisite Lenders given at any time during such Liquidity Event
Period, shall (i) deliver a Blockage Notice to each Deposit Account Bank for
each Approved Deposit Account and (ii) except, as provided in Section 2.13(g)
(Payments and Computations) and clause (b) above,following the occurrence and
during the continuance of an Event of Default, apply all payments in respect of
any Obligations and all available funds in the Cash Collateral Account on a
daily basis as follows: first,to repay the outstanding principal amount of the
Swing Loans until such Swing Loans have been repaid in full; second, to repay
the outstanding principal balance of the Revolving Loans until such Revolving
Loans shall have been repaid in full; and then to any other Obligation then due
and payable.  The Administrative Agent agrees to apply such funds and the
Borrower consents to such application.  If (i) following such application,
(ii) outside of a Liquidity Event Period or (iii) after all Letters of Credit
shall have expired or be fully drawn and all Revolving Credit Commitments shall
have been terminated, there are no Loans outstanding and no other Obligations
that are then due and payable (and, if an Event of Default shall have occurred
and be continuing, cash collateral has been provided in an amount equal to 105%
of the Letter of Credit Obligations in the manner required in Section 9.3
(Actions in Respect of Letters of Credit)), then the Administrative Agent shall
cause any remaining funds in the Cash Collateral Account to be paid at the
written direction of the Borrower (or, in the absence of such direction, to the
Borrower or another Person lawfully entitled thereto).

(e)           At any time during a Liquidity Event Period, subject to Section
2.9(d) all amounts collected in the Concentration Account pursuant to Section
7.11 (Cash Management)

41


--------------------------------------------------------------------------------


shall be applied on each Business Day by the Administrative Agent first, to
prepay the Loans (including Swing Loans) and then, if an Event of Default shall
have occurred and be continuing, to provide cash collateral for any Letter of
Credit Obligations in an amount equal to 105% of such Letter of Credit
Obligations in the manner set forth in Section 9.3 (Actions in Respect of
Letters of Credit) until all such Letter of Credit Obligations have been fully
cash collateralized in the manner set forth therein.  Following such
application, the Administrative Agent shall, subject to Section 2.9(d) cause any
remaining funds in the Concentration Account to be paid at the written direction
of the Borrower (or, in the absence of such direction, to the Borrower or
another Person lawfully entitled thereto).

Section 2.10         Interest

(a)           Rate of Interest.  All Loans and the outstanding amount of all
other Obligations (other than pursuant to Hedging Contracts that are Loan
Documents, to the extent such Hedging Contracts provide for the accrual of
interest on unpaid obligations) shall bear interest, in the case of Loans, on
the unpaid principal amount thereof from the date such Loans are made and, in
the case of such other Obligations, from the date such other Obligations are due
and payable until, in all cases, paid in full, except as otherwise provided in
clause (c) below, as follows:

(i)            if a Base Rate Loan or such other Obligation, at a rate per annum
equal to the sum of (A) the Base Rate as in effect from time to time and (B) the
Applicable Margin for Revolving Loans that are Base Rate Loans; and

(ii)           if a Eurodollar Rate Loan, at a rate per annum equal to the sum
of (A) the Eurodollar Rate determined for the applicable Interest Period
and(B) the Applicable Margin in effect from time to time during such Eurodollar
Interest Period.

(b)           Interest Payments.  (i) Interest accrued on each Base Rate Loan
(other than Swing Loans) shall be payable in arrears (A) on the first Business
Day of each calendar quarter, commencing on the first such day following the
making of such Base Rate Loan and (B) if not previously paid in full, at
maturity (whether by acceleration or otherwise) of such Base Rate Loan,
(ii) interest accrued on Swing Loans shall be payable in arrears on the first
Business Day of the immediately succeeding calendar month, (iii) interest
accrued on each Eurodollar Rate Loan shall be payable in arrears (A) on the last
day of each Interest Period applicable to such Loan and, if such Interest Period
has a duration of more than three months, on each date during such Interest
Period occurring every three months from the first day of such Interest Period,
(B) upon the payment or prepayment thereof in full or in part and (C) if not
previously paid in full, at maturity (whether by acceleration or otherwise) of
such Eurodollar Rate Loan and (iv) interest accrued on the amount of all other
Obligations shall be payable on demand from and after the time such Obligation
becomes due and payable (whether by acceleration or otherwise).

(c)           Default Interest.  Notwithstanding the rates of interest specified
in clause (a) above or elsewhere herein, upon (i) the occurrence of an Event of
Default specified in Section 9.1(a), (b), or (f) (Events of Default) and (ii)
the election of the Administrative Agent or the Requisite Lenders (in their sole
discretion) with respect to any other Event of Default (and following written
notice thereof to the Borrower) and for as long thereafter as such Event of
Default shall be continuing, the principal balance of all Loans and the amount
of all other Obligations then due and payable shall, commencing, in the case of
clause (i) above, on the date when the applicable Event of Default first
occurred and, in the case of clause (ii) above, on the

42


--------------------------------------------------------------------------------


date of delivery of the written notice as provided therein, bear interest at a
rate that is two percent per annum in excess of the rate of interest applicable
to such Loans or other Obligations from time to time.  Such interest shall be
payable on the date that would otherwise be applicable to such interest pursuant
to clause (b) above or otherwise on demand.

Section 2.11         Conversion/Continuation Option

(a)           The Borrower may elect (i) at any time on any Business Day, to
convert Base Rate Loans (other than Swing Loans) or any portion thereof to
Eurodollar Rate Loans and (ii) at the end of any applicable Interest Period, to
convert Eurodollar Rate Loans or any portion thereof into Base Rate Loans or to
continue such Eurodollar Rate Loans or any portion thereof for an additional
Interest Period; provided, however, that the aggregate amount of the Eurodollar
Loans for each Interest Period must be in the amount of at least $1,000,000 or
an integral multiple of $1,000,000 in excess thereof.  Each conversion or
continuation shall be allocated among the Loans of each Revolving Credit Lender
in accordance with such Revolving Credit Lender’s Ratable Portion.  Each such
election shall be in substantially the form of Exhibit F (Form of Notice of
Conversion or Continuation) (a “Notice of Conversion or Continuation”) and shall
be made by giving the Administrative Agent at least three Business Days’ prior
written notice specifying (A) the amount and type of Loan being converted or
continued, (B) in the case of a conversion to or a continuation of Eurodollar
Rate Loans, the applicable Interest Period and (C) in the case of a conversion,
the date of such conversion.

(b)           The Administrative Agent shall give to each Lender a notice by not
later than 2:00 p.m. (New York time) on the date a Notice of Conversion or
Continuation has been delivered to the Administrative Agent pursuant to Section
2.11(a) above of the Administrative Agent’s receipt of such Notice of Conversion
or Continuation and of the options selected therein.  Notwithstanding the
foregoing, (i) no conversion in whole or in part of Base Rate Loans to
Eurodollar Rate Loans having an Interest Period of longer than one month shall
be permitted at any time prior to the Syndication Completion Date and (ii) no
conversion in whole or in part of Base Rate Loans to Eurodollar Rate Loans and
no continuation in whole or in part of Eurodollar Rate Loans upon the expiration
of any applicable Interest Period shall be permitted at any time at which (A) a
Default or an Event of Default shall have occurred and be continuing or (B) the
continuation of, or conversion into, a Eurodollar Rate Loan would violate any
provision of Section 2.14 (Special Provisions Governing Eurodollar Rate Loans). 
If, within the time period required under the terms of this Section 2.11, the
Administrative Agent does not receive a Notice of Conversion or Continuation
from the Borrower containing a permitted election to continue any Eurodollar
Rate Loans for an additional Interest Period or to convert any such Loans, then,
upon the expiration of the applicable Interest Period, such Loans shall be
automatically converted to Base Rate Loans.  Each Notice of Conversion or
Continuation shall be irrevocable.

Section 2.12         Fees

(a)           Unused Commitment Fee.  The Borrower agrees to pay in immediately
available Dollars to each Revolving Credit Lender a commitment fee on the actual
daily amount by which the Revolving Credit Commitment of such Revolving Credit
Lender exceeds such Revolving Credit Lender’s Ratable Portion of the sum of
(i) the aggregate outstanding principal amount of Revolving Loans and (ii) the
outstanding amount of the aggregate Letter of Credit Obligations (the “Unused
Commitment Fee”) from the date hereof through the Revolving Credit Termination
Date at the Unused Commitment Fee Rate, payable in arrears (x) on the first

43


--------------------------------------------------------------------------------


Business Day of each calendar quarter, commencing on the first such Business Day
following the Closing Date and (y) on the Revolving Credit Termination Date.

(b)           Letter of Credit Fees.  The Borrower agrees to pay the following
amounts with respect to Letters of Credit issued by any Issuer:

(i)            to the Administrative Agent for the account of each Issuer of a
Letter of Credit, with respect to each Letter of Credit issued by such Issuer,
an issuance fee equal to 0.125% per annum of the Dollar Equivalent of the
maximum undrawn face amount of such Letter of Credit, payable in arrears (A) on
the first Business Day of each calendar quarter, commencing on the first such
Business Day following the issuance of such Letter of Credit and (B) on the
Revolving Credit Termination Date;

(ii)           to the Administrative Agent for the ratable benefit of the
Revolving Credit Lenders, with respect to each Letter of Credit, a fee accruing
in Dollars at a rate per annum equal to the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans on the maximum undrawn face amount of such
Letter of Credit, payable in arrears (A) on the first Business Day of each
calendar quarter, commencing on the first such Business Day following the
issuance of such Letter of Credit and (B) on the Revolving Credit Termination
Date; provided, however, that during the continuance of an Event of Default (to
the extent that additional interest accrues on the Loans or other Obligations
pursuant to Section 2.10(c) (Default Interest)), such fee shall be increased by
two percent per annum (instead of, and not in addition to, any increase pursuant
to Section 2.10(c) (Default Interest)) and shall be payable on demand; and

(iii)          to the Issuer of any Letter of Credit, with respect to the
issuance, amendment or transfer of each Letter of Credit and each drawing made
thereunder, documentary and processing charges in accordance with such Issuer’s
standard schedule for such charges in effect at the time of issuance, amendment,
transfer or drawing, as the case may be.

(c)           Additional Fees.  The Borrower has agreed to pay to the
Administrative Agent and the Arranger additional fees, the amount and dates of
payment of which are embodied in the Fee Letter.

Section 2.13         Payments and Computations

(a)           The Borrower shall make each payment hereunder (including fees and
expenses) not later than 11:00 a.m. (New York time) on the day when due, in the
currency specified herein (or, if no such currency is specified, in Dollars) to
the Administrative Agent at its address referred to in Section 11.8 (Notices,
Etc.) in immediately available funds without set-off or counterclaim.  The
Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
clause (f) or (g) below, as applicable, for the account of their respective
Applicable Lending Offices; provided, however, that amounts payable pursuant to
Section 2.15 (Capital Adequacy), Section 2.16 (Taxes) or Section 2.14(c) or (d)
(Special Provisions Governing Eurodollar Rate Loans) shall be paid only to the
affected Lender or Lenders and amounts payable with respect to Swing Loans shall
be paid only to the Swing Loan Lender.  Payments received by the Administrative
Agent after 11:00 a.m. (New York time) shall be deemed to be received on the
next Business Day.

44


--------------------------------------------------------------------------------


(b)           All computations of interest and of fees shall be made by the
Administrative Agent on the basis of a year of 360 days (or, in the case of
interest accruing at the Base Rate, 365 days or 366 days, as applicable), in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest and fees are
payable.  Each determination by the Administrative Agent of a rate of interest
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(c)           Each payment by the Borrower of any Loan, Reimbursement Obligation
(including interest or fees in respect thereof) and each reimbursement of
various costs, expenses or other Obligation shall be made in the currency in
which such Loan was made, such Letter of Credit issued or such cost, expense or
other Obligation was incurred; provided, however, that (i) the Letter of Credit
Reimbursement Agreement for a Letter of Credit may specify another currency for
the Reimbursement Obligation in respect of such Letter of Credit and (ii) other
than for payments in respect of a Loan or Reimbursement Obligation, Loan
Documents duly executed by the Administrative Agent or any Hedging Contract may
specify other currencies of payment for Obligations created by or directly
related to such Loan Document or Hedging Contract.

(d)           Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and such extension of time shall in such case
be included in the computation of payment of interest or fees, as the case may
be; provided, however, that if such extension would cause payment of interest on
or principal of any Eurodollar Rate Loan to be made in the next calendar month,
such payment shall be made on the immediately preceding Business Day.  All
repayments of any Revolving Loans shall be applied as follows: first, to repay
such Loans outstanding as Base Rate Loans and then, to repay such Loans
outstanding as Eurodollar Rate Loans, with those Eurodollar Rate Loans having
earlier expiring Eurodollar Interest Periods being repaid prior to those having
later expiring Eurodollar Interest Periods.

(e)           Unless the Administrative Agent shall have received notice from
the Borrower to the Lenders prior to the date on which any payment is due
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon (at the Federal Funds Rate for the first Business Day and
thereafter at the rate applicable to Base Rate Loans) for each day from the date
such amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent.

(f)            Except for payments and other amounts received by the
Administrative Agent and applied in accordance with the provisions of clause (g)
below (or required to be applied in accordance with Section 2.9(b) or (d)
(Mandatory Prepayments)), all payments and any other amounts received by the
Administrative Agent from or for the benefit of the Borrower shall be applied as
follows: first, to pay principal of, and interest on, any portion of the Loans
the Administrative Agent may have advanced pursuant to the express provisions of
this Agreement on behalf of any Lender, for which the Administrative Agent has
not then been reimbursed by such Lender or the Borrower, second, to pay all
other Obligations then due and payable and third, as the Borrower so
designates.  Payments in respect of Swing Loans received by the

45


--------------------------------------------------------------------------------


Administrative Agent shall be distributed to the Swing Loan Lender; payments in
respect of Revolving Loans received by the Administrative Agent shall be
distributed to each Revolving Credit Lender in accordance with such Revolving
Credit Lender’s Ratable Portion; and all payments of fees and all other payments
in respect of any other Obligation shall be allocated among such of the Lenders
and Issuers as are entitled thereto and, for such payments allocated to the
Revolving Credit Lenders, in proportion to their respective Ratable Portions.

(g)           Notwithstanding the provisions of Section 2.9(d) (Mandatory
Prepayments) above, the Borrower hereby irrevocably waives the right to direct
the application of any and all payments in respect of the Obligations and any
proceeds of Collateral after the occurrence and during the continuance of an
Event of Default and agrees that, notwithstanding the provisions of
Section 2.9(b) (Mandatory Prepayments) and clause (f) above, the Administrative
Agent may, and, upon either (A) the written direction of the Requisite Lenders
or (B) the acceleration of the Obligations pursuant to Section 9.2 (Remedies),
shall, deliver a Blockage Notice to each Deposit Account Bank for each Approved
Deposit Account and apply all payments in respect of any Obligations and all
funds on deposit in any Cash Collateral Account and all other proceeds of
Collateral in the following order:

(i)            first, to pay interest on and then principal of any portion of
the Revolving Loans that the Administrative Agent may have advanced on behalf of
any Lender for which the Administrative Agent has not then been reimbursed by
such Lender or the Borrower;

(ii)           second, to pay Secured Obligations in respect of any expense
reimbursements or indemnities and Cash Management Obligations then due to the
Administrative Agent;

(iii)          third, to pay Secured Obligations in respect of any expense
reimbursements or indemnities and Cash Management Obligations then due to the
Lenders and the Issuers;

(iv)          fourth, to pay Secured Obligations in respect of any fees then due
to the Administrative Agent, the Lenders and the Issuers;

(v)           fifth, to pay interest then due and payable in respect of the
Loans and Reimbursement Obligations;

(vi)          sixth, to pay or prepay principal amounts on the Loans and
Reimbursement Obligations, to provide cash collateral for outstanding Letter of
Credit Undrawn Amounts in the manner described in Section 9.3 (Actions in
Respect of Letters of Credit), and to pay Cash Management Obligations and
amounts owing with respect to Hedging Contracts, ratably to the aggregate
principal amount of such Loans, Reimbursement Obligations and Letter of Credit
Undrawn Amounts, Cash Management Obligations, and Obligations owing with respect
to Hedging Contracts; and

(vii)         seventh, to the ratable payment of all other Secured Obligations;

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses(i), (ii), (iii), (iv), (v), (vi) and (vii) above the available funds
being applied with respect to any such Secured Obligation (unless

46


--------------------------------------------------------------------------------


otherwise specified in such clause) shall be allocated to the payment of such
Secured Obligation ratably, based on the proportion of the Administrative
Agent’s and each Lender’s or Issuer’s interest in the aggregate outstanding
Secured Obligations described in such clauses; provided, however, that payments
that would otherwise be allocated to the Revolving Credit Lenders shall be
allocated first to repay Protective Advances and Swing Loans pro rata until such
Protective Advances and Swing Loans are paid in full and then to repay the
Revolving Loans.  The order of priority set forth in clauses(i), (ii), (iii),
(iv), (v), (vi) and (vii) above may at any time and from time to time be changed
by the agreement of the Requisite Lenders without necessity of notice to or
consent of or approval by the Borrower, any Secured Party that is not a Lender
or Issuer or by any other Person that is not a Lender or Issuer.  The order of
priority set forth in clauses (i), (ii), (iii) and (iv) above may be changed
only with the prior written consent of the Administrative Agent in addition to
that of the Requisite Lenders.

(h)           At the option of the Administrative Agent, principal on the Swing
Loans, Reimbursement Obligations, interest, fees, expenses and other sums due
and payable in respect of the Revolving Loans and Protective Advances may be
paid from the proceeds of Swing Loans or Revolving Loans.  The Borrower hereby
authorizes the Swing Loan Lender to make such Swing Loans pursuant to
Section 2.3(a) (Swing Loans) and the Revolving Credit Lenders to make such
Revolving Loans pursuant to Section 2.2(a) (Borrowing Procedures) from time to
time in the amounts of any and all principal payable with respect to the Swing
Loans, Reimbursement Obligations, interest, fees, expenses and other sums
payable in respect of the Revolving Loans and Protective Advances, and further
authorizes the Administrative Agent to give the Lenders notice of any Borrowing
with respect to such Swing Loans and Revolving Loans and to distribute the
proceeds of such Swing Loans and Revolving Loans to pay such amounts.  The
Borrower agrees that all such Swing Loans and Revolving Loans so made shall be
deemed to have been requested by it (irrespective of the satisfaction of the
conditions in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit), which conditions the Lenders irrevocably waive) and directs that all
proceeds thereof shall be used to pay such amounts.

Section 2.14         Special Provisions Governing Eurodollar Rate Loans

(a)           Determination of Interest Rate

The Eurodollar Rate for each Interest Period for Eurodollar Rate Loans shall be
determined by the Administrative Agent pursuant to the procedures set forth in
the definition of “Eurodollar Rate.”  The Administrative Agent’s determination
shall be presumed to be correct absent manifest error and shall be binding on
the Borrower.

(b)           Interest Rate Unascertainable, Inadequate or Unfair

In the event that (i) the Administrative Agent determines that adequate and fair
means do not exist for ascertaining the applicable interest rates by reference
to which the Eurodollar Rate then being determined is to be fixed or (ii) the
Requisite Lenders notify the Administrative Agent that the Eurodollar Rate for
any Interest Period will not adequately reflect the cost to the Revolving Credit
Lenders of making or maintaining such Loans for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrower and the Revolving
Credit Lenders, whereupon each Eurodollar Loan shall automatically, on the last
day of the current Interest Period for such Loan, convert into a Base Rate Loan
and the obligations of the Revolving Credit Lenders to make Eurodollar Rate
Loans or to convert Base Rate Loans into Eurodollar Rate Loans shall be
suspended until the Administrative Agent shall notify the Borrower that the

47


--------------------------------------------------------------------------------


Requisite Lenders have determined that the circumstances causing such suspension
no longer exist.

(c)           Increased Costs

If at any time any Revolving Credit Lender determines that the introduction of,
or any change in or in the interpretation of, any law, treaty or governmental
rule, regulation or order (other than any change by way of imposition or
increase of reserve requirements included in determining the Eurodollar Rate) or
the compliance by such Revolving Credit Lender with any guideline, request or
directive from any central bank or other Governmental Authority (whether or not
having the force of law), shall have the effect of increasing the cost to such
Revolving Credit Lender of agreeing to make or making, funding or maintaining
any Eurodollar Rate Loans, then the Borrower shall from time to time, upon
demand by such Revolving Credit Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Revolving Credit Lender additional amounts sufficient to compensate such
Revolving Credit Lender for such increased cost.  A certificate as to the amount
of such increased cost, setting forth in reasonable detail the basis for the
amount so determined, submitted to the Borrower and the Administrative Agent by
such Revolving Credit Lender, shall be conclusive and binding for all purposes,
absent manifest error.

The Borrower shall pay to each Lender, as long as such Lender shall be required
to maintain reserves with respect to Eurocurrency Liabilities, or under any
similar or successor regulation with respect Eurocurrency Liabilities or
Eurocurrency funding, additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Eurodollar Rate Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Eurodollar Rate Loan,
provided, however, the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of a request to be paid such
additional interest from such Lender.  If a Lender fails to give notice 10 days
prior to the relevant interest payment date, such additional interest shall be
due and payable 10 days from receipt of such notice.

(d)           Illegality

Notwithstanding any other provision of this Agreement, if any Revolving Credit
Lender determines that the introduction of, or any change in or in the
interpretation of, any law, treaty or governmental rule, regulation or order
after the date of this Agreement shall make it unlawful, or any central bank or
other Governmental Authority shall assert that it is unlawful, for any Revolving
Credit Lender or its Eurodollar Lending Office to make Eurodollar Rate Loans or
to continue to fund or maintain Eurodollar Rate Loans, then, on notice thereof
and demand therefor by such Revolving Credit Lender to the Borrower through the
Administrative Agent, (i) the obligation of such Revolving Credit Lender to make
or to continue Eurodollar Rate Loans and to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended, and each such Revolving Credit Lender
shall make a Base Rate Loan as part of any requested Borrowing of Eurodollar
Rate Loans and (ii) if the affected Eurodollar Rate Loans are then outstanding,
the Borrower shall immediately convert each such Loan into a Base Rate Loan. 
If, at any time after a Revolving Credit Lender gives notice under this
clause (d), such Revolving Credit Lender determines that it may lawfully make
Eurodollar Rate Loans, such Revolving Credit Lender shall promptly give notice
of that determination to the Borrower and the Administrative Agent, and the
Administrative Agent shall promptly transmit the notice to each other Lender. 
The Borrower’s

48


--------------------------------------------------------------------------------


right to request, and such Revolving Credit Lender’s obligation, if any, to make
Eurodollar Rate Loans shall thereupon be restored.

(e)           Breakage Costs

In addition to all amounts required to be paid by the Borrower pursuant to
Section 2.10 (Interest), the Borrower shall compensate each Revolving Credit
Lender, upon demand, for all losses, expenses and liabilities (including any
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Revolving Credit Lender to fund or
maintain such Revolving Credit Lender’s Eurodollar Rate Loans to the Borrower
but excluding any loss of the Applicable Margin on the relevant Loans) that such
Revolving Credit Lender may sustain (i) if for any reason (other than solely by
reason of such Lender being a Non-Funding Lender) a proposed Borrowing,
conversion into or continuation of Eurodollar Rate Loans does not occur on a
date specified therefor in a Notice of Borrowing or a Notice of Conversion or
Continuation given by the Borrower or in a telephonic request by it for
borrowing or conversion or continuation or a successive Interest Period does not
commence after notice therefor is given pursuant to Section 2.11
(Conversion/Continuation Option), (ii) if for any reason any Eurodollar Rate
Loan is prepaid (including mandatorily pursuant to Section 2.9 (Mandatory
Prepayments)) on a date that is not the last day of the applicable Interest
Period, (iii) as a consequence of a required conversion of a Eurodollar Rate
Loan to a Base Rate Loan as a result of any of the events indicated in
clause (d) above or (iv) as a consequence of any failure by the Borrower to
repay Eurodollar Rate Loans when required by the terms hereof.  The Revolving
Credit Lender making demand for such compensation shall deliver to the Borrower
concurrently with such demand a written statement setting forth in reasonable
detail the basis for the amount so determined as to such losses, expenses and
liabilities, and this statement shall be conclusive as to the amount of
compensation due to such Revolving Credit Lender, absent manifest error.

Section 2.15         Capital Adequacy

If at any time any Lender determines that (a) the adoption of, or any change in
or in the interpretation of, any law, treaty or governmental rule, regulation or
order after the date of this Agreement regarding capital adequacy,
(b) compliance with any such law, treaty, rule, regulation or order or
(c) compliance with any guideline or request or directive from any central bank
or other Governmental Authority (whether or not having the force of law) shall
have the effect of reducing the rate of return on such Lender’s (or any
corporation controlling such Lender’s) capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change, compliance or interpretation, then, upon demand from time
to time by such Lender (with a copy of such demand to the Administrative Agent),
the Borrower shall pay to the Administrative Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender for such reduction.  A certificate as to
such amounts submitted to the Borrower and the Administrative Agent by such
Lender shall be conclusive and binding for all purposes absent manifest error.

Section 2.16         Taxes

(a)           Except as otherwise provided in this Section 2.16, any and all
payments by any Loan Party under each Loan Document shall be made free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or

49


--------------------------------------------------------------------------------


withholdings, and all liabilities with respect thereto, excluding (i) in the
case of each Lender, each Issuer and the Administrative Agent (A) taxes measured
by its net income, and franchise taxes imposed on it, and similar taxes imposed
by the jurisdiction (or any political subdivision thereof) under the laws of
which such Lender, such Issuer or the Administrative Agent (as the case may be)
is organized or in which such Lender’s, Issuer’s, or Administrative Agent’s
principal office is located or in which such Lender’s, Issuer’s, or
Administrative Agent’s Applicable Lending Office is located and (B) any U.S.
withholding taxes payable with respect to payments under the Loan Documents
under laws (including any statute, treaty or regulation) in effect on the
Closing Date (or, in the case of (x) an Eligible Assignee, the date of the
Assignment and Acceptance, (y) a successor Administrative Agent, the date of the
appointment of such Administrative Agent, and (z) a successor Issuer, the date
such Issuer becomes an Issuer) applicable to such Lender, such Issuer or the
Administrative Agent, as the case may be, but not excluding any U.S. withholding
taxes payable as a result of any change in such laws occurring after the Closing
Date (or the date of such Assignment and Acceptance or the date of such
appointment of such Administrative Agent or the date such Issuer becomes an
Issuer) so long as, in the case of any Non-U.S. Lender, such Non-U.S. Lender has
complied with Section 2.16(f) hereof and (ii) in the case of each Lender or each
Issuer, taxes measured by its net income and franchise taxes imposed on it as a
result of a present or former connection between such Lender or such Issuer (as
the case may be) and the jurisdiction of the Governmental Authority imposing
such tax or any taxing authority thereof or therein (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”).  If any Taxes shall be required by law to
be deducted from or in respect of any sum payable under any Loan Document to any
Lender, any Issuer or the Administrative Agent (w) the sum payable shall be
increased as may be necessary so that, after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.16), such Lender, such Issuer or the Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (x) the relevant Loan Party shall make such deductions,
(y) the relevant Loan Party shall pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable law and
(z) the relevant Loan Party shall deliver to the Administrative Agent evidence
of such payment.

(b)           In addition, each Loan Party agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made under any Loan Document or from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document (collectively, “Other Taxes”).  Each Loan Party authorizes the
Administrative Agent to pay such Other Taxes in the name of such Loan Party and,
for such purpose, to submit a Notice of Borrowing for Revolving Loans in the
currency such Other Taxes are owed (or, if not available, in Dollars) (i) after
the occurrence of any Event of Default and in respect of any event occurring on
the Closing Date and (ii) otherwise, with the consent of such Loan Party, in the
name of the Loan Party owing such Other Taxes and in an aggregate principal
amount not to exceed all amounts owing in respect of such Other Taxes.  If such
a Notice of Borrowing is prepared by the Administrative Agent, the Borrowing
corresponding thereto shall be made without regard to the conditions precedent
set forth in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit) and the proceeds thereof shall be disbursed to the Administrative Agent
in the name of the Borrower and shall be used by the Administrative Agent solely
to pay such Other Taxes (any excess thereof to be used to repay such
Borrowing).  The Administrative Agent may also make Swing Loans and Protective
Advances to pay such Other Taxes in the name of such Loan Party

50


--------------------------------------------------------------------------------


and may pay such Other Taxes and seek separate reimbursement of such Other Taxes
hereunder as a Secured Obligation.

(c)           Each Loan Party shall, jointly and severally, indemnify each
Lender, each Issuer and the Administrative Agent for the full amount of Taxes
and Other Taxes (including any Taxes and Other Taxes imposed by any jurisdiction
on amounts payable under this Section 2.16) paid by such Lender, such Issuer or
the Administrative Agent (as the case may be) and any liability (including for
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted. 
This indemnification shall be made within 30 days from the date such Lender,
such Issuer or the Administrative Agent (as the case may be) makes written
demand therefor.

(d)           Within 30 days after the date of any payment of Taxes or Other
Taxes by any Loan Party, the Borrower shall furnish to the Administrative Agent,
at its address referred to in Section 11.8 (Notices, Etc.), the original or a
certified copy of a receipt evidencing payment thereof.

(e)           Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under the Guaranty, the agreements and obligations of
such Loan Party contained in this Section 2.16 shall survive the payment in full
of the Obligations.

(f)            Each Non-U.S. Lender that is entitled to an exemption from U.S.
withholding tax, or that is subject to such tax at a reduced rate under an
applicable tax treaty, shall (v) on or prior to the Closing Date in the case of
each Non-U.S. Lender that is a signatory hereto, (w) on or prior to the date of
the Assignment and Acceptance pursuant to which such Non-U.S. Lender becomes a
Lender, on or prior to the date a successor Issuer becomes an Issuer or on or
prior to the date a successor Administrative Agent becomes the Administrative
Agent, (x) on or prior to the date on which any such form or certification
expires or becomes obsolete, (y) after the occurrence of any event requiring a
change in the most recent form or certification previously delivered by it to
the Borrower and the Administrative Agent, and (z) from time to time thereafter
if requested by the Borrower or the Administrative Agent, provide the
Administrative Agent and the Borrower with two completed originals of each of
the following, as applicable:

(i)            (A) Form W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business) or
any successor form, (B) Form W-8BEN (claiming exemption from, or a reduction of,
U.S. withholding tax under an income tax treaty) or any successor form, (C) in
the case of a Non-U.S. Lender claiming exemption under Sections 871(h) or 881(c)
of the Code, a Form W-8BEN (claiming exemption from U.S. withholding tax under
the portfolio interest exemption) or any successor form or (D) any other
applicable form, certificate or document prescribed by the IRS certifying as to
such Non-U.S. Lender’s entitlement to such exemption from U.S. withholding tax
or reduced rate with respect to all payments to be made to such Non-U.S. Lender
under the Loan Documents.  Unless the Borrower and the Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender are not subject to U.S.
withholding tax or are subject to such tax at a rate reduced by an applicable
tax treaty, the Loan Parties and the Administrative Agent shall withhold amounts
required to be withheld by applicable Requirements of Law from such payments at
the applicable statutory rate.

51


--------------------------------------------------------------------------------


(ii)           Each U.S. Lender shall (v) on or prior to the Closing Date in the
case of each U.S. Lender that is a signatory hereto, (w) on the date of the
Assignment and Acceptance pursuant to which such U.S. Lender becomes a Lender,
on or prior to the date a successor Issuer becomes an Issuer or on or prior to
the date a successor Administrative Agent becomes the Administrative Agent
hereunder, (x) on or prior to the date on which any such form or certification
expires or becomes obsolete, (y) after the occurrence of any event requiring a
change in the most recent form or certification previously delivered by it to
the Borrower and the Administrative Agent and (z) from time to time if requested
by the Borrower or the Administrative Agent, provide the Administrative Agent
and the Borrower with two completed originals of Form W-9 (certifying that such
U.S. Lender is entitled to an exemption from U.S. backup withholding tax) or any
successor form.  Solely for purposes of this Section 2.16(f), a U.S. Lender
shall not include a Lender, an Issuer or an Administrative Agent that may be
treated as an exempt recipient based on the indicators described in Treasury
Regulation section 1.6049-4(c)(1)(ii).

(g)           Any Revolving Credit Lender claiming any additional amounts
payable pursuant to this Section 2.16 shall use its reasonable efforts
(consistent with its internal policies and Requirements of Law) to change the
jurisdiction of its Applicable Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that would be payable or may thereafter accrue and would not, in the sole
determination of such Revolving Credit Lender, be otherwise disadvantageous to
such Revolving Credit Lender.

Section 2.17         Substitution of Lenders

(a)           In the event that (i) any Revolving Credit Lender makes a claim
under Section 2.14(c) (Increased Costs) or 2.15 (Capital Adequacy), (ii) it
becomes illegal for any Revolving Credit Lender to continue to fund or make any
Eurodollar Rate Loan and such Revolving Credit Lender notifies the Borrower
pursuant to Section 2.14(d) (Illegality), (iii) any Loan Party is required to
make any payment pursuant to Section 2.16 (Taxes) that is attributable to a
particular Revolving Credit Lender or (iv) any Revolving Credit Lender becomes a
Non-Funding Lender, (any such Lender, an “Affected Lender”), the Borrower may
substitute any Lender and, if reasonably acceptable to the Administrative Agent,
any other Eligible Assignee (a “Substitute Institution”) for such Affected
Lender hereunder, after delivery of a written notice (a “Substitution Notice”)
by the Borrower to the Administrative Agent and the Affected Lender within a
reasonable time (in any case not to exceed 90 days) following the occurrence of
any of the events described in clauses (i) through (iv) above that the Borrower
intends to make such substitution; provided, however, that, if more than one
Lender claims increased costs, illegality or right to payment arising from the
same act or condition and such claims are received by the Borrower within 30
days of each other, then the Borrower may substitute all, but not (except to the
extent the Borrower has already substituted one of such Affected Lenders before
the Borrower’s receipt of the other Affected Lenders’ claim) less than all,
Lenders making such claims.

(b)           If the Substitution Notice was properly issued under this
Section 2.17, the Affected Lender shall sell, and the Substitute Institution
shall purchase, all rights and claims of such Affected Lender under the Loan
Documents, and the Substitute Institution shall assume, and the Affected Lender
shall be relieved of, the Affected Lender’s Revolving Credit Commitments and all
other prior unperformed obligations of the Affected Lender under the Loan
Documents (other than in respect of any damages (which, pursuant to Section 11.5
(Limitation of Liability), do not include exemplary or punitive damages, to the
extent permitted by applicable

52


--------------------------------------------------------------------------------


law) in respect of any such unperformed obligations).  Such purchase and sale
(and the corresponding assignment of all rights and claims hereunder) shall be
recorded in the Register maintained by the Administrative Agent and shall be
effective on (and not earlier than) the later of (i) the receipt by the Affected
Lender of its Ratable Portion of the Revolving Credit Outstandings, together
with any other Obligations owing to it, (ii) the receipt by the Administrative
Agent of an agreement in form and substance satisfactory to it and the Borrower
whereby the Substitute Institution shall agree to be bound by the terms hereof
and (iii) the payment in full to the Affected Lender in cash of all fees,
unreimbursed costs and expenses and indemnities accrued and unpaid through such
effective date.  Upon the effectiveness of such sale, purchase and assumption,
the Substitute Institution shall become a “Lender” hereunder for all purposes of
this Agreement having a Revolving Credit Commitment in the amount of such
Affected Lender’s Revolving Credit Commitment assumed by it and such Revolving
Credit Commitment of the Affected Lender shall be terminated; provided, however,
that all indemnities under the Loan Documents shall continue in favor of such
Affected Lender.

(c)           Each Revolving Credit Lender agrees that, if it becomes an
Affected Lender and its rights and claims are assigned hereunder to a Substitute
Institution pursuant to this Section 2.17, it shall execute and deliver to the
Administrative Agent an Assignment and Acceptance to evidence such assignment,
together with any Revolving Credit Note (if such Loans are evidenced by a
Revolving Credit Note) evidencing the Loans subject to such Assignment and
Acceptance; provided, however, that the failure of any Affected Lender to
execute an Assignment and Acceptance shall not render such assignment invalid.

Section 2.18         Incremental Facility

(a)           The Borrower may from time to time after the Closing Date request
one or more increases in the Revolving Credit Commitments (each, a “Revolving
Credit Commitment Increase”); provided, however, that (i) the aggregate amount
of all Revolving Credit Commitment Increases shall not exceed $200,000,000, (ii)
no Revolving Credit Commitment Increases shall be requested later than six
months prior to the Scheduled Termination Date and (iii) each Revolving Credit
Commitment Increase shall be in an amount not less than $25,000,000.  Nothing in
this Agreement shall be construed to obligate the Administrative Agent, any
Arranger or any Lender to negotiate for, solicit, provide or commit to provide
any Revolving Credit Commitment Increase.  Following the receipt by the
Administrative Agent of the Borrower’s request to obtain a Revolving Credit
Commitment Increase, the Administrative Agent shall promptly notify each Lender
of such proposed Revolving Credit Commitment Increase and of the proposed terms
and conditions therefor as provided in the Borrower’s notice with respect
thereto.  Each such Lender (and each of their Affiliates and Approved Funds)
may, in its sole discretion, commit to participate in such Revolving Credit
Commitment Increases by forwarding its commitment therefor to the Administrative
Agent in form and substance satisfactory to the Administrative Agent.  The
Administrative Agent and the Borrower shall allocate the commitment under such
Revolving Credit Commitment Increase among the Lenders and other Eligible
Assignees from which the Administrative Agent has received written commitments
with respect thereto.  Each Revolving Credit Commitment Increase shall become
effective on a date agreed by the Borrower and the Administrative Agent (each,
an “Incremental Credit Extension Date”), which shall be in any case on or after
the date of satisfaction of the conditions precedent set forth in Section 3.4
(Conditions Precedent to Each Incremental Credit Extension Date).  The
Administrative Agent shall notify the Lenders and the Borrower, on or before
11:00 a.m., New York City time, on the Business Day following an Incremental
Credit Extension Date of the effectiveness of a Revolving

53


--------------------------------------------------------------------------------


Credit Commitment Increase and shall record in the Register all applicable
additional information in respect of such Revolving Credit Commitment Increase.

(b) (i) The commitments under each Revolving Credit Commitment Increase shall be
deemed for all purposes part of the Revolving Credit Commitments, (ii) each
Lender or Eligible Assignee participating in such Revolving Credit Commitment
Increase shall become a Revolving Credit Lender with respect to the Revolving
Credit Commitments and all matters relating thereto and (iii) the commitments
under each Revolving Credit Commitment Increase shall have the same terms and
conditions as the Revolving Credit Commitments.  On the Incremental Credit
Extension Date for any Revolving Credit Commitment Increase, each Lender or
Eligible Assignee participating in such Revolving Credit Commitment Increase
shall purchase and assume from each existing Revolving Credit Lender having
Revolving Loans and participations in Letters of Credit and Swing Loans
outstanding on such Incremental Credit Extension Date, without recourse or
warranty, an undivided interest and participation, to the extent of such
Lender’s Ratable Portion of the new Revolving Credit Commitments (after giving
effect to such Revolving Credit Commitment Increase), in the aggregate
outstanding Revolving Loans and participations in Letters of Credit and Swing
Loans, so as to ensure that, on the Incremental Credit Extension Date after
giving effect to such Revolving Credit Commitment Increase, each Revolving
Lender is owed only its Ratable Portion of the Revolving Loans and
participations in Letters of Credit and Swing Loans outstanding on such
Incremental Credit Extension Date.

Article III

Conditions to Loans and Letters of Credit

Section 3.1            Conditions Precedent to Initial Loans and Letters of
Credit

The obligation of each Revolving Credit Lender to make the Loans requested to be
made by it on the Closing Date and the obligation of each Issuer to Issue
Letters of Credit on the Closing Date is subject to the satisfaction or due
waiver in accordance with Section 11.1 (Amendments, Waivers, Etc.) of each of
the following conditions precedent on or before November 16, 2006:

(a)           Certain Documents.  The Administrative Agent shall have received
on or prior to the Closing Date (and, to the extent any Borrowing of any
Eurodollar Rate Loans is requested to be made on the Closing Date, in respect of
the Notice of Borrowing for such Eurodollar Rate Loans, at least three Business
Days prior to the Closing Date) each of the following, each dated the Closing
Date unless otherwise indicated or agreed to by the Administrative Agent, in
form and substance satisfactory to the Administrative Agent and in sufficient
copies for each Lender:

(i)            this Agreement, duly executed and delivered by the Borrower and,
for the account of each Lender requesting the same, a Revolving Credit Note of
the Borrower conforming to the requirements set forth herein;

(ii)           the Guaranty, duly executed by each Guarantor;

54


--------------------------------------------------------------------------------


(iii)          the Security Agreement, duly executed by the Borrower and each
Guarantor, together with each of the following:

(A)          evidence satisfactory to the Administrative Agent that, upon the
filing and recording of instruments delivered at the Closing, the Administrative
Agent (for the benefit of the Secured Parties) shall have a valid and perfected
first priority security interest in the Collateral, including (x) such documents
duly executed by each Loan Party as the Administrative Agent may request with
respect to the perfection of its security interests in the Collateral (including
financing statements under the UCC and other applicable documents under the laws
of any jurisdiction with respect to the perfection of Liens created by the
Security Agreement) and (y) copies of UCC search reports as of a recent date
listing all effective financing statements that name any Loan Party as debtor,
together with copies of such financing statements, none of which shall cover the
Collateral, except for those that shall be terminated on the Closing Date or are
otherwise permitted hereunder; and

(B)           all Deposit Account Control Agreements, duly executed by the
corresponding Deposit Account Bank and Loan Party, that, in the reasonable
judgment of the Administrative Agent, shall be required for the Loan Parties to
comply with Section 7.11 (Cash Management);

(iv)          a favorable opinion of (A) Gibson, Dunn & Crutcher LLP counsel to
the Loan Parties, in substantially the form of Exhibit G (Form of Opinion of
Counsel for the Loan Parties), (B) (1) counsel to the Loan Parties in Alabama,
Florida, Georgia, Missouri, North Carolina, South Carolina and Tennessee and (2)
in-house counsel to the Loan Parties in Louisiana, Pennsylvania and Texas, in
each case addressed to the Administrative Agent and the Lenders and addressing
such other matters as any Lender through the Administrative Agent may reasonably
request and (C) counsel to the Administrative Agent as to the enforceability of
this Agreement and the other Loan Documents to be executed on the Closing Date;

(v)           a copy of the articles or certificate of incorporation (or
equivalent Constituent Document) of each Loan Party, certified as of a recent
date by the Secretary of State of the state of organization of such Loan Party,
together with certificates of such official attesting to the good standing of
each such Loan Party;

(vi)          a certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying (A) the names and true signatures of each officer of such
Loan Party that has been authorized to execute and deliver any Loan Document or
other document required hereunder to be executed and delivered by or on behalf
of such Loan Party, (B) the by-laws (or equivalent Constituent Document) of such
Loan Party as in effect on the date of such certification, (C) the resolutions
of such Loan Party’s Board of Directors (or equivalent governing body) approving
and authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party and (D) that there have been no
changes in the certificate of incorporation (or equivalent Constituent Document)
of such Loan Party from the certificate of incorporation (or equivalent
Constituent Document) delivered pursuant to clause (v) above;

55


--------------------------------------------------------------------------------


(vii)         a certificate of a Responsible Officer of the Borrower, stating
that the Borrower and the Loan Parties, taken as a whole, are Solvent after
giving effect to the initial Loans and Letters of Credit, the application of the
proceeds thereof in accordance with Section 7.9 (Application of Proceeds) and
the payment of all estimated legal, accounting and other fees related hereto and
thereto;

(viii)        a certificate of a Responsible Officer to the effect that (A) the
condition set forth in Section 3.2(b) (Conditions Precedent to Each Loan and
Letter of Credit) has been satisfied and (B) no action, suit, investigation,
litigation or proceeding not listed on Schedule 4.7 (Litigation) has been
commenced against any Loan Party or any of its Subsidiaries that (x) could have
a Material Adverse Effect or (y) restrains, prevents or imposes or can
reasonably be expected to impose materially adverse conditions upon the Facility
or the transactions contemplated hereby;

(ix)           evidence satisfactory to the Administrative Agent that the
insurance policies required by Section 7.5 (Maintenance of Insurance) and any
Collateral Document are in full force and effect, together with, if applicable,
endorsements naming the Administrative Agent, on behalf of the Secured Parties,
as an additional insured or loss payee under all insurance policies required by
Section 7.5 (Maintenance of Insurance); and

(x)            such other certificates, documents, agreements and information
respecting any Loan Party as any Lender through the Administrative Agent may
reasonably request.

(b)           Cash Management. The Administrative Agent shall have received
evidence that, as of the Closing Date, the procedures with respect to cash
management required by the Collateral Documents have been established and are
currently being maintained by each Loan Party, together with copies of all
executed Deposit Account Control Agreements executed by such Loan Party in
connection therewith.

(c)           Fee and Expenses Paid.  There shall have been paid to the
Administrative Agent, for the account of the Administrative Agent and the
Lenders, as applicable, all fees and expenses (including reasonable fees and
expenses of counsel) due and payable on or before the Closing Date (including
all such fees described in the Fee Letter).

(d)           Consents, Etc.  Each Group Member shall have received all consents
and authorizations required pursuant to any material Contractual Obligation with
any other Person and shall have obtained all Permits of, and effected all
notices to and filings with, any Governmental Authority, in each case, as may be
necessary to allow each Group Member lawfully (i) to execute, deliver and
perform, in all material respects, their respective obligations hereunder and
under the Loan Documents and the Related Documents to which each of them,
respectively, is, or shall be, a party and each other agreement or instrument to
be executed and delivered by each of them, respectively, pursuant thereto or in
connection therewith and (ii) to create and perfect the Liens on the Collateral
to be owned by each of them in the manner and for the purpose contemplated by
the Loan Documents.

(e)           Financial Statements and Forecasts.  The Lenders shall have
received (i) audited financial statements of the Borrower and its Subsidiaries
for the Fiscal Year ending December 31, 2005 by KPMG LLP, (ii) interim unaudited
quarterly financial statements of the

56


--------------------------------------------------------------------------------


Borrower and its Subsidiaries through the fiscal quarter ending March 31, 2006
(or, if later, the most recent fiscal quarter for which the Borrower’s quarterly
report to stockholders on form 10-Q has been filed with the SEC under the
Securities Exchange Act of 1934, as amended) and (iii) the Borrower’s business
plan (the “Business Plan”) which shall include annual financial forecasts for
the year in which the Closing Date occurs through the year of the Revolving
Credit Termination Date, prepared by the Borrower’s management, in each case,
satisfactory to the Administrative Agent.

(f)            Existing Letters of Credit Facility.  The Existing Letters of
Credit Facility and all Liens and guarantees granted thereunder or with respect
thereto shall have been terminated in form and substance satisfactory to the
Administrative Agent; provided, that the Existing Letters of Credit shall be
subject to the provisions of Section 2.4(k) (Letters of Credit).

Section 3.2            Conditions Precedent to Each Loan and Letter of Credit

The obligation of each Revolving Credit Lender on any date (including the
Closing Date) to make any Loan and of each Issuer on any date (including the
Closing Date) to Issue any Letter of Credit is subject to the satisfaction of
each of the following conditions precedent:

(a)           Request for Borrowing or Issuance of Letter of Credit.  With
respect to any Loan, the Administrative Agent shall have received a duly
executed Notice of Borrowing (or, in the case of Swing Loans, a duly executed
Swing Loan Request), and, with respect to any Letter of Credit, the
Administrative Agent and the Issuer shall have received a duly executed Letter
of Credit Request.

(b)           Representations and Warranties; No Defaults.  The following
statements shall be true on the date of such Loan or Issuance, both before and
after giving effect thereto and, in the case of any Loan, to the application of
the proceeds thereof:

(i)            the representations and warranties set forth in Article IV
(Representations and Warranties) and in the other Loan Documents shall be true
and correct on and as of the Closing Date and shall be true and correct in all
material respects on and as of any such date after the Closing Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date; and

(ii)           no Default or Event of Default shall have occurred and be
continuing.

(c)           Borrowing Base.  The Borrower shall have delivered the Borrowing
Base Certificate required to be delivered by Section 6.9(a) (Borrowing Base
Determination).  After giving effect to the Loans or Letters of Credit requested
to be made or Issued on any such date and the use of proceeds thereof, the
Revolving Credit Outstandings shall not exceed the Maximum Credit at such time.

(d)           No Legal Impediments.  The making of the Loans or the Issuance of
such Letter of Credit on such date does not violate any Requirement of Law on
the date of or

57


--------------------------------------------------------------------------------


immediately following such Loan or Issuance of such Letter of Credit and is not
enjoined, temporarily, preliminarily or permanently.

Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by the Borrower of the
proceeds of each Loan requested therein, and each submission by the Borrower to
an Issuer of a Letter of Credit Request, and the Issuance of each Letter of
Credit requested therein, shall be deemed to constitute a representation and
warranty by the Borrower as to the matters specified in clause (b) above on the
date of the making of such Loan or the Issuance of such Letter of Credit.

Section 3.3            Determinations of Initial Borrowing Conditions

For purposes of determining compliance with the conditions specified in
Section 3.1 (Conditions Precedent to Initial Loans and Letters of Credit), each
Revolving Credit Lender shall be deemed to have consented to, approved, accepted
or be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Revolving
Credit Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Revolving Credit Lender prior to the initial Borrowing, borrowing of Swing
Loans or Issuance or deemed Issuance hereunder specifying its objection thereto
and such Revolving Credit Lender shall not have made available to the
Administrative Agent such Revolving Credit Lender’s Ratable Portion of such
Borrowing or Swing Loans.

Section 3.4            Conditions Precedent to Each Incremental Credit Extension
Date

Each Revolving Credit Commitment Increase shall not become effective prior to
the satisfaction of all of the following conditions precedent:

(a)           The Administrative Agent shall have received on or prior to the
Incremental Credit Extension Date each of the following, each dated as of such
Incremental Credit Extension Date unless otherwise indicated or agreed to by the
Administrative Agent and each in form and substance satisfactory to the
Administrative Agent:

(i)            written commitments duly executed by existing Lenders (or their
Affiliates or Approved Funds) or Eligible Assignees in an aggregate amount equal
to the amount of the proposed Revolving Credit Commitment Increase (as agreed
between the Borrower and the Administrative Agent but in any case not to exceed,
in the aggregate, the maximum amount set forth in Section 2.18 (Incremental
Facility)) and, in the case of each such Eligible Assignee that is not an
existing Lender, an assumption agreement in form and substance satisfactory to
the Administrative Agent and duly executed by the Borrower, the Administrative
Agent and such Eligible Assignee;

(ii)           an amendment to this Agreement (including to Schedule I),
effective as of such Incremental Credit Extension Date and executed by the
Borrower and the Administrative Agent, to the extent necessary to implement
terms and conditions of such Revolving Credit Commitment Increase as agreed by
the Borrower and the Administrative Agent;

58


--------------------------------------------------------------------------------


(iii)          certified copies of resolutions of the Board of Directors of the
Borrower and each Guarantor approving the consummation of such Revolving Credit
Commitment Increase and the execution, delivery and performance of the
corresponding amendments to this Agreement and the other documents to be
executed in connection therewith;

(iv)          a favorable opinion of counsel for the Borrower and each
Guarantor, addressed to the Administrative Agent, the Lenders and the Issuers
and in form and substance and from counsel reasonably satisfactory to the
Administrative Agent; and

(v)           such other documents as the Administrative Agent may reasonably
request or as any Lender participating in such Revolving Credit Commitment
Increase may require as a condition to its commitment therein.

(b)           The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower, certifying that on the Incremental Credit
Extension Date and immediately after giving effect to the Revolving Credit
Commitment Increase the Borrower shall be in compliance with the financial
covenants contained in Article V (Financial Covenants), in each case determined
on a pro forma basis after giving effect to such Revolving Credit Commitment
Increase, as of (i) the Incremental Credit Extension Date and (ii) the last day
of the most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered to the Administrative Agent pursuant to Sections
5.1(a) or (b), as applicable, in each case in form and substance and with
supporting documentation reasonably satisfactory to the Administrative Agent.

(c)           There shall have been paid to the Administrative Agent, for the
account of itself and the Lenders, as applicable, all fees and expenses
(including reasonable fees and expenses of counsel) due and payable on or before
such Incremental Credit Extension Date.

(d)           The conditions precedent set forth in Section 3.2 shall have been
satisfied both before and after giving effect to such Revolving Credit
Commitment Increase.

Such Revolving Credit Commitment Increase shall have been made on the terms and
conditions set forth in Section 2.18 (Incremental Facility).

Article IV

Representations and Warranties

To induce the Lenders, the Issuers and the Administrative Agent to enter into
this Agreement, the Borrower represents and warrants each of the following to
the Lenders, the Issuers and the Administrative Agent, on and as of the Closing
Date and after giving effect to the making of the Loans and the other financial
accommodations on the Closing Date and on and as of each date as required by
Section 3.2(b)(i) (Conditions Precedent to Each Loan and Letter of Credit):

59


--------------------------------------------------------------------------------


Section 4.1            Corporate Existence; Compliance with Law

Each Group Member (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) is duly qualified to
do business as a foreign entity and in good standing under the laws of each
jurisdiction where such qualification is necessary, except where the failure to
be so qualified or in good standing would not, in the aggregate, have a Material
Adverse Effect, (c) has all requisite power and authority and the legal right to
own, pledge, mortgage and operate its properties, to lease the property it
operates under lease and to conduct its business as now or currently proposed to
be conducted, (d) is in compliance with its Constituent Documents, (e) is in
compliance with all applicable Requirements of Law (including all Health Care
Laws) except where the failure to be in compliance would not, in the aggregate,
have a Material Adverse Effect and (f) has all necessary Permits from or by, has
made all necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, operation and conduct, except for Permits or filings that can be
obtained or made by the taking of ministerial action to secure the grant or
transfer thereof or the failure to obtain or make would not, in the aggregate,
have a Material Adverse Effect.

Section 4.2            Corporate Power; Authorization; Enforceable Obligations

(a)           The execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party and the consummation of the transactions
contemplated thereby:

(i)            are within such Loan Party’s corporate, limited liability
company, partnership or other powers;

(ii)           have been or, at the time of delivery thereof pursuant to
Article III (Conditions to Loans and Letters of Credit) will have been duly
authorized by all necessary action, including the consent of shareholders,
partners and members where required;

(iii)          do not and will not (A) contravene or violate such Loan Party’s
or any of its Subsidiaries’ respective Constituent Documents, (B) violate any
other Requirement of Law applicable to such Loan Party (including Regulations T,
U and X of the Federal Reserve Board), or any order or decree of any
Governmental Authority or arbitrator applicable to such Loan Party, (C) conflict
with or result in the breach of, or constitute a default under, or result in or
permit the termination or acceleration of, any Related Document or any other
material Contractual Obligation of such Loan Party or any of its Subsidiaries or
(D) result in the creation or imposition of any Lien upon any property of such
Loan Party or any of its Subsidiaries, other than those in favor of the Secured
Parties pursuant to the Collateral Documents; and

(iv)          do not require the consent of, authorization by, approval of,
notice to, or filing or registration with, any Governmental Authority or any
other Person, other than those listed on Schedule 4.2 (Consents) and that have
been or will be, prior to the Closing Date, obtained or made, copies of which
have been or will be delivered to the Administrative Agent pursuant to
Section 3.1 (Conditions Precedent to Initial Loans and Letters of Credit), and
each of which on the Closing Date will be in full force and effect

60


--------------------------------------------------------------------------------


and, with respect to the Collateral, filings required to perfect the Liens
created by the Collateral Documents.

(b)           This Agreement has been, and each of the other Loan Documents will
have been upon delivery thereof pursuant to the terms of this Agreement, duly
executed and delivered by each Loan Party party thereto.  This Agreement is, and
the other Loan Documents will be, when delivered hereunder, the legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party in accordance with its terms.

Section 4.3            Subsidiaries; Borrower Information

(a)           Set forth on Schedule 4.3(a) (Ownership of Subsidiaries) is a
complete and accurate list showing, as of the Closing Date, all Subsidiaries of
the Borrower other than the Excluded Subsidiaries and, as to each such
Subsidiary, the jurisdiction of its organization.  No Stock of any Guarantor is
subject to any outstanding option, warrant, right of conversion or purchase of
any similar right.  All of the outstanding Stock of each Guarantor owned
(directly or indirectly) by the Borrower has been validly issued, is fully paid
and non-assessable (to the extent applicable) and is owned by the Borrower or a
Guarantor, free and clear of all Liens (other than Liens permitted pursuant to
Section 8.2 (Liens, Etc.)), options, warrants, rights of conversion or purchase
or any similar rights.  The Borrower does not own or hold, directly or
indirectly, any Stock of any Person other than such Subsidiaries and Investments
permitted by Section 8.3 (Investments).

(b)           Schedule 4.3(b) (Borrower Information) sets forth as of the
Closing Date the name, address of principal place of business and tax
identification number of the Borrower.

Section 4.4            Financial Statements

(a)           The Consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2005, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the fiscal year
then ended, certified by KPMG, LLP, and the Consolidated balance sheets of the
Borrower and its Subsidiaries as at June 30, 2006, and the related Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
6 months then ended, copies of which have been furnished to each Lender, fairly
present, subject, in the case of said balance sheets as at June 30, 2006, and
said statements of income and cash flows for the 6 months then ended, to the
absence of footnote disclosure and normal recurring year-end audit adjustments,
the Consolidated financial condition of the Borrower and its Subsidiaries as at
such dates and the Consolidated results of the operations of the Borrower and
its Subsidiaries for the period ended on such dates, all in conformity with
GAAP.

(b)           The Business Plan is based upon estimates and assumptions stated
therein, all of which the Borrower believed to be reasonable and fair in light
of current conditions and facts known to the Borrower as of the date the
Business Plan was submitted to the Administrative Agent and, as of the Closing
Date, reflect the Borrower’s good faith and reasonable estimates of the future
financial performance of the Borrower and its Subsidiaries and of the other
information projected therein for the periods set forth therein.

61


--------------------------------------------------------------------------------


Section 4.5            Material Adverse Change

Since December 31, 2005, there has been no Material Adverse Change and there
have been no events or developments that, in the aggregate, have had a Material
Adverse Effect.

Section 4.6            Solvency

Both before and after giving effect to (a) the Loans and Letter of Credit
Obligations to be made or extended on the Closing Date or such other date as
Loans and Letter of Credit Obligations requested hereunder are made or extended,
(b) the disbursement of the proceeds of such Loans pursuant to the instructions
of the Borrower and (c) the payment and accrual of all transaction costs in
connection with the foregoing, the Loan Parties, taken as a whole, are Solvent.

Section 4.7            Litigation

Except as set forth on Schedule 4.7 (Litigation), there are no pending or, to
the knowledge of any Group Member, threatened actions, investigations,
litigations, or proceedings affecting the Borrower or any of its Subsidiaries
before any court, Governmental Authority or arbitrator other than those that, in
the aggregate, (x) could not have a Material Adverse Effect or (y) do not
restrain, prevent or impose or can reasonably be expected to impose materially
adverse conditions upon the Facility or the transactions contemplated hereby. 
The performance of any action by any Loan Party required or contemplated by any
Loan Document or any Related Document is not restrained or enjoined (either
temporarily, preliminarily or permanently).

Section 4.8            Taxes

(a)           All federal, and other material state, local and foreign income
and franchise and other material tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by the Borrower or any of
its Tax Affiliates have been filed with the appropriate Governmental Authorities
in all jurisdictions in which such Tax Returns are required to be filed, all
such Tax Returns are true and correct in all material respects, and all taxes,
charges and other impositions reflected therein or otherwise due and payable
have been paid except where contested in good faith and by appropriate
proceedings if adequate reserves therefor have been established on the books of
the Borrower or such Tax Affiliate in conformity with GAAP.  Except as disclosed
on Schedule 4.8, no Tax Return is under audit or examination by any Governmental
Authority and no notice of such an audit or examination or any assertion of any
claim for Taxes has been given or made by any Governmental Authority.  The
Borrower and each of its Tax Affiliates have complied in all material respects
with the tax, social security and unemployment withholding provisions of
applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities.

(b)           Except as disclosed on Schedule 4.8, none of the Borrower or any
of its Tax Affiliates has (i) executed or filed with the IRS or any other
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for the filing of any Tax Return or the
assessment or collection of any charges, (ii) incurred any obligation under any
tax sharing agreement or arrangement other than those of which the
Administrative Agent has received a copy prior to the date hereof or (iii) been
a member of an affiliated, combined or unitary group other than the group of
which the Borrower (or its Tax Affiliate) is the common parent.

62


--------------------------------------------------------------------------------


Section 4.9            Full Disclosure

The information prepared or furnished by or on behalf of any Group Member in
connection with this Agreement or the consummation of the transactions
contemplated hereunder and thereunder taken as a whole, does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein or herein not misleading in light of
the circumstances under which such statements were made.

Section 4.10         Margin Regulations

The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Federal Reserve Board), and no proceeds of any Loan will be used to purchase
or carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock in contravention of Regulation T, U
or X of the Federal Reserve Board.

Section 4.11         No Burdensome Restrictions; No Defaults

(a)           No Group Member (i) is a party to any Contractual Obligation the
compliance with one or more of which would have, in the aggregate, a Material
Adverse Effect or the performance of which by any thereof, either
unconditionally or upon the happening of an event, would result in the creation
of a Lien (other than a Lien permitted under Section 8.2 (Liens, Etc.))on the
assets of any thereof or (ii) is subject to one or more charter or corporate
restrictions that would, in the aggregate, have a Material Adverse Effect.

(b)           No Group Member is in default under or with respect to any
Contractual Obligation owed by it and, to the knowledge of the Borrower, no
other party is in default under or with respect to any Contractual Obligation
owed to any Loan Party or to any Subsidiary of any Loan Party, other than, in
either case, those defaults that, in the aggregate, would not have a Material
Adverse Effect.

(c)           No Default or Event of Default has occurred and is continuing.

(d)           To the best knowledge of the Borrower, there are no Requirements
of Law applicable to any Loan Party or any Subsidiary of any Loan Party the
compliance with which by such Loan Party or such Subsidiary, as the case may be,
would, in the aggregate, have a Material Adverse Effect.

Section 4.12         Investment Company Act; Public Utility Holding Company Act

No Group Member is (a) an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended or (b) a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company”, as each such term is defined and used in the
Public Utility Holding Company Act of 2005, enacted as part of the Energy Policy
Act of 2005, Pub. L. No. 109-58 as codified at §§ 1261 et seq., and the
regulations adopted thereunder, as amended.

63


--------------------------------------------------------------------------------


Section 4.13         Compliance with Health Care Laws

(a)           Except as set forth on Schedule 4.13(a), each of the Borrower and
its Subsidiaries has not received notice and has no knowledge that any
Governmental Authority or accreditation organization is considering limiting,
suspending, terminating, or revoking any such Permit which limitation,
suspension, termination or revocation could have a Material Adverse Effect.  All
such Permits are valid and in full force and effect, except as could not have a
Material Adverse Effect.

(b)           To the extent it participates in a particular Program, each of the
Borrower and its Subsidiaries meets all of the requirements of participation and
payment of Medicare, Medicaid, any other state or federal government health care
programs, and any other public or private third party payor programs (each, a
“Program”) and is a party to valid participation agreements for payment by such
Programs, except in each case as could not have a Material Adverse Effect. 
There is no investigation, audit, claim review, or other action pending or, to
the knowledge of the Borrower, threatened which could result in a revocation,
suspension, termination, probation, material restriction, material limitation,
or non-renewal of any Program participation agreement or result in the
Borrower’s or any of its Subsidiaries’ exclusion from any Program, except as
would not have a Material Adverse Effect.  Schedule 4.13(b) sets forth, as of
the Closing Date, an accurate, complete and current list of (i) all Medicaid and
other state and federal government health care program participation agreements,
or, in the case of Medicare, each provider number, and (ii) the top twenty-five
(25) payors, by revenue, in each case, of the Borrower and its Subsidiaries, on
a consolidated basis.

(c)           Except as set forth on Schedule 4.13(c), as of the Closing Date,
none of the Borrower, any of its Subsidiaries, or their respective officers and
directors has been or is currently excluded from participation in government
health care programs pursuant to 42 U.S.C. § 1320a-7 where such exclusion would
have a Material Adverse Effect.

(d)           Except as set forth on Schedule 4.13(d), as of the Closing Date,
none of the Borrower or any of its Subsidiaries (i) is a party to a corporate
integrity agreement, (ii) has any reporting obligations pursuant to a settlement
agreement, plan of correction, or other remedial measure entered into with any
Governmental Authority, or (iii) has been served with or received any search
warrant, subpoena, civil investigative demand or contact letter from any
Governmental Agency related to its business operations, where, in the case of
clause (ii), the failure to comply with such reporting obligations, or, in the
case of clause (iii), the consequence of the receipt of such search warrant,
subpoena, demand or contact letter would have a Material Adverse Effect.  The
Borrower and each of its Subsidiaries, as applicable, has complied with the
terms and conditions of any corporate integrity agreements, settlement
agreements, plans of correction, other remedial measures, search warrants,
subpoenas, civil investigative demands, or contract letters set forth on
Schedule 4.13(d) except where such exclusion would not result in a Material
Adverse Effect.

Section 4.14         Use of Proceeds

The proceeds of the Loans and the Letters of Credit are being used by the
Borrower (and, to the extent distributed to them by the Borrower, each other
Loan Party) solely (a) for working capital and general corporate purposes and
(b) for the payment of transaction costs, fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby.

64


--------------------------------------------------------------------------------


Section 4.15         Insurance

All policies of insurance of any kind or nature of the Borrower or any of its
Subsidiaries, including policies of life, fire, theft, product liability, public
liability, property damage, other casualty, employee fidelity, workers’
compensation and employee health and welfare insurance, are in full force and
effect and are of a nature and provide such coverage as is sufficient and as is
customarily carried by businesses of the size and character of such Person. 
None of the Borrower or any of its Subsidiaries has been refused insurance for
any material coverage for which it had applied or had any policy of insurance
terminated (other than at its request).

Section 4.16         Labor Matters

(a)           There are no strikes, work stoppages, slowdowns or lockouts
pending or threatened against or involving any Group Member, other than those
that, in the aggregate, would not have a Material Adverse Effect.

(b)           There are no unfair labor practices, grievances, complaints or
arbitrations pending, or, to any Group Member’s knowledge, threatened, against
or involving any Group Member, nor are there any arbitrations or grievances
threatened involving any Group Member, other than those that, in the aggregate,
would not have a Material Adverse Effect.

(c)           Except as set forth on Schedule 4.16 (Labor Matters), as of the
Closing Date, there is no collective bargaining agreement covering any employee
of any Group Member.

Section 4.17         ERISA

(a)           Schedule 4.17 (List of Plans) separately identifies as of the
Closing Date all Title IV Plans, all Multiemployer Plans and all material
Benefit Plans.

(b)           Each Benefit Plan, and each trust thereunder, intended to qualify
for tax exempt status under Section 401 or 501 of the Code or other Requirements
of Law so qualifies, except where such failures, in the aggregate, would not
have a Material Adverse Effect.

(c)           Except for those that would not, in the aggregate, have a Material
Adverse Effect, (i) each Benefit Plan is in compliance in all material respects
with applicable provisions of ERISA, the Code and other Requirements of Law,
(ii) there are no existing or pending (or, to the knowledge of any Group Member,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Group Member incurs or otherwise has or
could have an obligation or any liability and (iii) no ERISA Event is reasonably
expected to occur.

(d)           On the Closing Date, no ERISA Event has occurred in connection
with which obligations and liabilities (contingent or otherwise) remain
outstanding.

(e)           Except to the extent set forth on Schedule 4.17 (List of Plans),
no ERISA Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal from any Multiemployer Plan on the date this representation is made.

65


--------------------------------------------------------------------------------


Section 4.18         Environmental Matters

(a)           The operations of each Group Member have been and are in
compliance with all Environmental Laws, including obtaining and complying with
all required environmental, health and safety Permits, other than
non-compliances that, in the aggregate, would not have a Material Adverse
Effect.

(b)           No Group Member or any Real Property currently or, to the
knowledge of any Group Member, previously owned, operated or leased by or for
any Group Member is subject to any pending or, to the knowledge of any Group
Member, threatened, claim, order, agreement, notice of violation, notice of
potential liability or is the subject of any pending or threatened proceeding or
governmental investigation under or pursuant to Environmental Laws other than
those that, in the aggregate, would not have a Material Adverse Effect.

(c)           Except as disclosed on Schedule 4.18 (Environmental Matters), as
of the Closing Date, no Real Property owned, operated or leased by any Group
Member is a treatment, storage or disposal facility requiring a Permit under the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the
regulations thereunder or any state analog.

(d)           There are no facts, circumstances or conditions arising out of or
relating to the operations or ownership of the Borrower or of Real Property
owned, operated or leased by any Group Member that are not specifically included
in the financial information furnished to the Lenders other than those that, in
the aggregate, would not result in a Material Adverse Effect.

Section 4.19         Intellectual Property

Each Group Member owns or licenses or otherwise has the right to use all
licenses, permits, patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, copyright applications,
Internet domain names, franchises, authorizations and other intellectual
property rights that are necessary for the operations of its respective
businesses, without infringement upon or conflict with the rights of any other
Person with respect thereto, including all trade names associated with any
private label brands of any Group Member, that would result in a Material
Adverse Effect.  To the knowledge of each Group Member, no license, permit,
patent, patent application, trademark, trademark application, service mark,
trade name, copyright, copyright application, Internet domain name, franchise,
authorization, other intellectual property right, slogan or other advertising
device, product, process, method, substance, part or component, or other
material now employed, or now contemplated to be employed, by any Group Member
infringes upon or conflicts with any rights owned by any other Person that would
result in a Material Adverse Effect, and no claim or litigation regarding any of
the foregoing is pending or threatened.

Article V

Financial Covenants

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

66


--------------------------------------------------------------------------------


Section 5.1            Minimum Fixed Charge Coverage Ratio

At any time when the Available Credit is less than or equal to $100,000,000, the
Borrower shall maintain a Fixed Charge Coverage Ratio, as determined as of the
last day of each Fiscal Quarter set forth below, for the four Fiscal Quarters
ending on the last day of such Fiscal Quarter, of at least the minimum ratio set
forth below opposite such Fiscal Quarter:

Fiscal Quarter Ending

 

Minimum Fixed Charge
Coverage Ratio

 

March 31, 2007

 

1.70 to 1.00

 

June 30, 2007

 

1.75 to 1.00

 

September 30, 2007

 

1.75 to 1.00

 

December 31, 2007

 

1.80 to 1.00

 

March 31, 2008

 

1.90 to 1.00

 

June 30, 2008

 

2.00 to 1.00

 

September 30, 2008

 

2.00 to 1.00

 

each Fiscal Quarter thereafter:

 

2.10 to 1.00

 

 

Section 5.2            Capital Expenditures

(a)           The Borrower shall not (subject to Section 5.2(b) below) make or
incur, or permit to be made or incurred, Capital Expenditures during each of the
Fiscal Years set forth below to be, in the aggregate, in excess of the maximum
amount set forth below for such Fiscal Year:

Fiscal Year Ending

 

Maximum Capital
Expenditures

 

December 31, 2006

 

$

800,000,000

 

December 31, 2007 and thereafter

 

$

900,000,000

 

 

provided, however, that to the extent that actual Capital Expenditures for any
such Fiscal Year shall be less than the maximum amount set forth above for such
Fiscal Year (without giving effect to the carryover permitted by this proviso),
50% of the difference between said stated maximum amount and such actual Capital
Expenditures shall, in addition, be available for Capital Expenditures in the
next succeeding Fiscal Year.

(b)           Notwithstanding anything in this Section 5.2, if prior to and
after giving effect to each Capital Expenditure, the Borrower satisfies the
Excess Availability Condition on a pro forma basis, the Borrower shall be
permitted to make such Capital Expenditures without being subject to the
foregoing limitations in Section 5.2(a) above.

Article VI

Reporting Covenants

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

67


--------------------------------------------------------------------------------


Section 6.1            Financial Statements

The Borrower shall furnish to the Administrative Agent (with sufficient copies
for each of the Lenders) each of the following:

(a)           Quarterly Reports.  Within 45 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year, financial information regarding
the Borrower and its Subsidiaries consisting of Consolidated unaudited balance
sheets as of the close of such quarter and the related statements of income and
cash flow for such quarter and that portion of the Fiscal Year ending as of the
close of such quarter, setting forth in comparative form (i) the figures of its
Consolidated statement of income for the corresponding period in the prior year
and (ii) the figures of its Consolidated statement of income and cash flow for
that portion of the prior Fiscal Year ending as of the close of such quarter in
the prior Fiscal Year, in each case certified by a Responsible Officer of the
Borrower as fairly presenting the Consolidated financial condition of the
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in accordance with GAAP
(subject to the absence of footnote disclosure and normal year-end audit
adjustments).

(b)           Annual Reports.  Within 90 days after the end of each Fiscal Year,
financial information regarding the Borrower and its Subsidiaries consisting of
Consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such year and related statements of income and cash flows of the Borrower and
its Subsidiaries for such Fiscal Year, all prepared in conformity with GAAP and
certified, in the case of such Consolidated Financial Statements, without
qualification as to the scope of the audit or as to the Borrower being a going
concern by the Group Member’s Accountants, together with the report of such
accounting firm stating that (i) such Financial Statements fairly present the
Consolidated financial condition of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except for changes with which the Group Member’s Accountants shall
concur and that shall have been disclosed in the notes to the Financial
Statements) and (ii) the examination by the Group Member’s Accountants in
connection with such Consolidated Financial Statements has been made in
accordance with generally accepted auditing standards, and accompanied by a
certificate stating that in the course of the regular audit of the financial
statements of the Borrower and its Subsidiaries such accounting firm has
obtained no knowledge that a Default or Event of Default in respect of the
financial covenants contained in Article V (Financial Covenants) has occurred
and is continuing, or, if in the opinion of such accounting firm, a Default or
Event of Default has occurred and is continuing in respect of such financial
covenants, a statement as to the nature thereof.

(c)           Compliance Certificate. Together with each delivery of any
Financial Statement pursuant to clause (a) or (b) above, a certificate of a
Responsible Officer of the Borrower (each, a “Compliance Certificate”)
(i) showing in reasonable detail the calculations used in determining (1) the
Leverage Ratio (for purposes of determining the Applicable Margin) and (2) the
Fixed Charge Coverage Ratio for the last four Fiscal Quarter period ending on or
before such date and (3) demonstrating compliance with each of the financial
covenants contained in Article V (Financial Covenants) that is tested on a
quarterly basis and (ii) stating that no Default or Event of Default has
occurred and is continuing or, if a Default or an Event of Default has occurred
and is continuing, stating the nature thereof and the action that the Borrower
proposes to take with respect thereto.

68


--------------------------------------------------------------------------------


(d)           Corporate Chart and Other Collateral Updates.  Together with each
delivery of any Financial Statement pursuant to clause (a) or (b) (i) a
certificate of a Responsible Officer of the Borrower certifying that the
Corporate Chart attached thereto (or the last Corporate Chart delivered pursuant
to this clause (d)) is true, correct, complete and current as of the date of
such Financial Statement and (ii) above, a certificate of a Responsible Officer
of the Borrower in form and substance satisfactory to the Administrative Agent
that all statements, updates and other documents (including updated schedules)
required to be delivered pursuant to the Security Agreement by any Loan Party in
the preceding Fiscal Quarter have been delivered thereunder (or such delivery
requirement was otherwise duly waived or extended).  The reporting requirements
set forth in this clause (d) are in addition to, and are not intended to and
shall not replace or otherwise modify, any obligation of any Loan Party under
any Loan Document (including other notice or reporting requirements). 
Compliance with the reporting obligations in this clause (d) shall only provide
notice to the Administrative Agent and shall not, by itself, modify any
obligation of any Loan Party under any Loan Document, update any Schedule to
this Agreement or any schedule to any other Loan Document or cure, or otherwise
modify in any way, any failure to comply with any covenant, or any breach of any
representation or warranty, contained in any Loan Document or any other Default
or Event of Default.

(e)           Operating Budget.  Within 30 days after the end of each Fiscal
Year, a copy of the Consolidated operating budget of the Borrower and its
Subsidiaries for each fiscal month in such Fiscal Year.

(f)            Acquisitions.  After the consummation of any Acquisition for an
aggregate consideration of $20,000,000 or more, (i) within five Business Days
after the consummation of such Acquisition, a certificate of a Responsible
Officer or the Borrower describing such Acquisition in reasonable detail and
(ii) promptly after the Administrative Agent’s reasonable request, but in any
event no later than ten Business Days after delivery of such request, such other
financial information, financial analysis, documentation or other information
relating to such Acquisition as the Administrative Agent or any Lender shall
reasonably request.

(g)           Deemed Delivery.  Information required to be delivered pursuant to
clauses (a) and (b) of this Section or Section 6.5 (SEC Filings) shall be deemed
to have been delivered on the date on which the Borrower posts such information
on the Borrower’s website on the Internet at
http://www.tenethealth.com/Tenethealth/InvestorCenter, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in a
written notice to the Administrative Agent and the Lenders and accessible by the
Administrative Agent and the Lenders without charge; provided, however, that the
Borrower shall deliver electronic or paper copies of the information required to
be delivered pursuant to clauses (a) and (b) to the Administrative Agent
promptly thereafter.

Section 6.2            Default Notices

As soon as practicable, and in any event within five Business Days after a
Responsible Officer of any Loan Party has actual knowledge of the existence of
any Default, Event of Default or other event having had a Material Adverse
Effect or having any reasonable likelihood of causing or resulting in a Material
Adverse Change, the Borrower shall give the Administrative Agent notice
specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given by telephone,
shall be promptly confirmed in writing on the next Business Day.

69


--------------------------------------------------------------------------------


Section 6.3            Litigation

Promptly after the commencement thereof, the Borrower shall give the
Administrative Agent written notice of the commencement of all actions, suits
and proceedings before any domestic or foreign Governmental Authority or
arbitrator affecting any Group Member that (i) seeks injunctive or similar
relief or (ii) in the reasonable judgment of the Borrower, would have a Material
Adverse Effect.

Section 6.4            Notices under Related Documents

Promptly after the sending or filing thereof, the Borrower shall send the
Administrative Agent copies of all material notices, certificates or reports
delivered pursuant to, or in connection with, any Related Document.

Section 6.5            SEC Filings

Promptly after the sending or filing thereof, the Borrower shall send the
Administrative Agent copies of (a) all reports that Borrower sends to its
security holders generally, (b) all reports and registration statements that any
Group Member files with the SEC or any national or foreign securities exchange
or the National Association of Securities Dealers, Inc., and (c) all other
statements concerning material changes or developments in the business of such
Group Member made available by any Group Member to (x) the public or (y) any
other creditor holding Securities of any Group Members evidencing Indebtedness
to all creditors holding such Securities of an aggregate principal amount of
$10,000,000 or more.

Section 6.6            Labor Relations

Promptly after becoming aware of the same, the Borrower shall give the
Administrative Agent written notice of (a) any labor dispute to which any Group
Member is or may become a party, including any strikes, lockouts or other
disputes relating to any of such Person’s plants and other facilities, that
would result in a Material Adverse Effect and (b) any material Worker Adjustment
and Retraining Notification Act or related liability incurred with respect to
the closing of any plant or other facility of any such Person.

Section 6.7            ERISA Matters

The Borrower shall furnish the Administrative Agent (with sufficient copies for
each of the Lenders) each of the following:

(a)           promptly and in any event within 30 days after any Group Member or
any ERISA Affiliate knows or has reason to know that any ERISA Event has
occurred, written notice describing such event; and

(b)           promptly and in any event within 10 days after any ERISA Affiliate
knows or has reason to know that a request for a minimum funding waiver under
Section 412 of the Code has been filed with respect to any Title IV Plan or
Multiemployer Plan, a written statement of a Responsible Officer of the Borrower
describing such ERISA Event or waiver request and any action, that any ERISA
Affiliate proposes to take with respect thereto, together with a copy of any
notice filed with the PBGC or the IRS pertaining thereto.

70


--------------------------------------------------------------------------------


Section 6.8            Environmental Matters

The Borrower shall provide the Administrative Agent promptly and in any event
within 10 days after any Group Member learning of any of the following, written
notice of each of the following:

(a)           that any Loan Party is or may be liable to any Person as a result
of a Release or threatened Release that would result in a Material Adverse
Effect;

(b)           the receipt by any Loan Party of any notice of violation of or
potential liability under, or knowledge by such Loan Party that there exists a
condition that could reasonably be expected to result in a violation of or
liability under, any Environmental Law, except for violations and liabilities
the consequence of which, in the aggregate, would not result a Material Adverse
Effect; and

(c)           the commencement of any judicial or administrative proceeding or
investigation alleging a violation of or liability under any Environmental Law,
that, in the aggregate, would result in a Material Adverse Effect.

Section 6.9            Borrowing Base Determination

(a)           The Borrower shall deliver, as soon as available and in any event
not later than twenty days after the end of each fiscal month, a Borrowing Base
Certificate as of the end of such fiscal month executed by a Responsible Officer
of the Borrower.  During a Liquidity Event Period, the Borrower shall deliver,
as soon as available and in any event not later than five Business Days after
the end the last day of each week, an additional Borrowing Base Certificate as
of the end of such period (containing available updated figures for Eligible
Accounts) executed by a Responsible Officer of the Borrower.

(b)           The Borrower shall promptly notify the Administrative Agent in
writing in the event that at any time the Borrower receives or otherwise gains
knowledge that (i) the Borrowing Base is less than 90% of the Borrowing Base
reflected in the most recent Borrowing Base Certificate delivered pursuant to
clause (a) above, (ii) the outstanding Revolving Credit Outstandings exceed the
Borrowing Base as a result of a decrease therein, in which case such notice
shall also include the amount of such excess or (iii) a Liquidity Event Period
has begun.

(c)           The Borrower shall furnish to the Administrative Agent any
information that the Administrative Agent may reasonably request regarding the
determination and calculation of the Borrowing Base.  The Administrative Agent
may, at the Borrower’s sole cost and expense, make test verifications or reviews
of the Accounts in any manner and through any medium that the Administrative
Agent considers advisable, and the Borrower shall furnish all such assistance
and information as the Administrative Agent may require in connection therewith;
provided, however, that unless a Liquidity Event Period shall then be in effect,
no more than two such test verifications or reviews shall be performed during
any calendar year.  If there is then in effect a Liquidity Event Period, upon
the Administrative Agent’s request and at the expense of the Borrower, the
Borrower shall cause independent public accountants or others satisfactory to
the Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts; provided, however, that unless a Default or Event of Default shall be
continuing, the Administrative Agent shall request no more than one such report
during any calendar year.

71


--------------------------------------------------------------------------------


Section 6.10         Tax Reporting

If the Borrower determines that it intends to treat the Loans and the Letters of
Credit and the related transactions contemplated hereby as a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4 of the
Code, the Borrower shall give the Administrative Agent written notice thereof
and shall deliver to the Administrative Agent all IRS forms required in
connection therewith.

Section 6.11         Health Care Reportable Event

Promptly after any Loan Party becoming aware of the same, the Borrower shall
give the Administrative Agent written notice of any Health Care Reportable Event
that would result in a Material Adverse Effect.

Section 6.12         Other Information

The Borrower shall provide the Administrative Agent or any Lender with such
other information respecting the business, properties, condition, financial or
otherwise, or operations of the Group Members as the Administrative Agent or
such Lender through the Administrative Agent may from time to time reasonably
request.

Article VII

Affirmative Covenants

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

Section 7.1            Preservation of Corporate Existence, Etc.

Each Loan Party shall preserve and maintain its legal existence, rights (charter
and statutory) and franchises, except as permitted by Sections 8.4 (Sale of
Assets) and 8.7 (Restriction on Fundamental Changes; Acquisitions).

Section 7.2            Compliance with Laws, Etc.

Each Group Member shall comply with all applicable Requirements of Law,
Contractual Obligations and Permits, except where the failure so to comply would
not, in the aggregate, have a Material Adverse Effect.

Section 7.3            Conduct of Business

Each Group Member shall (a) conduct its business in the ordinary course and
(b) use its reasonable efforts, in the ordinary course of business, to preserve
its business and the goodwill and business of the customers, advertisers,
suppliers and others having business relations with any Group Member, except in
each case where the failure to comply with the covenants in each of clauses (a)
and (b) above would not, in the aggregate, have a Material Adverse Effect.

72


--------------------------------------------------------------------------------


Section 7.4            Payment of Taxes, Etc.

Each Group Member shall file all Tax Returns required to be filed by it before
such returns are delinquent and will pay all taxes, charges and other
impositions reflected therein when due and payable, except where contested in
good faith, by proper proceedings and adequate reserves therefor have been
established on the books of such Group Member in conformity with GAAP.

Section 7.5            Maintenance of Insurance

Each Group Member shall (a) maintain or cause to be maintained  insurance with
responsible and reputable insurance companies or associations in such amounts
and covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Group Member operates, and, in any event, all insurance required by any
Collateral Documents and (b) cause all applicable insurance relating to any Loan
Party to name the Administrative Agent on behalf of the Secured Parties as
additional insured or loss payee, as appropriate, and to provide that no
cancellation, material addition in amount or material change in coverage shall
be effective until after 30 days’ written notice thereof to the Administrative
Agent.

Section 7.6            Access

Each Group Member shall from time to time permit the Administrative Agent and
the Lenders, or any agents or representatives thereof, within five Business Days
(or such longer period as agreed to by the Administrative Agent) after written
notification of the same (except that during the continuance of an Event of
Default, no such notice shall be required) to (a) examine and make copies of and
abstracts from the records and books of account of each Group Member, (b) visit
the properties of each Group Member, (c) discuss the affairs, finances and
accounts of each Group Member with any officer or director of any Group Member
and (d) communicate directly with any certified public accountants (including
the Group Member’s Accountants).  Each Group Member shall authorize its
certified public accountants (including the Group Members’ Accountants) of any
Group Member to disclose to the Administrative Agent or any Lender any and all
financial statements and other information of any kind, as the Administrative
Agent or any Lender reasonably requests and that such accountants may have with
respect to the business, financial condition, results of operations or other
affairs of any Group Member.

Section 7.7            Keeping of Books

Each Group Member shall keep proper books of record and account in which full
and correct entries shall be made in conformity with GAAP of all financial
transactions and the assets and business of each Group Member.

Section 7.8            Maintenance of Properties, Etc.

Each Group Member shall maintain and preserve (a) in good working order and
condition all of its properties necessary in the conduct of its business,
(b) all rights, permits, licenses, approvals and privileges (including all
Permits) used or useful or necessary in the conduct of its business and (c) all
registered patents, trademarks, trade names, copyrights and service marks with
respect to its business, except where failure to so maintain and preserve the

73


--------------------------------------------------------------------------------


items set forth in clauses (a), (b) and (c) above would not, in the aggregate,
have a Material Adverse Effect.

Section 7.9            Application of Proceeds

The Borrower (and, to the extent distributed to them by the Borrower, each Loan
Party) shall use the entire amount of the proceeds of the Loans as provided in
Section 4.14 (Use of Proceeds).

Section 7.10         Additional Collateral and Guaranties

To the extent not delivered to the Administrative Agent on or before the Closing
Date (including in respect of after-acquired Collateral and Persons that become
a Subsidiary of any Loan Party (other than an Excluded Subsidiary) after the
Closing Date), each Group Member shall promptly do each of the following, unless
otherwise agreed by the Administrative Agent:

(a)           deliver to the Administrative Agent such duly-executed supplements
and amendments to the Guaranty, in each case in form and substance reasonably
satisfactory to the Administrative Agent and as the Administrative Agent deems
necessary or advisable in order to ensure that any Loan Party’s Subsidiary that
has granted a security interest in the Collateral pursuant to Section 7.10(b)
below guaranties, as primary obligor and not as surety, the full and punctual
payment when due of the Obligations or any part thereof;

(b)           deliver to the Administrative Agent such duly-executed joinder and
amendments to the Security Agreement and, if applicable, other Collateral
Documents, in each case in form and substance reasonably satisfactory to the
Administrative Agent and as the Administrative Agent deems necessary or
advisable in order to effectively grant to the Administrative Agent, for the
benefit of the Secured Parties, a valid, perfected and enforceable
first-priority security interest in the Collateral;

(c)           to take such other actions necessary or advisable to ensure the
validity or continuing validity of the guaranties required to be given pursuant
to clause (a) above or to create, maintain or perfect the security interest
required to be granted pursuant to clause (b) above, including the filing of UCC
financing statements in such jurisdictions as may be required by the Collateral
Documents or by law or as may be reasonably requested by the Administrative
Agent; and

(d)           if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

Section 7.11         Cash Management

(a)           Subject to clauses (c) and (d) below, the Proceeds of the Accounts
of a Loan Party shall be paid into any Approved Deposit Account or Collection
Deposit Account as required by clause (b) below; provided, however, that
proceeds of the Accounts (including Program Accounts) may be paid into Deposit
Accounts that are neither an Approved Deposit Account nor a Collection Deposit
Account, so long as the amount of Proceeds contained in all such Deposit
Accounts does not exceed $1,000,000 in the aggregate at the end of any Business
Day.

74


--------------------------------------------------------------------------------


(b)           Each Loan Party shall (i) instruct each Account Debtor or other
Person obligated to make a payment to any of them (x) under any Account (other
than Program Accounts) to make payment, or to continue to make payment, to an
Approved Deposit Account or a Collection Deposit Account and (y) under any
Program Account to make payment, or to continue to make payment, to a Collection
Deposit Account and (ii) deposit in an Approved Deposit Account or a Collection
Deposit Account, as applicable, promptly upon receipt all Proceeds of such
Accounts received by any Loan Party from any other Person; provided, however,
that, at any time (including after the occurrence and during the continuance of
an Event of Default, and including after the exercise by the Administrative
Agent of its remedies provided under the Loan Documents), any amount identified
(with reasonably detailed written support) to the Administrative Agent as (x) an
“account” or “payment intangible” (as defined in the UCC) or (y) Proceeds of any
“account” or “payment intangible” (as defined in the UCC) in each case not
constituting Proceeds of any Account (as defined herein) or “payment intangible”
(as defined in the UCC) pertaining to any Account (as defined herein) will be
promptly (an in no event later than two Business Days after such written support
is delivered) distributed to any Deposit Account as directed by the Borrower or
the Administrative Agent as requested by the Borrower, as applicable.

(c)           Within 30 calendar days after the Closing Date (or such later date
as the Administrative Agent may, in its sole discretion, consent in writing) the
Borrower will, or will cause each of the Loan Parties to, deliver to the
Administrative Agent with respect to each Deposit Account of the Borrower or
such Loan Party which is to serve as an Approved Deposit Account, a Deposit
Account Control Agreement.

(d)           Within 60 calendar days after the Closing Date (or such later date
as the Administrative Agent may, in its sole discretion, consent in writing) the
Borrower will, or will cause each of the Loan Parties to, deliver to the
Administrative Agent with respect of each Collection Deposit Account, a
Collection Deposit Account Agreement.  Each such Collection Deposit Account
Agreement shall provide, among other things, that from and after the date
thereof the financial institution at which any Collection Deposits Accounts are
maintained, agrees to transfer on each Business Day all amounts in each such
Collection Deposit Account to an Approved Deposit Account.

(e)           In the event (i) any Loan Party or any Deposit Account Bank shall,
after the date hereof, terminate an agreement with respect to the maintenance of
an Approved Deposit Account for any reason, (ii) the Administrative Agent shall
demand such termination as a result of the failure of a Deposit Account Bank to
comply with the terms of the applicable Deposit Account Control Agreement or
(iii) the Administrative Agent determines in its sole discretion that the
financial condition of a Deposit Account Bank has materially deteriorated, each
Group Member notify all of their respective obligors that were making payments
to such terminated Approved Deposit Account to make all future payments to
another Approved Deposit Account.

(f)            The Administrative Agent may establish one or more Cash
Collateral Accounts with such depositaries as it in its sole discretion shall
determine.  The Borrower agrees that each such Cash Collateral Account shall
meet the requirements of the definition of “Cash Collateral Account”.  Without
limiting the foregoing, funds on deposit in any Cash Collateral Account may be
invested (but the Administrative Agent shall be under no obligation to make any
such investment) in Cash Equivalents at the direction of the Administrative
Agent and, except during the continuance of an Event of Default, the
Administrative Agent agrees with the Borrower to issue Entitlement Orders for
such investments in Cash Equivalents as requested by

75


--------------------------------------------------------------------------------


the Borrower; provided, however, that the Administrative Agent shall not have
any responsibility for, or bear any risk of loss of, any such investment or
income thereon.  No Group Member and no Person claiming on behalf of or through
any Group Member shall have any right to demand payment of any funds held in any
Cash Collateral Account at any time prior to the termination of all outstanding
Letters of Credit and the payment in full of all then outstanding and payable
monetary Obligations.  The Administrative Agent shall apply all funds on deposit
in a Cash Collateral Account as provided in Section 2.9(d) (Mandatory
Prepayments).

(g)           The Administrative Agent shall establish a Concentration Account
with such depositary as it in its sole discretion shall determine.  During any
Liquidity Event Period, any amounts in any Approved Deposit Account shall be
transferred on each Business Day to a Concentration Account for payments in
respect of the Loans and as Cash Collateral for Letter of Credit Obligations on
each Business Day pursuant to Section 2.9(e)( Mandatory Prepayments).

(h)           The requirements of this Section 7.11 (Cash Management) shall not
apply to any Group Member that is not a Loan Party.

Article VIII

Negative Covenants

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

Section 8.1            Indebtedness

No Group Member shall, directly or indirectly create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness
except for the following:

(a)           the Secured Obligations (other than in respect of Hedging
Contracts not permitted to be incurred pursuant to clause (h) below) and
Guaranty Obligations in respect thereto;

(b)           Indebtedness existing on the date of this Agreement and reflected
on the Borrower’s Consolidated balance sheet as at June 30, 2006, together with
any Permitted Refinancing of any Indebtedness permitted by this clause (b);

(c)           Guaranty Obligations incurred by any Group Member in respect of
Indebtedness of any Group Member that is otherwise permitted by this Section 8.1
(other than clause (a) above);

(d)           Capital Lease Obligations, purchase money and mortgage financings
Indebtedness incurred by any Group Member to finance the acquisition of fixed
assets or real property, together with any Permitted Refinancing of any
Indebtedness permitted by this clause (d); provided, however,that the Capital
Expenditure related thereto is otherwise permitted by Section 5.2 (Capital
Expenditures) and that the Dollar Equivalent of the aggregate outstanding

76


--------------------------------------------------------------------------------


principal amount of all such Capital Lease Obligations, purchase money
Indebtedness and mortgage financings shall not exceed $75,000,000 at any time;

(e)           a sale and leaseback transaction to the extent such transaction
would constitute Indebtedness;

(f)            Indebtedness arising from intercompany loans owing to any Group
Member and constituting an Investment permitted under Section 8.3 (Investments);

(g)           Indebtedness arising under any performance or surety bond entered
into in the ordinary course of business;

(h)           Obligations under Hedging Contracts permitted under Section 8.13
(No Speculative Transactions);

(i)            unsecured Indebtedness not otherwise permitted under this
Section 8.1 and Permitted Refinancings thereof; provided, however, that the
Dollar Equivalent of the aggregate outstanding principal amount of all such
unsecured Indebtedness shall not exceed $50,000,000 at any time;

(j)            unsecured Indebtedness of the Borrower that is subordinated to
the payment in full of the Obligations on terms satisfactory to the Requisite
Lenders and Permitted Refinancings thereof; provided, however, that (i) the
aggregate Dollar Equivalent of the principal amount of all such unsecured
Indebtedness shall not exceed $100,000,000 at any time and (ii) the terms of any
such Indebtedness shall not provide for any scheduled repayment, mandatory
prepayment or redemption or sinking fund obligation prior to six months after
the Scheduled Termination Date;

(k)           Indebtedness of a Person, or in respect of assets, acquired
pursuant to an Acquisition and existing at the time of such Acquisition,
including Permitted Refinancings thereof; provided, however, that any such
Indebtedness that has been incurred or issued in contemplation of such
Acquisition shall only be secured by the assets acquired in such Acquisition;

(l)            Guaranty Obligations in respect of customary indemnification and
purchase price adjustment obligations incurred in connection with Asset Sales
permitted hereby;

(m)          Guaranty Obligations granted in favor of title insurers; provided,
however, that any such Guaranty Obligations entered into by the Borrower or any
Subsidiary thereof shall apply to real property assets of the Borrower and its
Subsidiaries;

(n)           other unsecured Indebtedness; provided, however, that at the time
of incurrence of such Indebtedness and after giving effect thereto, (i) no Event
of Default shall have occurred and be continuing and (ii) the Leverage Ratio,
after giving pro forma effect to such Indebtedness, shall be less than 5.0 to
1.0 as at the end of each of the most recently ended four consecutive Fiscal
Quarters for which financial statements have been delivered to the
Administrative Agent; and

77


--------------------------------------------------------------------------------


(o)           Indebtedness secured by assets other than Collateral; provided,
however, that the aggregate Dollar Equivalent of the principal amount of all
such Indebtedness shall not exceed $200,000,000 at any time.

Section 8.2            Liens, Etc.

No Group Member shall create or suffer to exist, any Lien upon or with respect
to any of their respective properties or assets, whether now owned or hereafter
acquired, or assign any right to receive income or profits, except for the
following:

(a)           Liens created pursuant to the Loan Documents;

(b)           Liens existing on the date of this Agreement and disclosed on
Schedule 8.2 (Existing Liens);

(c)           Customary Permitted Liens on the assets of Group Members;

(d)           purchase money or mortgage Liens granted by the Borrower or any of
its Subsidiaries (including the interest of a lessor under a Capital Lease and
purchase money Liens to which any property is subject at the time, on or after
the date hereof, of the Borrower’s or such Subsidiary’s acquisition thereof)
securing Indebtedness permitted under Section 8.1(d) or Section 8.1(k)
(Indebtedness) and limited in each case to the property purchased with the
proceeds of such purchase money or mortgage Indebtedness or subject to such
Capital Lease or assumed in connection with the Acquisition;

(e)           any Lien securing the renewal, extension, refinancing or refunding
of any Indebtedness secured by any Lien permitted by clause (b) or (d) above or
this clause (e) without any change in the assets subject to such Lien;

(f)            Liens in favor of lessors securing operating leases (to the
extent such operating leases are permitted hereunder) or, to the extent such
transactions create a Lien hereunder, sale and leaseback transactions;

(g)           Liens not otherwise permitted by the foregoing clauses of this
Section 8.2 securing obligations or other liabilities (other than Indebtedness)
of any Loan Party; provided, however, that the Dollar Equivalent of the
aggregate outstanding amount of all such obligations and liabilities shall not
exceed $25,000,000 at any time;

(h)           any Lien in respect of Indebtedness permitted under Section 8.1(k)
(Indebtedness), limited in each case to the property of the Person or the assets
acquired with the proceeds of such Indebtedness;

(i)            Liens arising in connection with the sale or disposition of
Accounts permitted under Section 8.4(a) (Sale of Assets); and

(j)            Liens securing Indebtedness incurred pursuant to Section 8.1(o)
(Indebtedness), limited in each case to property other than Collateral.

78


--------------------------------------------------------------------------------


Section 8.3            Investments

No Group Member shall make or maintain, directly or indirectly, any Investment
except for the following:

(a)           Investments existing on the date of this Agreement and disclosed
on Schedule 8.3 (Existing Investments);

(b)           (i) Investments made with proceeds of Collateral in cash and Cash
Equivalents held in a Deposit Account in compliance with Section 7.11(a) (Cash
Management) and (ii) Investments of any asset or property not constituting
Collateral or proceeds thereof in cash and Cash Equivalents;

(c)           Investments by Group Members that are captive insurance companies
in connection with treasury operations of such companies;

(d)           Investments in payment intangibles, chattel paper (each as defined
in the UCC) and Accounts, notes receivable and similar items arising or acquired
in the ordinary course of business of the Group Members;

(e)           Investments received in settlement of amounts due to any Group
Member effected in the ordinary course of business;

(f)            loans or advances to employees of any Group Member in the
ordinary course of business other than any loans or advances that would be in
violation of Section 402 of the Sarbanes-Oxley Act; provided, however, that the
Dollar Equivalent of the aggregate principal amount of all loans and advances
permitted pursuant to this clause (f) shall not exceed $1,000,000 at any time;

(g)           Guaranty Obligations permitted by Section 8.1 (Indebtedness);

(h)           Investments by (i) any Loan Party in any other Loan Party, (ii)
any Group Member that is not a Loan Party in any Group Member, (iii) Investments
constituting Acquisitions, Investments in joint ventures, and Investments in
Subsidiaries (other than Loan Parties) or (iv) any other Investments not
otherwise permitted pursuant to this Section 8.3; provided, however, that at the
time of making an Investment pursuant to clauses (iii) or (iv) above and after
giving effect thereto, (A) if the Excess Availability Condition is not
satisfied, any such Investment shall be permitted only if, or to the extent
that, the Dollar Equivalent of the aggregate amount of all such Investments made
following the Closing Date at any time when the Excess Availability Condition is
not satisfied immediately after giving effect to such Investments would not
exceed $100,000,000 and (B) if such Investment is an Acquisition or an
Investment pursuant to clause (iv) above, in each case (1) no Default or Event
of Default shall have occurred and be continuing or result therefrom and (2) the
Borrower is in pro forma compliance with Section 5.1 (Minimum Fixed Charge
Coverage Ratio) as at the end of the last day of the four consecutive Fiscal
Quarters most recently ended for which financial statements have been delivered
to the Administrative Agent, calculated giving pro forma effect to such
Acquisition or other Investment as if such Acquisition or other Investment had
been consummated on the first day of such four consecutive Fiscal Quarters; and

79


--------------------------------------------------------------------------------


(i)            Investments constituting non-cash consideration received by the
Borrower or any Subsidiary in connection with Asset Sales permitted hereby, to
the extent such non-cash consideration is permitted to be received hereunder.

Section 8.4            Sale of Assets

No Loan Party shall sell, convey, transfer, lease or otherwise dispose of, any
of their respective assets or any interest therein (including the sale or
factoring at maturity or collection of any accounts) to any Person, or permit or
suffer any other Person to acquire any interest in any of their respective
assets or (except in the case of the Borrower) issue or sell any shares of their
Stock or any Stock Equivalents (any such disposition being an “Asset Sale”),
except for the following:

(a)           the sale or disposition of Cash Equivalents or Inventory, in each
case in the ordinary course of business, and the sale or disposition of private
or self-pay Accounts that are more than 270 days past the Discharge Date;

(b)           the sale or disposition of Equipment that has become obsolete,
worn-out surplus or is no longer used or useful in the business of such Loan
Party or is replaced in the ordinary course of business;

(c)           (i) a true lease or sublease of Real Property not constituting
Indebtedness and not constituting a sale and leaseback transaction and (ii) a
sale of assets pursuant to a sale and leaseback transaction;

(d)           assignments and licenses of intellectual property of the Loan
Parties in the ordinary course of business;

(e)           any Asset Sale to the Borrower or any Guarantor;

(f)            any Group Member can issue or sell any shares of its Stock or any
Stock Equivalents thereof in connection with any bona fide joint venture
arrangement;

(g)           any Asset Sale disclosed on Schedule 8.4 (Asset Sales), subject as
provided below; and

(h)           as long as no Default or Event of Default is continuing or would
result therefrom, any other Asset Sale not otherwise permitted under clauses (a)
through (g) above; provided, however, that with respect to any such Asset Sale
pursuant to this clause (h), (x) the aggregate book value of all assets subject
to all such Asset Sales following the Closing Date, after giving pro forma
effect thereto, shall not exceed 35% of the Consolidated net book value of the
assets of the Borrower and its Subsidiaries as reflected on the Borrower’s
Consolidated balance sheet as at June 30, 2006; and (y) the seller of such
assets shall receive at least 75% of the consideration for any such Asset Sale
in cash (provided, that for the purpose of this clause (y), secured notes issued
by the buyer of such assets that are secured by the assets being sold and
evidencing obligations to pay up to 20% of the cash consideration for any such
asset shall be deemed cash);

provided, further, that in the case of any Asset Sale pursuant to clauses (g) or
(h) above (or Asset Sales, if such assets are sold in a series of related
transactions) with respect to

80


--------------------------------------------------------------------------------


assets having a net book value greater than $20,000,000 each such Asset Sale
shall only be permitted hereby if it has been formally approved by the
Borrower’s board of directors and on reasonable arms’ length terms.

Section 8.5            Restricted Payments

No Group Member shall, directly or indirectly, declare, order, pay, make or set
apart any sum for any Restricted Payment except for the following:

(a)           Restricted Payments by any (i) Subsidiary of the Borrower to the
Borrower or any Guarantor and (ii) Subsidiary of the Borrower that is not a Loan
Party to the holders of its equity interests on a pro rata basis in accordance
with their holdings in such Subsidiary;

(b)           dividends and distributions declared and paid on the common Stock
of the Borrower and payable only in common Stock of the Borrower;

(c)           so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the repurchase of shares of, or options to
purchase shares of, Stock or Stock Equivalents issued by the Borrower from
employees, officers or directors of the Borrower or any Subsidiary thereof in
any aggregate amount not to exceed $2,500,000 in any calendar year or
$10,000,000 in the aggregate at any time; and

(d)           Restricted Payments not otherwise permitted by this Section 8.5 in
an aggregate amount not to exceed $10,000,000 at any time.

Section 8.6            Prepayment and Cancellation of Indebtedness

No Group Member shall prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, any (1) Subordinated Debt or (2) Senior
Debt with an aggregate principal amount greater than $50,000,000; provided,
however, that each Group Member may (i) prepay the Obligations in accordance
with the terms of this Agreement, (ii) make regularly scheduled or otherwise
required repayments or redemptions of Indebtedness, (iii) prepay any
Indebtedness payable to the Borrower by any of its Subsidiaries, (iv) renew,
extend, refinance and refund Indebtedness, as long as such renewal, extension,
refinancing or refunding is permitted under Section 8.1(Indebtedness) and (v) if
prior to and after giving effect to any such prepayment, redemption, repurchase,
defeasance or other satisfaction of any such Senior Debt, the Borrower is in pro
forma compliance with the Excess Availability Condition, such Group Member shall
be permitted to prepay, redeem, repurchase, defease or otherwise satisfy any
Senior Debt without limitation.

Section 8.7            Restriction on Fundamental Changes; Acquisitions

No Loan Party shall, (a) except in connection with an Acquisition or an
Investment permitted pursuant to Section 8.3 (Investments), (i) merge with any
Person other than any other Loan Party, (ii) consolidate with any Person other
than any other Loan Party, (iii) acquire all or substantially all of the Stock
or Stock Equivalents of any Person, (iv) acquire all or substantially all of the
assets of any Person or all or substantially all of the assets constituting the
business of a division, branch or other unit operation of any Person or
(v) enter

81


--------------------------------------------------------------------------------


into any joint venture or partnership with any Person or (b) acquire or create
any Subsidiary unless, after giving effect to such creation or acquisition, the
Borrower is in compliance with Section 7.10 (Additional Collateral and
Guaranties).

Section 8.8            Change in Nature of Business

No Loan Party shall make any material change in the nature or conduct of its
business as carried on at the date hereof, whether in connection with an
Acquisition or otherwise.

Section 8.9            Transactions with Affiliates

No Group Member shall enter into any transaction directly or indirectly with or
for the benefit of any Affiliate of the Borrower that is not a Guarantor
(including guaranties and assumptions of obligations of any such Affiliate),
except for (i) transactions on a basis no less favorable to the Borrower or, as
the case may be, such Subsidiary thereof as could be reasonably obtained in a
comparable arm’s length transaction with a Person not an Affiliate thereof,
(ii) salaries and other director or employee compensation to officers or
directors of the Borrower or any of its Subsidiaries commensurate with current
compensation levels and (iii) Asset Sales, Investments and Restricted Payments
permitted pursuant to this Agreement.

Section 8.10         Limitations on Restrictions on Subsidiary Distributions; No
New Negative Pledge

Except pursuant to the Loan Documents and any agreements governing purchase
money or mortgage financing Indebtedness or Capital Lease Obligations permitted
by Section 8.1(b), (d), (e) or (k) (Indebtedness) (in the case of agreements
permitted by such clauses, any prohibition or limitation shall only be effective
against the assets financed thereby), no Group Member shall (a) suffer to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of such Subsidiary to pay dividends or make any other distribution or
transfer of funds or assets or make loans or advances to or other Investments
in, or pay any Indebtedness owed to, any Group Member or (b) enter into or
suffer to exist or become effective any agreement prohibiting or limiting the
ability of any Group Member to create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, to secure the Obligations, including any agreement requiring any other
Indebtedness or Contractual Obligation to be equally and ratably secured with
the Obligations, except for the following:

(i)            restrictions imposed by other permitted Indebtedness ranking pari
passu with the Obligations; provided, however, that such restrictions are no
more restrictive than those imposed by the Related Documents;

(ii)           restrictions with respect solely to any Subsidiary imposed
pursuant to a binding agreement which has been entered into for the sale of all
or substantially all of the Stock or assets of such Subsidiary; provided,
however, that such restrictions apply solely to the Stock or assets of such
Subsidiary which are being sold;

(iii)          in connection with any permitted lease of property entered into
in the ordinary course of business, customary provisions restricting the
subletting or assignment of, or Liens on, the property subject to such lease;
and

82


--------------------------------------------------------------------------------


(iv)          by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses, joint venture
agreements and similar agreements.

Section 8.11         Modification of Constituent Documents

No Group Member shall change its capital structure (including in the terms of
its outstanding Stock) or otherwise amend its Constituent Documents, except for
changes and amendments that could not reasonably be expected to result in a
Default or Event of Default.

Section 8.12         Margin Regulations

No Group Member shall use all or any portion of the proceeds of any credit
extended hereunder to purchase or carry margin stock (within the meaning of
Regulation U of the Federal Reserve Board) in contravention of Regulation U of
the Federal Reserve Board.

Section 8.13         No Speculative Transactions

No Group Member shall engage in any speculative transaction or in any
transaction involving Hedging Contracts except for the sole purpose of hedging
in the normal course of business and consistent with industry practices.

Section 8.14         Compliance with ERISA

No ERISA Affiliate shall cause or suffer to exist (a) any event that could
result in the imposition of a Lien with respect to any Title IV Plan or
Multiemployer Plan or (b) any other ERISA Event that would have a Material
Adverse Effect in the aggregate.  No Group Member shall cause or suffer to exist
any event that could result in the imposition of a Lien with respect to any
Benefit Plan.

Section 8.15         Environmental

No Group Member shall allow a Release of any Contaminant in violation of any
Environmental Law; provided, however, that the Borrower shall not be deemed in
violation of this Section 8.15 if all Environmental Liabilities and Costs
incurred or reasonably expected to be incurred by the Loan Parties as the
consequence of all such Releases would not result in a Material Adverse Effect.

Article IX

Events of Default

Section 9.1            Events of Default

Each of the following events shall be an Event of Default:

(a)           the Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when the same becomes due and payable; or

83


--------------------------------------------------------------------------------


(b)           the Borrower shall fail to pay any interest on any Loan, any fee
under any of the Loan Documents or any other Obligation (other than one referred
to in clause (a) above) and such non-payment continues for a period of three
Business Days after the due date therefor; or

(c)           any representation or warranty made or deemed made by any Loan
Party in any Loan Document or by any Loan Party (or any of its officers) in
connection with any Loan Document shall prove to have been incorrect in any
material respect when made or deemed made; or

(d)           any Loan Party shall fail to perform or observe (i) any term,
covenant or agreement contained in Article V (Financial Covenants), Section 6.1
(Financial Statements), 6.2(Default Notices), 6.9 (Borrowing Base
Determination), 7.1 (Preservation of Corporate Existence, Etc.), 7.6 (Access),
7.9 (Application of Proceeds), 7.10 (Additional Collateral and Guaranties), or
7.11 (Cash Management) or Article VIII (Negative Covenants) or (ii) any other
term, covenant or agreement contained in this Agreement or in any other Loan
Document if such failure under this clause (ii) shall remain unremedied for 30
days after the earlier of (A) the date on which a Responsible Officer of the
Borrower becomes aware of such failure and (B) the date on which written notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender; or

(e)           (i) Any Group Member shall fail to make any payment on any
Indebtedness of such Group Member (other than the Obligations) or any Guaranty
Obligation in respect of Indebtedness of any other Person, and, in each case,
such failure relates to Indebtedness having a principal amount of $20,000,000 or
more, when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), (ii) any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness
or (iii) any such Indebtedness shall become or be declared to be due and
payable, or be required to be prepaid or repurchased (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof; or

(f)            (i) Any Loan Party shall generally not pay its debts as such
debts become due, shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors,
(ii) any proceeding shall be instituted by or against any Loan Party seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts, under any Requirement of Law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a custodian, receiver, trustee or other similar official
for it or for any substantial part of its property; provided, however, that, in
the case of any such proceedings instituted against any Loan Party (but not
instituted by any Loan Party), either such proceedings shall remain undismissed
or unstayed for a period of 60 days or more or any action sought in such
proceedings shall occur or (iii) any Loan Party shall take any corporate action
to authorize any action set forth in clauses (i) and (ii) above; or

(g)           one or more judgments or orders (or other similar process)
involving, (i) in the case of money judgments, an aggregate amount whose Dollar
Equivalent exceeds $20,000,000, and (ii) in the case of non-monetary judgments,
such judgments, in the aggregate, that would result in a Material Adverse
Effect, in each case, to the extent not covered by insurance (excluding
insurance where the applicable insurer has disputed its obligations to pay

84


--------------------------------------------------------------------------------


thereunder), shall be rendered against one or more of the Borrower and its
Subsidiaries and such judgment, order or similar process shall continue
unsatisfied and unstayed for a period of 30 days; or

(h)           an ERISA Event shall occur and the Dollar Equivalent of the amount
of all liabilities and deficiencies resulting therefrom, whether or not
assessed, exceeds $10,000,000 in the aggregate; or

(i)            any provision of any Loan Document after delivery thereof shall
for any reason fail or cease to be valid and binding on, or enforceable against,
any Loan Party party thereto, or any Loan Party shall so state in writing; or

(j)            any Collateral Document shall for any reason fail or cease to
create a valid and enforceable Lien on any Collateral purported to be covered
thereby or, except as permitted by the Loan Documents, such Lien shall fail or
cease to be a perfected and first priority Lien, or any Loan Party shall so
state in writing; or

(k)           there shall occur any Change of Control.

Section 9.2            Remedies

During the continuance of any Event of Default, the Administrative Agent
(a) may, and, at the request of the Requisite Lenders, shall, by notice to the
Borrower declare that all or any portion of the Revolving Credit Commitments be
terminated, whereupon the obligation of each Revolving Credit Lender to make any
Loan and each Issuer to Issue any Letter of Credit shall immediately terminate
and (b) may, and, at the request of the Requisite Lenders, shall, by notice to
the Borrower, declare the Loans, all interest thereon and all other amounts and
Obligations payable under this Agreement to be forthwith due and payable,
whereupon the Loans, all such interest and all such amounts and Obligations
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that upon the occurrence of the Events of
Default specified in Section 9.1(f) (Events of Default), (x) the Revolving
Credit Commitments of each Revolving Credit Lender to make Loans and the
commitments of each Revolving Credit Lender and Issuer to Issue or participate
in Letters of Credit shall each automatically be terminated and (y) the Loans,
all such interest and all such amounts and Obligations shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower. 
In addition to the remedies set forth above, the Administrative Agent may
exercise any remedies provided for by the Collateral Documents in accordance
with the terms thereof or any other remedies provided by applicable law.

Section 9.3            Actions in Respect of Letters of Credit

At any time (i) upon the Revolving Credit Termination Date, (ii) after the
Revolving Credit Termination Date when the aggregate funds on deposit in Cash
Collateral Accounts shall be less than 105% of the Letter of Credit Obligations,
(iii) as may be required by Section 2.9 (Mandatory Prepayments), the Borrower
shall pay to the Administrative Agent in immediately available funds at the
Administrative Agent’s office referred to in Section 11.8 (Notices, Etc.), for
deposit in a Cash Collateral Account, (x) in the case of clauses (i) and (ii)
above, the amount required to that, after such payment, the aggregate funds on
deposit in the

85


--------------------------------------------------------------------------------


Cash Collateral Accounts equals or exceeds 105% of the sum of all outstanding
Letter of Credit Obligations and (y) in the case of clause (iii) above, the
amount required by Section 2.9 (Mandatory Prepayments).  The Administrative
Agent may, from time to time after funds are deposited in any Cash Collateral
Account, apply funds then held in such Cash Collateral Account to the payment of
any amounts, in accordance with Section 2.9(d) (Mandatory Prepayments) and
Section 2.13(g) (Payments and Computations), as shall have become or shall
become due and payable by the Borrower to the Issuers or Lenders in respect of
the Letter of Credit Obligations.  The Administrative Agent shall promptly give
written notice of any such application; provided, however, that the failure to
give such written notice shall not invalidate any such application.

Section 9.4            Rescission

If at any time after termination of the Revolving Credit Commitments or
acceleration of the maturity of the Loans, the Borrower shall pay all arrears of
interest and all payments on account of principal of the Loans and Reimbursement
Obligations that shall have become due otherwise than by acceleration (with
interest on principal and, to the extent permitted by law, on overdue interest,
at the rates specified herein) and all Events of Default and Defaults (other
than non-payment of principal of and accrued interest on the Loans due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to Section 11.1 (Amendments, Waivers, Etc.), then upon the written consent of
the Requisite Lenders and written notice to the Borrower, the termination of the
Revolving Credit Commitments or the acceleration and their consequences may be
rescinded and annulled; provided, however, that such action shall not affect any
subsequent Event of Default or Default or impair any right or remedy consequent
thereon.  The provisions of the preceding sentence are intended merely to bind
the Lenders and the Issuers to a decision that may be made at the election of
the Requisite Lenders, and such provisions are not intended to benefit the
Borrower and do not give the Borrower the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are met.

Article X

The Administrative Agent

Section 10.1         Authorization and Action

(a)           Each Lender and each Issuer hereby appoints Citicorp as the
Administrative Agent hereunder and each Lender and each Issuer authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto.  Without limiting the foregoing, each Lender
and each Issuer hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, to exercise all rights, powers and
remedies that the Administrative Agent may have under such Loan Documents and,
in the case of the Collateral Documents, to act as agent for the Lenders,
Issuers and the other Secured Parties under such Collateral Documents.

(b)           As to any matters not expressly provided for by this Agreement and
the other Loan Documents (including enforcement or collection), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain

86


--------------------------------------------------------------------------------


from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Requisite Lenders, and such instructions
shall be binding upon all Lenders and each Issuer; provided, however, that the
Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to personal liability
unless the Administrative Agent receives an indemnification satisfactory to it
from the Lenders and the Issuers with respect to such action or (ii) is contrary
to this Agreement or applicable law.  The Administrative Agent agrees to give to
each Lender and each Issuer prompt notice of each notice given to it by any Loan
Party pursuant to the terms of this Agreement or the other Loan Documents.

(c)           In performing its functions and duties hereunder and under the
other Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders and the Issuers except to the limited extent provided in Section 2.7(c)
(Evidence of Debt), and its duties are entirely administrative in nature.  The
Administrative Agent does not assume and shall not be deemed to have assumed any
obligation other than as expressly set forth herein and in the other Loan
Documents or any other relationship as the agent, fiduciary or trustee of or for
any Lender, Issuer or holder of any other Obligation.  The Administrative Agent
may perform any of its duties under any Loan Document by or through its agents
or employees.

(d)           In the event that Citicorp or any of its Affiliates shall be or
become an indenture trustee under the Trust Indenture Act of 1939 (as amended,
the “Trust Indenture Act”) in respect of any securities issued or guaranteed by
any Loan Party, the parties hereto acknowledge and agree that any payment or
property received in satisfaction of or in respect of any Obligation of such
Loan Party hereunder or under any other Loan Document by or on behalf of
Citicorp in its capacity as the Administrative Agent for the benefit of any Loan
Party under any Loan Document (other than Citicorp or an Affiliate of Citicorp)
and which is applied in accordance with the Loan Documents shall be deemed to be
exempt from the requirements of Section 311 of the Trust Indenture Act pursuant
to Section 311(b)(3) of the Trust Indenture Act.

(e)           The Arranger shall have no obligations or duties whatsoever in
such capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity.

(e)           Notwithstanding anything to the contrary contained in this
Agreement, Bank of America, N.A., is a Lender designated as a “syndication
agent” and each of General Electric Capital Corporation and The Bank of Nova
Scotia, is a Lender designated as “co-documentation agent”, in each case for
title purposes only and in such respective capacity shall have no obligations or
duties whatsoever under this Agreement or any other Loan Document to any Loan
Party, any Lender or any Issuer, and shall have no rights separate from its
rights as a Lender.

Section 10.2         Administrative Agent’s Reliance, Etc.

None of the Administrative Agent, any of its Affiliates or any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it, him, her or them under or in
connection with this Agreement or the other Loan Documents, except for its, his,
her or their own gross negligence or willful misconduct.  Without limiting the
foregoing, the Administrative Agent (a) may treat the payee of any Revolving
Credit Note as its holder until such Revolving Credit Note has been assigned in
accordance with  Section 11.2 (Assignments and Participations), (b) may rely on
the Register to the extent set forth in

87


--------------------------------------------------------------------------------


Section 2.7 (Evidence of Debt), (c) may consult with legal counsel (including
counsel to the Borrower or any other Loan Party), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts, (d) makes no warranty or representation to any
Lender or Issuer and shall not be responsible to any Lender or Issuer for any
statements, warranties or representations made by or on behalf of any Group
Member in or in connection with this Agreement or any other Loan Document,
(e) shall not have any duty to ascertain or to inquire either as to the
performance or observance of any term, covenant or condition of this Agreement
or any other Loan Document, as to the financial condition of any Loan Party or
as to the existence or possible existence of any Default or Event of Default,
(f) shall not be responsible to any Lender or Issuer for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto and
(g) shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which writing may be a telecopy or electronic mail) or
any telephone message believed by it to be genuine and signed or sent by the
proper party or parties.

Section 10.3         Posting of Approved Electronic Communications

(a)           Each of the Lenders, the Issuers and each Group Member agree that
the Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lenders and Issuers by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

(b)           Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders,
the Issuers and each Group Member acknowledges and agrees that the distribution
of material through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution.  In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders, the Issuers,
and each Group Member hereby approves distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(c)           The Approved Electronic Platform and the Approved Electronic
Communications are provided “as is” and “as available”.  None of the
Administrative Agent or any of its Affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy or completeness of the Approved
Electronic Communications or the Approved Electronic Platform and each expressly
disclaims liability for errors or omissions in the Approved Electronic Platform
and the Approved Electronic Communications.  No warranty of any kind, express,

88


--------------------------------------------------------------------------------


implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
Affiliates in connection with the Approved Electronic Platform or the Approved
Electronic Communications.

(d)           Each of the Lenders, the Issuers and each Group Member agree that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

Section 10.4         The Administrative Agent Individually

With respect to its Ratable Portion, Citicorp shall have and may exercise the
same rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender.  The
terms “Lenders”, “Revolving Credit Lenders”, “Requisite Lenders” and any similar
terms shall, unless the context clearly otherwise indicates, include, without
limitation, the Administrative Agent in its individual capacity as a Lender, a
Revolving Credit Lender or as one of the Requisite Lenders.  Citicorp and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, trust or other business with, any Loan Party as if Citicorp
were not acting as the Administrative Agent.

Section 10.5         Lender Credit Decision

Each Lender and each Issuer acknowledges that it shall, independently and
without reliance upon the Administrative Agent or any other Lender, conduct its
own independent investigation of the financial condition and affairs of the
Borrower and each other Loan Party in connection with the making and continuance
of the Loans and with the issuance of the Letters of Credit.  Each Lender and
each Issuer also acknowledges that it shall, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and
other Loan Documents.  Except for documents expressly required by any Loan
Document to be transmitted by the Administrative Agent to the Lenders or the
Issuers, the Administrative Agent shall not have any duty or responsibility to
provide any Lender or any Issuer with any credit or other information concerning
the business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party that may
come into the possession of the Administrative Agent or any Affiliate thereof or
any employee or agent of any of the foregoing.

Section 10.6         Indemnification

Each Revolving Credit Lender agrees to indemnify the Administrative Agent and
each of its Affiliates, and each of their respective directors, officers,
employees, agents and advisors (to the extent not reimbursed by the Borrower),
from and against such Revolving Credit Lender’s aggregate Ratable Portion of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements (including fees, expenses
and disbursements of financial and legal advisors) of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against, the
Administrative Agent or any of its Affiliates, directors, officers, employees,
agents and advisors in any way relating to or arising out of this

89


--------------------------------------------------------------------------------


Agreement or the other Loan Documents or any action taken or omitted by the
Administrative Agent under this Agreement or the other Loan Documents; provided,
however, that no Revolving Credit Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s or
such Affiliate’s gross negligence or willful misconduct.  Without limiting the
foregoing, each Revolving Credit Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including fees, expenses and disbursements of financial and legal advisors)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of its rights or responsibilities under, this Agreement or the
other Loan Documents, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower or another Loan Party.

Section 10.7         Successor Administrative Agent

The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrower.  Upon any such resignation, the Requisite
Lenders shall have the right to appoint a successor Administrative Agent.  If no
successor Administrative Agent shall have been so appointed by the Requisite
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, selected from among the Lenders.  In either case, such
appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required upon
the occurrence and during the continuance of an Event of Default).  Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents.  Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents.  After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Article X as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.

Section 10.8         Concerning the Collateral and the Collateral Documents

(a)           Each Lender and each Issuer agrees that any action taken by the
Administrative Agent or the Requisite Lenders (or, where required by the express
terms of this Agreement, a greater proportion of the Lenders) in accordance with
the provisions of this Agreement or of the other Loan Documents, and the
exercise by the Administrative Agent or the Requisite Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders, Issuers and other Secured
Parties.  Without limiting the generality of the foregoing, the Administrative
Agent shall have the sole and exclusive right and authority to (i) act as the
disbursing and collecting agent for the Lenders and the Issuers with respect to
all payments and collections arising in connection herewith and with

90


--------------------------------------------------------------------------------


the Collateral Documents, (ii) execute and deliver each Collateral Document and
accept delivery of each such agreement delivered by any Group Member, (iii) act
as collateral agent for the Lenders, the Issuers and the other Secured Parties
for purposes of the perfection of all security interests and Liens created by
such agreements and all other purposes stated therein, provided, however, that
the Administrative Agent hereby appoints, authorizes and directs each Lender and
Issuer to act as collateral sub-agent for the Administrative Agent, the Lenders
and the Issuers for purposes of the perfection of all security interests and
Liens with respect to the Collateral, including any Deposit Accounts maintained
by a Loan Party with, and cash and Cash Equivalents held by, such Lender or such
Issuer, (iv) manage, supervise and otherwise deal with the Collateral, including
the making of Protective Advances in an aggregate amount not to exceed the
lesser of $25,000,000 and the aggregate amount of the unused Revolving Credit
Commitments (unless, in the case of Protective Advances, the Administrative
Agent has been instructed by the Requisite Lenders not to make Protective
Advances), (v) take such action as is necessary or desirable to maintain the
perfection and priority of the security interests and Liens created or purported
to be created by the Collateral Documents and (vi) except as may be otherwise
specifically restricted by the terms hereof or of any other Loan Document,
exercise all remedies given to the Administrative Agent, the Lenders, the
Issuers and the other Secured Parties with respect to the Collateral under the
Loan Documents relating thereto, applicable law or otherwise.

(b)           Each of the Lenders and the Issuers hereby consents to the release
and hereby directs, in accordance with the terms hereof, the Administrative
Agent to release (or, in the case of clause (ii) below, release or subordinate)
any Lien held by the Administrative Agent for the benefit of the Lenders and the
Issuers against any of the following:

(i)            all of the Collateral and all Loan Parties, upon termination of
the Revolving Credit Commitments and payment and satisfaction in full of all
Loans, all Reimbursement Obligations and all other Obligations that the
Administrative Agent has been notified in writing are then due and payable (and,
in respect of contingent Letter of Credit Obligations, with respect to which
cash collateral has been deposited or a back-up letter of credit has been
issued, in either case in the appropriate currency and on terms satisfactory to
the Administrative Agent and the applicable Issuers);

(ii)           any assets that are subject to a Lien permitted by Section 8.2(d)
or (e) (Liens, Etc.); and

(iii)          any part of the Collateral sold or disposed of by a Loan Party if
such sale or disposition is permitted by this Agreement (or permitted pursuant
to a waiver of or consent to a transaction otherwise prohibited by this
Agreement).

Each of the Lenders and the Issuers hereby directs the Administrative Agent to
execute and deliver or file such termination and partial release statements and
do such other things as are necessary to release Liens to be released pursuant
to this Section 10.8 promptly upon the effectiveness of any such release.

Section 10.9         Collateral Matters Relating to Related Obligations

The benefit of the Loan Documents and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
Secured Obligation arising under any Hedging Contract or Cash Management
Obligation or that is otherwise owed to Persons other than the Administrative
Agent, the Lenders and the Issuers (collectively, “Related

91


--------------------------------------------------------------------------------


Obligations”) solely on the condition and understanding, as among the
Administrative Agent and all Secured Parties, that (a) the Related Obligations
shall be entitled to the benefit of the Loan Documents and the Collateral to the
extent expressly set forth in this Agreement and the other Loan Documents and to
such extent the Administrative Agent shall hold, and have the right and power to
act with respect to, the Guaranty and the Collateral on behalf of and as agent
for the holders of the Related Obligations, but the Administrative Agent is
otherwise acting solely as agent for the Lenders and the Issuers and shall have
no fiduciary duty, duty of loyalty, duty of care, duty of disclosure or other
obligation whatsoever to any holder of Related Obligations, (b) all matters,
acts and omissions relating in any manner to the Guaranty, the Collateral, or
the omission, creation, perfection, priority, abandonment or release of any
Lien, shall be governed solely by the provisions of this Agreement and the other
Loan Documents and no separate Lien, right, power or remedy shall arise or exist
in favor of any Secured Party under any separate instrument or agreement or in
respect of any Related Obligation, (c) each Secured Party shall be bound by all
actions taken or omitted, in accordance with the provisions of this Agreement
and the other Loan Documents, by the Administrative Agent and the Requisite
Lenders, each of whom shall be entitled to act at its sole discretion and
exclusively in its own interest given its own Revolving Credit Commitments and
its own interest in the Loans, Letter of Credit Obligations and other
Obligations to it arising under this Agreement or the other Loan Documents,
without any duty or liability to any other Secured Party or as to any Related
Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby, (d) no holder of Related
Obligations and no other Secured Party (except the Administrative Agent, the
Lenders and the Issuers, to the extent set forth in this Agreement) shall have
any right to be notified of, or to direct, require or be heard with respect to,
any action taken or omitted in respect of the Collateral or under this Agreement
or the Loan Documents and (e) no holder of any Related Obligation shall exercise
any right of setoff, banker’s lien or similar right except to the extent
provided in Section 11.6 (Right of Set-off) and then only to the extent such
right is exercised in compliance with Section 11.7 (Sharing of Payments, Etc.).

Article XI

Miscellaneous

Section 11.1         Amendments, Waivers, Etc.

(a)           No amendment or waiver of any provision of this Agreement or any
other Loan Document (other than the Fee Letter, the Deposit Account Control
Agreements, the Securities Account Control Agreements, the Hedging Contracts,
the Letter of Credit Reimbursement Agreements and the Cash Management Documents)
nor consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be in writing and (x) in the case of any such
waiver or consent signed by the Requisite Lenders (or by the Administrative
Agent with the consent of the Requisite Lenders), (y) in the case of any
amendment to the definition of the term “Borrowing Base” and related provisions
of this Agreement for the purposes of including in the Borrowing Base (and such
assets and properties becoming part of the Collateral), (1) eligible inventory,
equipment and/or machinery, signed by the Administrative Agent and the
Super-Majority Lenders (or by the Administrative Agent with the consent of the
Super-Majority Lenders) and (2) in the case of any other asset or property,
signed by the Administrative Agent and each Lender (or by the Administrative
Agent with the consent of each Lender) and (z) in the case of any other
amendment, by the Requisite Lenders (or

92


--------------------------------------------------------------------------------


by the Administrative Agent with the consent of the Requisite Lenders ) and the
Borrower, and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by each Lender directly affected thereby, in addition to the Requisite
Lenders (or the Administrative Agent with the consent thereof), do any of the
following:

(i)            waive any condition specified in Section 3.1 (Conditions
Precedent to Initial Loans and Letters of Credit) or 3.2(b) (Conditions
Precedent to Each Loan and Letter of Credit), except with respect to a condition
based upon another provision hereof, the waiver of which requires only the
concurrence of the Requisite Lenders and, in the case of the conditions
specified in Section 3.1 (Conditions Precedent to Initial Loans and Letters of
Credit), subject to the provisions of Section 3.3 (Determinations of Initial
Borrowing Conditions);

(ii)           increase the Revolving Credit Commitment of such Lender or
subject such Lender to any additional obligation;

(iii)          extend the scheduled final maturity of any Loan owing to such
Lender, or waive, reduce or postpone any scheduled date fixed for the payment or
reduction of principal or interest of any such Loan or fees owing to such Lender
(it being understood that Section 2.9 (Mandatory Prepayments) does not provide
for scheduled dates fixed for payment) or for the reduction of such Lender’s
Revolving Credit Commitment;

(iv)          reduce, or release the Borrower from its obligations to repay, the
principal amount of any Loan or Reimbursement Obligation owing to such Lender
(other than by the payment or prepayment thereof);

(v)           reduce the rate of interest on any Loan or Reimbursement
Obligation outstanding and owing to such Lender or any fee payable hereunder to
such Lender;

(vi)          expressly subordinate any of the Secured Obligations or any Liens
securing the Secured Obligations;

(vii)         postpone any scheduled date fixed for payment of interest or fees
owing to such Lender or waive any such payment;

(viii)        change the aggregate Ratable Portions of Lenders required for any
or all Lenders to take any action hereunder;

(ix)           release all or substantially all of the Collateral except as
provided in Section 10.8(b) (Concerning the Collateral and the Collateral
Documents) or release the Borrower from its payment obligation to such Lender
under this Agreement or the Revolving Credit Notes owing to such Lender (if any)
or release any Guarantor from its obligations under the Guaranty except in
connection with the sale or other disposition of a Guarantor (or all or
substantially all of the assets thereof) permitted by this Agreement (or
permitted pursuant to a waiver or consent of a transaction otherwise prohibited
by this Agreement);

93


--------------------------------------------------------------------------------


(x)            increase any of the percentages set forth in the definition of
“Advance Rate” above the maximum percentages stated in such definitions on the
date hereof; or

(xi)           amend Section 10.8(b) (Concerning the Collateral and the
Collateral Documents), Section 11.7 (Sharing of Payments, Etc.), this
Section 11.1 or definition of any of the terms “Ratable Portion”, “Requisite
Lenders” or “Super-Majority Lenders”;

and provided, further, that (x) no amendment, waiver or consent shall, unless in
writing and signed by any Special Purpose Vehicle that has been granted an
option pursuant to Section 11.2(e) (Assignments and Participations), affect the
grant or nature of such option or the right or duties of such Special Purpose
Vehicle hereunder, (y) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement or the other Loan Documents and (z) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Loan Lender in addition
to the Lenders required above to take such action, affect the rights or duties
of the Swing Loan Lender under this Agreement or the other Loan Documents; and
provided, further, that the Administrative Agent may, with the consent of the
Borrower, amend, modify or supplement this Agreement to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or any Issuer, and
provided, further, that the Borrower and the Administrative Agent may enter into
any amendment necessary to implement the terms of a Revolving Credit Commitment
Increase in accordance with the terms of this Agreement without the consent of
any Lender.

(b)           The Administrative Agent may, but shall have no obligation to,
with the written concurrence of any Lender, execute amendments, modifications,
waivers or consents on behalf of such Lender.  Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.  No notice to or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.

(c)           If, in connection with any proposed amendment, modification,
waiver or termination requiring the consent of all affected Lenders, the consent
of Requisite Lenders is obtained but the consent of other Revolving Credit
Lenders whose consent is required is not obtained (any such Revolving Credit
Lender whose consent is not obtained as described in this Section 11.1 being
referred to as a “Non-Consenting Lender”), then, as long as the Revolving Credit
Lender acting as the Administrative Agent is not a Non-Consenting Lender, at the
Borrower’s request, any Eligible Assignee acceptable to the Administrative Agent
shall have the right with the Administrative Agent’s consent and in the
Administrative Agent’s sole discretion (but shall have no obligation) to
purchase from such Non-Consenting Lender, and such Non-Consenting Lender agrees
that it shall, upon the Administrative Agent’s request, sell and assign to the
Revolving Credit Lender acting as the Administrative Agent or such Eligible
Assignee, all of the Revolving Credit Commitments, and Revolving Credit
Outstandings of such Non-Consenting Lender for an amount equal to the principal
balance of all Loans held by the Non-Consenting Lender and all accrued and
unpaid interest and fees with respect thereto through the date of sale;
provided, however, that such purchase and sale shall be recorded in the Register
maintained by the Administrative Agent and shall not be effective until (x) the
Administrative Agent shall have received from such Eligible Assignee an
agreement in form and substance satisfactory to the

94


--------------------------------------------------------------------------------


Administrative Agent and the Borrower whereby such Eligible Assignee shall agree
to be bound by the terms hereof and (y) such Non-Consenting Lender shall have
received payments of all Loans held by it and all accrued and unpaid interest
and fees with respect thereto through the date of the sale.  Each Revolving
Credit Lender agrees that, if it becomes a Non-Consenting Lender, it shall
execute and deliver to the Administrative Agent an Assignment an Acceptance to
evidence such sale and purchase and shall deliver to the Administrative Agent
any Revolving Credit Note (if the assigning Revolving Credit Lender’s Loans are
evidenced by a Revolving Credit Note) subject to such Assignment and Acceptance;
provided, however, that the failure of any Non-Consenting Lender to execute an
Assignment and Acceptance shall not render such sale and purchase (and the
corresponding assignment) invalid and such assignment shall be recorded in the
Register.

Section 11.2         Assignments and Participations

(a)           Each Revolving Credit Lender may sell, transfer, negotiate or
assign to one or more Eligible Assignees all or a portion of its rights and
obligations hereunder (including all of its rights and obligations with respect
to the Revolving Loans, the Swing Loans and the Letters of Credit); provided,
however, that (i) if any such assignment shall be of the assigning Revolving
Credit Lender’s Revolving Credit Outstandings and Revolving Credit Commitments,
such assignment shall cover the same percentage of such Revolving Credit
Lender’s Revolving Credit Outstandings and Revolving Credit Commitments,
(ii) the aggregate amount being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event (if less than the assignor’s entire interest) be
less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof,
except, in either case, (A) with the consent of the Borrower and the
Administrative Agent or (B) if such assignment is being made to a Lender or an
Affiliate or Approved Fund of such Lender and (iii) if such Eligible Assignee is
not, prior to the date of such assignment, a Lender or an Affiliate or Approved
Fund of a Lender, such assignment shall be subject to the prior consent of the
Administrative Agent and the Borrower (which consent of the Borrower shall not
be unreasonably withheld or delayed); and provided, further, that,
notwithstanding any other provision of this Section 11.2, the consent of the
Borrower shall not be required for any assignment occurring when any Event of
Default shall have occurred and be continuing.

(b)           The parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Revolving Credit Note (if the
assigning Revolving Credit Lender’s Loans are evidenced by a Revolving Credit
Note) subject to such assignment.  Upon the execution, delivery, acceptance and
recording in the Register of any Assignment and Acceptance and, other than in
respect of assignments made pursuant to Section 2.17 (Substitution of Lenders)
and Section 11.1(c) (Amendments, Waivers, Etc.), the receipt by the
Administrative Agent from the assignee of an assignment fee in the amount of
$3,500 from and after the effective date specified in such Assignment and
Acceptance, (i) the assignee thereunder shall become a party hereto and, to the
extent that rights and obligations under the Loan Documents have been assigned
to such assignee pursuant to such Assignment and Acceptance, have the rights and
obligations of a Revolving Credit Lender and, if such Revolving Credit Lender
were an Issuer, of such Issuer hereunder and thereunder, (ii) the Revolving
Credit Notes (if any) corresponding to the Loans assigned thereby shall be
transferred to such assignee by notation in the Register and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights

95


--------------------------------------------------------------------------------


(except for those surviving the payment in full of the Obligations) and be
released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Revolving Credit Lender’s rights and obligations under the Loan
Documents, such Revolving Credit Lender shall cease to be a party hereto).

(c)           The Administrative Agent shall maintain at its address referred to
in Section 11.8 (Notices, Etc.) a copy of each Assignment and Acceptance
delivered to and accepted by it and shall record in the Register the names and
addresses of the Lenders and Issuers and the principal amount of the Loans and
Reimbursement Obligations owing to each Lender from time to time and the
Revolving Credit Commitments of each Lender.  Any assignment pursuant to this
Section 11.2 shall not be effective until such assignment is recorded in the
Register.

(d)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Revolving Credit Lender and an assignee, the Administrative Agent
shall, if such Assignment and Acceptance has been completed, (i) accept such
Assignment and Acceptance, (ii) record or cause to be recorded the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower.  Within five Business Days after its receipt of such notice, the
Borrower, at its own expense, shall, if requested by such assignee, execute and
deliver to the Administrative Agent, new Revolving Credit Notes to the order of
such assignee in an amount equal to the Revolving Credit Commitments assumed by
it pursuant to such Assignment and Acceptance and, if the assigning Revolving
Credit Lender has surrendered any Revolving Credit Note for exchange in
connection with the assignment and has retained Revolving Credit Commitments
hereunder, new Revolving Credit Notes to the order of the assigning Revolving
Credit Lender in an amount equal to the Revolving Credit Commitments retained by
it hereunder.  Such new Revolving Credit Notes shall be dated the same date as
the surrendered Revolving Credit Notes and be in substantially the form of
Exhibit B (Form of Revolving Credit Note).

(e)           In addition to the other assignment rights provided in this
Section 11.2, each Revolving Credit Lender may do each of the following:

(i)            grant to a Special Purpose Vehicle the option to make all or any
part of any Loan that such Revolving Credit Lender would otherwise be required
to make hereunder and the exercise of such option by any such Special Purpose
Vehicle and the making of Loans pursuant thereto shall satisfy (once and to the
extent that such Loans are made) the obligation of such Revolving Credit Lender
to make such Loans thereunder, provided, however, that (x) nothing herein shall
constitute a commitment or an offer to commit by such a Special Purpose Vehicle
to make Loans hereunder and no such Special Purpose Vehicle shall be liable for
any indemnity or other Obligation (other than the making of Loans for which such
Special Purpose Vehicle shall have exercised an option, and then only in
accordance with the relevant option agreement) and (y) such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain
responsible to the other parties for the performance of its obligations under
the terms of this Agreement and shall remain the holder of the Obligations for
all purposes hereunder; and

(ii)           assign, as collateral or otherwise, any of its rights under this
Agreement, whether now owned or hereafter acquired (including rights to payments
of principal or interest on the Loans), to (A) without notice to or consent of
the Administrative Agent or the Borrower, any Federal Reserve Bank (pursuant to

96


--------------------------------------------------------------------------------


Regulation A of the Federal Reserve Board) and (B) without consent of the
Administrative Agent or the Borrower, (1) any holder of, or trustee for the
benefit of, the holders of such Revolving Credit Lender’s Securities and (2) any
Special Purpose Vehicle to which such Revolving Credit Lender has granted an
option pursuant to clause (i) above;

provided, however, that no such assignment or grant shall release such Revolving
Credit Lender from any of its obligations hereunder except as expressly provided
in clause (i) above and except, in the case of a subsequent foreclosure pursuant
to an assignment as collateral, if such foreclosure is made in compliance with
the other provisions of this Section 11.2 other than this clause (e) or clause
(f) below.  Each party hereto acknowledges and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any such Special Purpose Vehicle, such
party shall not institute against, or join any other Person in instituting
against, any Special Purpose Vehicle that has been granted an option pursuant to
this clause (e) any bankruptcy, reorganization, insolvency or liquidation
proceeding (such agreement shall survive the payment in full of the
Obligations).  The terms of the designation of, or assignment to, such Special
Purpose Vehicle shall not restrict such Lender’s ability to, or grant such
Special Purpose Vehicle the right to, consent to any amendment or waiver to this
Agreement or any other Loan Document or to the departure by the Borrower from
any provision of this Agreement or any other Loan Document without the consent
of such Special Purpose Vehicle except, as long as the Administrative Agent and
the Lenders, Issuers and other Secured Parties shall continue to, and shall be
entitled to continue to, deal solely and directly with such Lender in connection
with such Lender’s obligations under this Agreement, to the extent any such
consent would reduce the principal amount of, or the rate of interest on, any
Obligations, amend this clause (e) or postpone any scheduled date of payment of
such principal or interest.  Each Special Purpose Vehicle shall be entitled to
the benefits of Sections 2.15 (Capital Adequacy) and 2.16 (Taxes) and of
Section 2.14(d) (Illegality) as if it were such Lender; provided, however, that
anything herein to the contrary notwithstanding, no Borrower shall, at any time,
be obligated to makeunder Section 2.15 (Capital Adequacy), 2.16 (Taxes) or
2.14(d) (Illegality) to any such Special Purpose Vehicle and any such Lender any
payment in excess of the amount the Borrower would have been obligated to pay to
such Lender in respect of such interest if such Special Purpose Vehicle had not
been assigned the rights of such Lender hereunder; and provided, further, that
such Special Purpose Vehicle shall have no direct right to enforce any of the
terms of this Agreement against the Borrower, the Administrative Agent or the
other Lenders.

(f)            Each Lender may sell participations to one or more Persons in or
to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Revolving Loans
and Letters of Credit).  The terms of such participation shall not, in any
event, require the participant’s consent to any amendments, waivers or other
modifications of any provision of any Loan Documents, the consent to any
departure by any Loan Party therefrom, or to the exercising or refraining from
exercising any powers or rights such Lender may have under or in respect of the
Loan Documents (including the right to enforce the obligations of the Loan
Parties), except if any such amendment, waiver or other modification or consent
would (i) reduce the amount, or postpone any date fixed for, any amount (whether
of principal, interest or fees) payable to such participant under the Loan
Documents, to which such participant would otherwise be entitled under such
participation or (ii) result in the release of all or substantially all of the
Collateral other than in accordance with Section 10.8(b) (Concerning the
Collateral and the Collateral Documents).  In the event of the sale of any
participation by any

97


--------------------------------------------------------------------------------


Lender, (w) such Lender’s obligations under the Loan Documents shall remain
unchanged, (x) such Lender shall remain solely responsible to the other parties
for the performance of such obligations, (y) such Lender shall remain the holder
of such Obligations for all purposes of this Agreement and (z) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

(g)           Any Issuer may at any time assign its rights and obligations
hereunder to any other Lender by an instrument in form and substance
satisfactory to the Borrower, the Administrative Agent, such Issuer and such
Lender, subject to the provisions of Section 2.7(c) (Evidence of Debt) relating
to notations of transfer in the Register.  If any Issuer ceases to be a Lender
hereunder by virtue of any assignment made pursuant to this Section 11.2, then,
as of the effective date of such cessation, such Issuer’s obligations to Issue
Letters of Credit pursuant to Section 2.4 (Letters of Credit) shall terminate
and such Issuer shall be an Issuer hereunder only with respect to outstanding
Letters of Credit issued prior to such date.

Section 11.3         Costs and Expenses

(a)           The Borrower agrees upon demand to pay, or reimburse the
Administrative Agent and each Arranger for, all of the Administrative Agent’s or
such Arranger’s, as the case may be, reasonable internal and external audit,
legal, appraisal, valuation, filing, document duplication and reproduction and
investigation expenses and for all other reasonable out-of-pocket costs and
expenses of every type and nature (including, without limitation, the reasonable
fees, expenses and disbursements of the Administrative Agent’s counsel, Weil,
Gotshal & Manges LLP, local legal counsel, auditors, accountants, appraisers,
field examiners, printers, insurance and environmental advisors, and other
consultants and agents) incurred by the Administrative Agent in connection with
any of the following: (i) the Administrative Agent’s audit and investigation of
the Group Members in connection with the preparation, negotiation or execution
of any Loan Document or the Administrative Agent’s periodic audits of the Group
Members, as the case may be, (ii) the preparation, negotiation, execution or
interpretation of this Agreement (including, without limitation, the
satisfaction or attempted satisfaction of any condition set forth in Article III
(Conditions to Loans and Letters of Credit), any Loan Document or any proposal
letter or commitment letter issued in connection therewith, or the making of the
Loans hereunder, (iii) the creation, perfection or protection of the Liens under
any Loan Document (including any reasonable fees, disbursements and expenses for
local counsel in various jurisdictions), (iv) the ongoing administration of this
Agreement and the Loans, including consultation with attorneys in connection
therewith and with respect to the Administrative Agent’s rights and
responsibilities hereunder and under the other Loan Documents, (v) the
protection, collection or enforcement of any Obligation or the enforcement of
any Loan Document, (vi) the commencement, defense or intervention in any court
proceeding relating in any way to the Obligations, any Loan Party, any of the
Borrower’s Subsidiaries, the Related Documents, this Agreement or any other Loan
Document, (vii) the response to, and preparation for, any subpoena or request
for document production with which the Administrative Agent is served or
deposition or other proceeding in which the Administrative Agent is called to
testify, in each case, relating in any way to the Obligations, any Loan Party,
any of the Borrower’s Subsidiaries, the Related Documents, this Agreement or any
other Loan Document or (viii) any amendment, consent, waiver, assignment,
restatement, or supplement to any Loan Document or the preparation, negotiation
and execution of the same.  The foregoing notwithstanding, unless an Event of
Default shall have occurred and be continuing, the Borrower

98


--------------------------------------------------------------------------------


shall only be obligated to reimburse the Administrative Agent and Lenders for
two audits and/or appraisals in any Fiscal Year.

(b)           The Borrower further agrees to pay or reimburse the Administrative
Agent and each of the Lenders and Issuers upon demand for all out-of-pocket
costs and expenses, including reasonable attorneys’ fees (including allocated
costs of internal counsel and costs of settlement), incurred by the
Administrative Agent, such Lenders or such Issuers in connection with any of the
following: (i) in enforcing any Loan Document or Obligation or any security
therefor or exercising or enforcing any other right or remedy available by
reason of an Event of Default, (ii) in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or in any insolvency or bankruptcy proceeding, (iii) in commencing,
defending or intervening in any litigation or in filing a petition, complaint,
answer, motion or other pleadings in any legal proceeding relating to the
Obligations, any Loan Party, any of the Borrower’s Subsidiaries and related to
or arising out of the transactions contemplated hereby or by any other Loan
Document or Related Document or (iv) in taking any other action in or with
respect to any suit or proceeding (bankruptcy or otherwise) described in
clause (i), (ii) or (iii) above.

Section 11.4         Indemnities

(a)           The Borrower agrees to indemnify and hold harmless the
Administrative Agent, each Arranger, each Lender and each Issuer (including each
Person obligated on a Hedging Contract that is a Loan Document if such Person
was a Lender or Issuer at the time of it entered into such Hedging Contract) and
each of their respective Affiliates, and each of the directors, officers,
employees, agents, trustees, representatives, attorneys, consultants and
advisors of or to any of the foregoing (including those retained in connection
with the satisfaction or attempted satisfaction of any condition set forth in
Article III (Conditions to Loans and Letters of Credit) (each such Person being
an “Indemnitee”) from and against any and all claims, damages, liabilities,
obligations, losses, penalties, actions, judgments, suits, costs, disbursements
and expenses, joint or several, of any kind or nature (including reasonable
fees, disbursements and expenses of financial and legal advisors to any such
Indemnitee) that may be imposed on, incurred by or asserted against any such
Indemnitee in connection with or arising out of any investigation, litigation or
proceeding, whether or not such investigation, litigation or proceeding is
brought by any such Indemnitee or any of its directors, security holders or
creditors or any such Indemnitee, director, security holder or creditor is a
party thereto, whether direct, indirect, or consequential and whether based on
any federal, state or local law or other statutory regulation, securities or
commercial law or regulation, or under common law or in equity, or on contract,
tort or otherwise, in any manner relating to or arising out of this Agreement,
any other Loan Document, any Obligation, any Letter of Credit, any Related
Document, or any act, event or transaction related or attendant to any thereof,
or the use or intended use of the proceeds of the Loans or Letters of Credit or
in connection with any investigation of any potential matter covered hereby
(collectively, the “Indemnified Matters”); provided, however, that the Borrower
shall not have any liability under this Section 11.4 to an Indemnitee with
respect to any Indemnified Matter that has resulted primarily from the gross
negligence or willful misconduct of that Indemnitee, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order.  Without
limiting the foregoing, “Indemnified Matters” include (i) all Environmental
Liabilities and Costs arising from or connected with the past, present or future
operations of any Group Member involving any property subject to a Collateral
Document, or damage to real or personal property or natural resources or harm or
injury alleged to have resulted from any Release of

99


--------------------------------------------------------------------------------


Contaminants on, upon or into such property or any contiguous real estate,
(ii) any costs or liabilities incurred in connection with any Remedial Action
concerning any Group Member, (iii) any costs or liabilities incurred in
connection with any Environmental Lien and (iv) any costs or liabilities
incurred in connection with any other matter under any Environmental Law,
including the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (49 U.S.C. § 9601 et seq.) and applicable state property transfer
laws, whether, with respect to any such matter, such Indemnitee is a mortgagee
pursuant to any leasehold mortgage, a mortgagee in possession, the successor in
interest to any Group Member, or the owner, lessee or operator of any property
of any Group Member by virtue of foreclosure, except, with respect to those
matters referred to in clauses (i), (ii), (iii) and (iv) above, to the extent
(x) incurred following foreclosure by the Administrative Agent, either Arranger,
any Lender or any Issuer, or the Administrative Agent, the Arrangers, any Lender
or any Issuer having become the successor in interest to the any Group Member
and (y) attributable solely to acts of the Administrative Agent, such Arranger,
such Lender or such Issuer or any agent on behalf of the Administrative Agent,
such Arranger, such Lender or such Issuer.

(b)           The Borrower shall indemnify the Administrative Agent, each
Arranger, the Lenders and each Issuer for, and hold the Administrative Agent,
the Lenders and each Issuer harmless from and against, any and all claims for
brokerage commissions, fees and other compensation made against the
Administrative Agent, the Arrangers, the Lenders and the Issuers for any broker,
finder or consultant with respect to any agreement, arrangement or understanding
made by or on behalf of any Loan Party or any of its Subsidiaries in connection
with the transactions contemplated by this Agreement.

(c)           The Borrower, at the request of any Indemnitee, shall have the
obligation to defend against any investigation, litigation or proceeding or
requested Remedial Action, in each case contemplated in clause (a) above, and
the Borrower, in any event, may participate in the defense thereof with legal
counsel of the Borrower’s choice.  In the event that such Indemnitee requests
the Borrower to defend against such investigation, litigation or proceeding or
requested Remedial Action, the Borrower shall promptly do so and such Indemnitee
shall have the right to have legal counsel of its choice participate in such
defense.  No action taken by legal counsel chosen by such Indemnitee in
defending against any such investigation, litigation or proceeding or requested
Remedial Action, shall vitiate or in any way impair the Borrower’s obligation
and duty hereunder to indemnify and hold harmless such Indemnitee.

(d)           The Borrower agrees that any indemnification or other protection
provided to any Indemnitee pursuant to this Agreement (including pursuant to
this Section 11.4) or any other Loan Document shall (i) survive payment in full
of the Obligations and (ii) inure to the benefit of any Person that was at any
time an Indemnitee under this Agreement or any other Loan Document.

Section 11.5         Limitation of Liability

(a)           The Borrower agrees that no Indemnitee shall have any liability
(whether in contract, tort or otherwise) to any Loan Party or any of their
respective Subsidiaries or any of their respective equity holders or creditors
for or in connection with the transactions contemplated hereby and in the other
Loan Documents and Related Documents, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnitee’s gross negligence
or willful misconduct.  In no event, however, shall any Indemnitee be liable on
any theory of liability for any special, indirect,

100


--------------------------------------------------------------------------------


consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings).  The Borrower hereby waives, releases
and agrees (each for itself and on behalf of its Subsidiaries) not to sue upon
any such claim for any special, indirect, consequential or punitive damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

(b)           In no event shall any Agent Affiliate have any liability to any
Loan Party, Lender, Issuer or any other Person for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort or contract or otherwise) arising out of any
Loan Party or any Agent Affiliate’s transmission of Approved Electronic
Communications through the Internet or any use of the Approved Electronic
Platform, except to the extent such liability of any Agent Affiliate is found in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted primarily form such Agent Affiliate’s gross negligence or willful
misconduct.

Section 11.6         Right of Set-off

Upon the occurrence and during the continuance of any Event of Default and so
long as the Requisite Lenders have requested that the Administrative Agent
declare the Obligations to be immediately due and payable pursuant to Section
9.2, or the Obligations have become immediately due and payable without notice
pursuant to Section 9.2, then each Lender and each Affiliate of a Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other Indebtedness at
any time owing by such Lender or its Affiliates to or for the credit or the
account of any Group Member against any and all of the Obligations now or
hereafter existing whether or not such Lender shall have made any demand under
this Agreement or any other Loan Document and even though such Obligations may
be unmatured.  Each Lender agrees promptly to notify the Borrower after any such
set-off and application made by such Lender or its Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of each Lender under this Section 11.6
are in addition to the other rights and remedies (including other rights of
set-off) that such Lender may have.

Section 11.7         Sharing of Payments, Etc.

(a)           If any Revolving Credit Lender (directly or through an Affiliate
thereof) obtains any payment (whether voluntary, involuntary, through the
exercise of any right of set-off (including pursuant to Section 11.6 (Right of
Set-off)) or otherwise) of the Loans owing to it, any interest thereon, fees in
respect thereof or amounts due pursuant to Section 11.3 (Costs and Expenses) or
11.4 (Indemnities) (other than payments pursuant to Section 2.14 (Special
Provisions Governing Eurodollar Rate Loans), 2.15 (Capital Adequacy) or
2.16 (Taxes)) or otherwise receives any Collateral or any “Proceeds” (as defined
in the Security Agreement) of Collateral (other than payments pursuant to
Section 2.14 (Special Provisions Governing Eurodollar Rate Loans), 2.15 (Capital
Adequacy) or 2.16 (Taxes)) (in each case, whether voluntary, involuntary,
through the exercise of any right of set-off (including pursuant to Section 11.6
(Right of Set-off)) or otherwise) in excess of its Ratable Portion of all
payments of such Obligations obtained by all the Revolving Credit Lenders, such
Revolving Credit Lender (a “Purchasing Lender”) shall forthwith purchase from
the other Lenders (each, a “Selling Lender”)

101


--------------------------------------------------------------------------------


such participations in their Loans or other Obligations as shall be necessary to
cause such Purchasing Lender to share the excess payment ratably with each of
them.

(b)           If all or any portion of any payment received by a Purchasing
Lender is thereafter recovered from such Purchasing Lender, such purchase from
each Selling Lender shall be rescinded and such Selling Lender shall repay to
the Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the Purchasing Lender in respect
of the total amount so recovered.

(c)           The Borrower agrees that any Purchasing Lender so purchasing a
participation from a Selling Lender pursuant to this Section 11.7 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation.

Section 11.8         Notices, Etc.

(a)           Addresses for Notices.  All notices, demands, requests, consents
and other communications provided for in this Agreement shall be given in
writing, or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified as
follows:

(i)            if to the Borrower:

TENET HEALTHCARE CORPORATION
13737 Noel Road
Dallas, Texas  75240
Attention: Chief Financial Officer
Telecopy no: (469) 893-2707
E-Mail Address: biggs.porter@tenethealth.com

Attention: Treasurer
Telecopy no: (469) 893-2364
E-Mail Address: jeff.sherman@tenethealth.com

Attention:              General Counsel
Telecopy no:         (469) 893-2654
E-Mail Address: peter.urbanowicz@tenethealth.com

with a copy to:

GIBSON, DUNN & CRUTCHER LLP
2029 Century Park East
Los Angeles, California 90067-3026
Attention: Brian D. Kilb

102


--------------------------------------------------------------------------------



Telecopy no:         (310) 551-8871
E-Mail Address: Bkilb@gibsondunn.com

(ii)           if to any Revolving Credit Lender, at its Domestic Lending Office
specified opposite its name on Schedule II (Applicable Lending Offices and
Addresses for Notices) or on the signature page of any applicable Assignment and
Acceptance;

(iii)          if to any Issuer, at the address set forth under its name on
Schedule II (Applicable Lending Offices and Addresses for Notices); and

(iv)          if to the Administrative Agent or the Swing Loan Lender:

CITICORP USA, INC.
388 Greenwich Street, 20th Floor
New York, New York 10013
Attention: William M. Washburn
Telecopy no:  (212) 816-2613
E-Mail Address:  william.washburn@citigroup.com

with a copy to:

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue,
New York, New York 10153-0119
Attention: Daniel S. Dokos
Telecopy no:         (212) 310-8007
E-Mail Address: Daniel.dokos@weil.com

or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Administrative Agent and the Swing Loan Lender, to the other
parties and (y) in the case of all other parties, to the Borrower and the
Administrative Agent.

(b)           Effectiveness of Notices.  All notices, demands, requests,
consents and other communications described in clause (a) above shall be
effective (i) if delivered by hand, including any overnight courier service,
upon personal delivery, (ii) if delivered by mail, when deposited in the mails,
(iii) if delivered by posting to an Approved Electronic Platform, an Internet
website or a similar telecommunication device requiring that a user have prior
access to such Approved Electronic Platform, website or other device (to the
extent permitted by Section 10.3 (Posting of Approved Electronic Communications)
to be delivered thereunder), when such notice, demand, request, consent and
other communication shall have been made generally available on such Approved
Electronic Platform, Internet website or similar device to the class of Person
being notified (regardless of whether any such Person must accomplish, and
whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified that such communication has
been posted to the Approved Electronic Platform and (iv) if delivered by
electronic mail or any other telecommunications device, when transmitted to an
electronic mail address (or by another means of electronic delivery) as provided
in clause (a) above; provided, however, that notices and communications to the
Administrative Agent pursuant to Article II (The

103


--------------------------------------------------------------------------------


Facility) or Article X (The Administrative Agent) shall not be effective until
received by the Administrative Agent.

(c)           Use of Electronic Platform.  Notwithstanding clauses (a) and (b)
above (unless the Administrative Agent requests that the provisions of
clause (a) and (b) above be followed) and any other provision in this Agreement
or any other Loan Document providing for the delivery of any Approved Electronic
Communication by any other means the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by properly transmitting
such Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to oploanswebadmin@citigroup.com or such
other electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify the Borrower.  Nothing in this clause (c) shall
prejudice the right of the Administrative Agent or any Lender or Issuer to
deliver any Approved Electronic Communication to any Loan Party in any manner
authorized in this Agreement or to request that the Borrower effect delivery in
such manner.

Section 11.9         No Waiver; Remedies

No failure on the part of any Lender, Issuer or the Administrative Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 11.10       Binding Effect

This Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have been notified by each Lender and Issuer that such Lender or Issuer has
executed it and thereafter shall be binding upon and inure solely to the benefit
of the Borrower, the Administrative Agent and each Lender and Issuer and, in
each case, their respective successors and assigns; provided, however, that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

Section 11.11       Governing Law

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

Section 11.12       Submission to Jurisdiction; Service of Process

(a)           Any legal action or proceeding with respect to this Agreement or
any other Loan Document may be brought in the courts of the State of New York
located in the City of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Agreement,
the Borrower hereby accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts.  The parties
hereto hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such respective jurisdictions.

104


--------------------------------------------------------------------------------


(b)           The Borrower hereby irrevocably consents to the service of any and
all legal process, summons, notices and documents in any suit, action or
proceeding brought in the United States of America arising out of or in
connection with this Agreement or any other Loan Document by the mailing (by
registered or certified mail, postage prepaid) or delivering of a copy of such
process to the Borrower at its address specified in Section 11.8 (Notices,
Etc.).  The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(c)           Nothing contained in this Section 11.12 shall affect the right of
the Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against the
Borrower or any other Loan Party in any other jurisdiction.

(d)           If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase Dollars with such
other currency at the spot rate of exchange quoted by the Administrative Agent
at 11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.

Section 11.13       Waiver of Jury Trial

Each of the Administrative Agent, the Lenders, the Issuers and the Borrower
irrevocably waives trial by jury in any action or proceeding with respect to
this Agreement or any other Loan Document.

Section 11.14       Marshaling; Payments Set Aside

None of the Administrative Agent, any Lender or any Issuer shall be under any
obligation to marshal any assets in favor of the Borrower or any other party or
against or in payment of any or all of the Obligations.  To the extent that the
Borrower makes a payment or payments to the Administrative Agent, the Lenders or
the Issuers or any such Person receives payment from the proceeds of the
Collateral or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, right and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

Section 11.15       Section Titles

The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section. 
Any reference to the number of a clause, sub-clause or subsection hereof
immediately followed by a reference in parenthesis to the title of the Section
containing such clause, sub-clause or subsection is a reference to such clause,
sub-clause or subsection and not to the entire Section; provided, however, that,
in case of

105


--------------------------------------------------------------------------------


direct conflict between the reference to the title and the reference to the
number of such Section, the reference to the title shall govern absent manifest
error.  If any reference to the number of a Section (but not to any clause,
sub-clause or subsection thereof) is followed immediately by a reference in
parenthesis to the title of a Section, the title reference shall govern in case
of direct conflict absent manifest error.

Section 11.16       Execution in Counterparts

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document.  Delivery of an executed signature page of
this Agreement by facsimile transmission, electronic mail or by posting on the
Approved Electronic Platform shall be as effective as delivery of a manually
executed counterpart hereof.  A set of the copies of this Agreement signed by
all parties shall be lodged with the Borrower and the Administrative Agent.

Section 11.17       Entire Agreement

This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof.  In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern.

Section 11.18       Confidentiality

Each Lender and the Administrative Agent agree to use all reasonable efforts to
keep information obtained by it pursuant hereto and the other Loan Documents
confidential in accordance with such Lender’s or the Administrative Agent’s, as
the case may be, customary practices and agrees that it shall not disclose any
such information other than (a) to such Lender’s or the Administrative Agent’s,
as the case may be, employees, representatives and agents that are or are
expected to be involved in the evaluation of such information in connection with
the transactions contemplated by this Agreement and are advised of the
confidential nature of such information, (b) to the extent such information
presently is or hereafter becomes available to such Lender or the Administrative
Agent, as the case may be, on a non-confidential basis from a source other than
the Borrower or any other Loan Party, (c) to the extent disclosure is required
by law, regulation or judicial order or requested or required by bank regulators
or auditors or (d) to current or prospective assignees, participants and Special
Purpose Vehicle grantees of any option described in Section 11.2(e) (Assignments
and Participations), contractual counterparties in any Hedging Contract
permitted hereunder and to their respective legal or financial advisors, in each
case and to the extent such assignees, participants, grantees or counterparties
agree to be bound by, and to cause their advisors to comply with, the provisions
of this Section 11.18.  Notwithstanding any other provision in this Agreement,
the Administrative Agent hereby agrees that the Borrower (and each of its
officers, directors, employees, accountants, attorneys and other advisors) may
disclose to any and all persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the Facility and the transactions
contemplated hereby and all materials of any kind (including opinions and other
tax analyses) that are provided to it relating to such U.S. tax treatment and
U.S. tax structure.

106


--------------------------------------------------------------------------------


Section 11.19       Patriot Act Notice

Each Lender subject to the Patriot Act hereby notifies the Borrower that,
pursuant to Section 326 of the Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower, including the name and address
of the Borrower and other information that will allow such Lender to identify
the Borrower in accordance with the Patriot Act.

[Signature Pages Follow]

107


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

TENET HEALTHCARE CORPORATION,

 

 

as Borrower

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Sherman

 

 

Name: Jeffrey Sherman

 

 

 

 

Title: Treasurer

 

 

 

 

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

CITICORP USA, INC.,

 

 

as Administrative Agent, Swing Loan Lender and Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  William Washburn

 

 

Name:  William Washburn

 

 

 

 

Title:    Director/Vice President

 

 

 

 

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION CREDIT AGREEMENT]

 


--------------------------------------------------------------------------------


 

CITIBANK, N.A.,

 

 

as Issuer

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  William Washburn

 

 

Name:  William Washburn

 

 

 

 

Title:    Director/Vice President

 

 

 

 

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION CREDIT AGREEMENT]

 


--------------------------------------------------------------------------------


 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION,

 

 

as Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Peter B. Zone

 

 

Name:  Peter B. Zone

 

 

 

 

Title:    Its Duly Authorized Signatory

 

 

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION CREDIT AGREEMENT]

 


--------------------------------------------------------------------------------


 

THE BANK OF NOVA SCOTIA,

 

 

as Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  V. H. Gibson

 

 

Name:  V. H. Gibson

 

 

 

 

Title:    Assistant Agent

 

 

 

 

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION CREDIT AGREEMENT]

 


--------------------------------------------------------------------------------


 

LASALLE BUSINESS CREDIT, LLC,

 

 

as Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Thomas J. Brennan

 

 

Name:  Thomas J. Brennan

 

 

 

 

Title:    First Vice President

 

 

 

 

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION CREDIT AGREEMENT]

 


--------------------------------------------------------------------------------


 

CIT HEALTHCARE LLC,

 

 

as Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Scot R. Sandel

 

 

Name:  Scot R. Sandel

 

 

 

 

Title:    Vice President

 

 

 

 

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION CREDIT AGREEMENT]

 


--------------------------------------------------------------------------------


 

MERRILL LYNCH CAPITAL,

 

 

a division of Merrill Lynch Business Financial Services Inc.,
as Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Amy Hansen

 

 

Name:  Amy Hansen

 

 

 

 

Title:    Assistant Vice President

 

 

 

 

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION CREDIT AGREEMENT]

 


--------------------------------------------------------------------------------


 

SIEMENS FINANCIAL SERVICES, INC.

 

 

as Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Mark Picillo

 

 

Name:  Mark Picillo

 

 

 

 

Title:    Vice President

 

 

 

 

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION CREDIT AGREEMENT]

 


--------------------------------------------------------------------------------


 

UBS LOAN FINANCE LLC,

 

 

as Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Richard L. Tavrow

 

 

Name:  Richard L. Tavrow

 

 

 

 

Title:    Director

 

 

 

 

 

 

 

 

 

By:

/s/  Irja R. Otsa

 

 

Name:  Irja R. Otsa

 

 

 

 

Title:    Associate Director

 

 

 

 

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION CREDIT AGREEMENT]

 


--------------------------------------------------------------------------------


STATE OF CALIFORNIA PUBLIC

 

 

EMPLOYEES’ RETIREMENT SYSTEM

 

 

as Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Arnold B. Phillips

 

 

Name:  Arnold B. Phillips

 

 

 

 

Title:    Senior Portfolio Manager

 

 

 

 

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A.,

 

 

as Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Hance VanBeber

 

 

Name:  Hance VanBeber

 

 

 

 

Title:    Sr. Vice President

 

 

 

 

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

GMAC COMMERCIAL FINANCE LLC -

 

 

STRUCTURED FINANCE DIVISION

 

 

as Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  W. Wakefield Smith

 

 

Name:  W. Wakefield Smith

 

 

 

 

Title:    Director

 

 

 

 

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

ALLIED IRISH BANKS, P.L.C.

 

 

as Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  John F. Farrace

 

 

Name:

John F. Farrace

 

 

Title:   

Co-Head Leverage Finance
Director of Corporate Banking
North America

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Eanna P. Mulkere

 

 

Name:  Eanna P. Mulkere

 

 

 

 

Title:    Assistant Vice President

 

 

 

 

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

CAPITAL SOURCE FINANCE LLC

 

 

as Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Patrick L. Coffey

 

 

Name:

Patrick L. Coffey

 

 

Title:   

Director — Healthcare & Specialty
Finance

 

 

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

GOLDMAN SACHS CREDIT

 

 

PARTNERS L.P.,

 

 

as Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Bruce Mendelsohn

 

 

Name:  Bruce Mendelsohn

 

 

 

 

Title:    Authorized Signatory

 

 

 

 

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

HFG HEALTHCO — 5 LLC,

 

 

as Lender

 

 

 

 

 

 

By:

HFG Healthco — 5, Inc.,

 

 

 

 

a Member

 

 

 

 

 

 

 

 

By:

/s/  Mary L. Brady

 

 

Name:  Mary L. Brady

 

 

 

 

Title:    Vice President

 

 

 

 

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

WELLS FARGO FOOTHILL, LLC.

 

 

as Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Dennis King

 

 

Name:  Dennis King

 

 

 

 

Title:    Vice President

 

 

 

 

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

Exhibit A
to
Credit Agreement

Form of Assignment and Acceptance

Assignment and Acceptance, dated as of                   ,          (this
“Assignment and Acceptance”) (between [NAME OF ASSIGNOR] (the “Assignor”) and
[NAME OF ASSIGNEE] (the “Assignee”).

Reference is made to the Credit Agreement, dated as of November    , 2006 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Tenet Healthcare Corporation, a Nevada
corporation (the “Borrower”), the Lenders and Issuers party thereto, Citicorp
USA, Inc., as agent for the Lenders and Issuers (in such capacity, the
“Administrative Agent”), and Banc of America Securities LLC, as syndication
agent.  Capitalized terms used herein and not otherwise defined herein are used
herein as defined in the Credit Agreement.

The Assignor and the Assignee hereby agree as follows:

1.                                       As of the Effective Date (as defined
below), the Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, all of the Assignor’s rights and
obligations under the Credit Agreement to the extent related to the amounts and
percentages specified in Section 1 of Schedule I hereto.

2.                                       The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim and (ii) it has full power and authority, and has taken all actions
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby, (b) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other Loan
Document, any other instrument or document furnished pursuant thereto or any
collateral thereunder, (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower and any
other Loan Party or the performance or observance by the Borrower and any other
Loan Party of any of its obligations under the Credit Agreement or any other
Loan Document or any other instrument or document furnished pursuant thereto and
(iv) attaches the Revolving Credit Note(s), if any, held by the Assignor and
requests that the Administrative Agent exchange such Revolving Credit Note(s)
for a new Revolving Credit Note or Revolving Credit Notes in accordance with
Section 11.2(d)(Assignments and Participations) of the Credit Agreement.

3.                                       The Assignee (a) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Revolving Credit Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement,

A-1


--------------------------------------------------------------------------------


                                                (b) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (c) agrees that it will perform in
accordance with their terms all of the obligations that, by the terms of the
Credit Agreement, are required to be performed by it as a Lender, (d) represents
and warrants that it (i) is an Eligible Assignee, (ii) has full power and
authority, and has taken all actions necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and (iii) is sophisticated with respect to decisions to acquire assets of the
type represented by the Assigned Interest and either it or the Person exercising
discretion in making the decision to acquire the Assigned Interest is
experienced in acquiring assets of such type, (e) confirms it has received or
has been given the opportunity to receive such documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase the Assigned Interest
independently and without reliance upon the Administrative Agent, the Assignor
or any Lender, (f) specifies as its Domestic Lending Office (and address for
notices) and Eurodollar Lending Office the offices set forth beneath its name on
the signature pages hereof and (g) if applicable, attaches two properly
completed Forms W-8BEN, W-8ECI or successor or form prescribed by the Internal
Revenue Service of the United States, certifying that such Assignee is entitled
to receive all payments under the Credit Agreement and the Revolving Credit
Notes payable to it without deduction or withholding of any United States
federal income taxes.

4.                                       Following the execution of this
Assignment and Acceptance by the Assignor and the Assignee, it will be delivered
to the Administrative Agent (together with an assignment fee in the amount of
$3,500 payable by the Assignee to the Administrative Agent if required pursuant
to Section 11.2(b)(Assignments and Participations)) for acceptance and recording
by the Administrative Agent.  The effective date of this Assignment and
Acceptance shall be the effective date specified in Section 2 of Schedule I
hereto (the “Effective Date”).

5.                                       Upon such acceptance and recording by
the Administrative Agent, then, as of the Effective Date, (a) the Assignee shall
be a party to the Credit Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations under the Credit
Agreement of a Lender and, if such Lender were an Issuer, of such Issuer and
(b) the Assignor shall, to the extent provided in this Assignment and
Acceptance, relinquish its rights (except those surviving the payment in full of
the Obligations) and be released from its obligations under the Loan Documents
other than those relating to events or circumstances occurring prior to the
Effective Date.

6.                                       Upon such acceptance and recording by
the Administrative Agent, from and after the Effective Date, the Administrative
Agent shall make all payments under the Loan Documents in respect of the
interest assigned hereby (a) to the Assignee, in the case of amounts accrued
with respect to any period on or after the Effective Date, and (b) to the
Assignor, in the case of amounts accrued with respect to any period prior to the
Effective Date.

7.                                       This Assignment and Acceptance shall be
governed by, and be construed and interpreted in accordance with, the law of the
State of New York.

A-2


--------------------------------------------------------------------------------


 

8.                                       This Assignment and Acceptance may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of this Assignment and
Acceptance by telecopier shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance.

[SIGNATURE PAGES FOLLOW]

 

A-3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

 

[NAME OF ASSIGNOR],

 

as Assignor

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNEE],

 

as Assignee

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Domestic Lending Office (and address for notices):

 

 

 

[Insert Address (including contact name, fax number and e-mail address)]

 

 

 

Eurodollar Lending Office:

 

 

 

[Insert Address (including contact name, fax number and e-mail address)]

 

[SIGNATURE PAGE TO ASSIGNMENT AND ACCEPTANCE]


--------------------------------------------------------------------------------


ACCEPTED AND AGREED
this     day of                      :

CITICORP USA, INC.,

as Administrative Agent

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[TENET HEALTHCARE CORPORATION](1)

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)             If required pursuant to Section 11.2 of the Credit Agreement.

[SIGNATURE PAGE TO ASSIGNMENT AND ACCEPTANCE]


--------------------------------------------------------------------------------


SCHEDULE I
TO
ASSIGNMENT AND ACCEPTANCE

SECTION 1.

 

 

 

 

 

 

 

Ratable Portion assigned to Assignee:

 

 

 

 

 

 

 

Revolving Credit Facility

 

 

%

Term Loan Facility

 

 

%

 

 

 

 

Revolving Credit Commitment assigned to Assignee:

 

$

          

 

 

 

 

 

Aggregate outstanding principal amount of Revolving Loans assigned to Assignee:

 

$

          

 

 

 

 

 

SECTION 2.

 

 

 

 

 

 

 

Effective Date:

 

           ,       

 

 


--------------------------------------------------------------------------------


Exhibit B
to
Credit Agreement

Form of Revolving Credit Note

Lender: [Name of Lender]

 

New York, New York

Principal Amount: [$               ]

 

                        ,       

 

For value received, the undersigned, Tenet Healthcare Corporation, a Nevada
corporation (the “Borrower”), hereby promises to pay to the order of the Lender
set forth above (the “Lender”) the Principal Amount set forth above, or, if
less, the aggregate unpaid principal amount of all Revolving Loans (as defined
in the Credit Agreement referred to below) of the Lender to the Borrower,
payable at such times, and in such amounts, as are specified in the Credit
Agreement.

The Borrower promises to pay interest on the unpaid principal amount of the
Revolving Loans from the date made until such principal amount is paid in full,
at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in Dollars to Citicorp USA, Inc., as
Administrative Agent, at 388 Greenwich Street, 20th Floor, New York, New York
10013, in immediately available funds.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in,
and is entitled to the benefits of, the Credit Agreement, dated as of
November    , 2006 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders and Issuers party thereto, Citicorp USA, Inc., as agent
for the Lenders and Issuers, and Banc of America Securities LLC, as syndication
agent.  Capitalized terms used herein and not defined herein are used herein as
defined in the Credit Agreement.

The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Borrower in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrower resulting from such Revolving Loans being evidenced
by this Revolving Credit Note and (b) contains provisions for acceleration of
the maturity of the unpaid principal amount of this Revolving Credit Note upon
the happening of certain stated events and also for prepayments on account of
the principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

This Revolving Credit Note is entitled to the benefits of the Guaranty and is
secured as provided in the Collateral Documents.

Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrower.

This Revolving Credit Note shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York.

[Signature Page Follows]

 

B-1


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Borrower has caused this Revolving Credit Note to be
executed and delivered by its duly authorized officer as of the day and year and
at the place set forth above.

 

TENET HEALTHCARE CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

[SIGNATURE PAGE TO REVOLVING CREDIT NOTE]


--------------------------------------------------------------------------------


EXHIBIT C

TO
CREDIT AGREEMENT

FORM OF NOTICE OF BORROWING

                     ,     

CITICORP USA, INC.,
      as Administrative Agent under the
      Credit Agreement referred to below
388 Greenwich Street, 20th Floor
New York, New York 10013

Attention:

Re:                           TENET HEALTHCARE CORPORATION (the “Borrower”)

Reference is made to the Credit Agreement, dated as of November    , 2006 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Lenders and Issuers
party thereto, Citicorp USA, Inc., as agent for the Lenders and Issuers, and
Banc of America Securities LLC, as syndication agent.  Capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Credit
Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.2
(Borrowing Procedures) of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement and, in connection therewith,
sets forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.2 (Borrowing Procedures) of the Credit
Agreement:

(a)           The date of the Proposed Borrowing is                      ,     
(the “Funding Date”).

(b)           The aggregate amount of the Borrowing is $          , of which
amount [$          consists of Base Rate Loans] [and $          consists of
Eurodollar Rate Loans having an initial Interest Period of [one] [two] [three]
[six] month[s]].

(c)           After giving effect to the Proposed Borrowing, the Available
Credit amount is $         (1).

The undersigned hereby certifies that the following statements are true on the
date hereof and shall be true on the Funding Date both before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom:

--------------------------------------------------------------------------------

(1) To be calculated after giving effect to any Availability Reserve in effect
as per a notice with respect to which has been provided to the Borrower.

C-1


--------------------------------------------------------------------------------


(a)           the representations and warranties set forth in Article IV
(Representations and Warranties) of the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the Funding
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct as of such date; and

(b)           no Default or Event of Default has occurred and is continuing on
the Funding Date.

 

C-2


--------------------------------------------------------------------------------


 

TENET HEALTHCARE CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[signature page to notice of borrowing]


--------------------------------------------------------------------------------


Exhibit D

to

Credit Agreement

Form of Swing Loan Request

                      ,             

Citicorp USA, Inc.,
     as Administrative Agent under the
     Credit Agreement referred to below
388 Greenwich Street, 20th Floor
New York, New York 10013

Attention:

Re:                               Tenet Healthcare Corporation  (the “Borrower”)

Reference is made to the Credit Agreement, dated as of November    , 2006 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Lenders and Issuers
party thereto, Citicorp USA, Inc., as agent for the Lenders and Issuers, and
Banc of America Securities LLC, as syndication agent.  Capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Credit
Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.3
(Swing Loans) of the Credit Agreement that the undersigned hereby requests that
the Swing Loan Lender make Swing Loans available to the Borrower under the
Credit Agreement and, in that connection therewith, sets forth below the
information relating to such Swing Loans (the “Proposed Advance”) as required by
Section 2.3 (Swing Loans) of the Credit Agreement:

(a)           The date of the Proposed Advance is                       ,
             (the “Funding Date”).

(b)           The aggregate amount of the Proposed Advance is $          .

The undersigned hereby certifies that the following statements are true on the
date hereof and shall be true on the Funding Date both before and after giving
effect to the Proposed Advance and to the application of the proceeds therefrom:

(a)           the representations and warranties set forth in Article IV
(Representations and Warranties) of the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the Funding
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct as of such date; and

(b)           no Default or Event of Default has occurred and is continuing on
the Funding Date.

 

 

 

[Signature Page Follows]

 

D-1


--------------------------------------------------------------------------------


 

Tenet Healthcare Corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Swing Loan Request]

 


--------------------------------------------------------------------------------


 

Exhibit E

to

Credit Agreement

Form of Letter of Credit Request

                     ,        

[Name of Issuer], as an Issuer
  under the Credit Agreement referred
  to below

Citicorp USA, Inc.,

as Administrative Agent under the
Credit Agreement referred to below

388 Greenwich Street, 20th Floor
New York, New York 10013


Attention:

Re:                     Tenet Healthcare Corporation (the “Borrower”)

Reference is made to the Credit Agreement, dated as of November    , 2006 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Lenders and Issuers
party thereto, Citicorp USA, Inc., as agent for the Lenders and Issuers, and
Banc of America Securities LLC, as syndication agent.  Capitalized terms used
herein and not otherwise defined in this Letter of Credit Request are used
herein as defined in the Credit Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.4(c)
(Letters of Credit) of the Credit Agreement that the undersigned requests the
issuance of a Letter of Credit by [Name of Issuer] in the form of a [standby]
[documentary] letter of credit for the benefit of [Name of Beneficiary], in the
amount of [$              ], to be issued on                      ,       (the
“Issue Date”) and having an expiration date of                      ,        .

The form of the requested Letter of Credit is attached hereto.

The undersigned hereby certifies that the following statements are true on the
date hereof and shall be true on the Issue Date both before and after giving
effect thereto:

(a)           the representations and warranties set forth in Article IV
(Representations and Warranties) of the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the Issue
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct as of such date; and

(b)           no Default or Event of Default has occurred and is continuing on
the Issue Date.

 

 

[Signature Page Follows]

 

E-1


--------------------------------------------------------------------------------


 

Tenet Healthcare Corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Letter of Credit Request]

 


--------------------------------------------------------------------------------


Exhibit F

to
Credit Agreement

Form of Notice of Conversion or Continuation

                   ,     

Citicorp USA, Inc.,
as Administrative Agent under the
Credit Agreement referred to below

388 Greenwich Street, 20th Floor
 New York, New York 10013


Attention:

Re:                     Tenet Healthcare Corporation  (the “Borrower”)

Reference is made to the Credit Agreement, dated as of November    , 2006 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Lenders and Issuers
party thereto, Citicorp USA, Inc., as agent for the Lenders and Issuers, and
Banc of America Securities LLC, as syndication agent.  Capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Credit
Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.11
(Conversion/Continuation Option)  of the Credit Agreement that the undersigned
hereby requests a [conversion] [continuation] on                    ,      of
$               in principal amount of presently outstanding Revolving Loans
that are [Base Rate Loans] [Eurodollar Rate Loans] having an Interest Period
ending on                    ,      [to] [as] [Base Rate][Eurodollar Rate]
Loans.  [The Interest Period for such amount requested to be converted to or
continued as Eurodollar Rate Loans is [one] [two] [three] [six] month[s]].]

 

 

[Signature Page Follows]

 

F-1


--------------------------------------------------------------------------------


In connection herewith, the undersigned hereby certifies that no Default or
Event of Default has occurred and is continuing on the date hereof.

Tenet Healthcare Corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Notice of Conversion or/Continuation]

 


--------------------------------------------------------------------------------


 

EXHIBIT G

TO
CREDIT AGREEMENT

FORM OF OPINION OF COUNSEL FOR THE LOAN PARTIES

Final opinion provided separately.

 


--------------------------------------------------------------------------------


EXHIBIT H

Guaranty

Guaranty, dated as of November 16, 2006 (this “Guaranty”), by each of the
entities listed on the signature pages hereof or that becomes a party hereto
pursuant to Section 24 (Additional Guarantors) hereof (collectively, the
“Guarantors” and individually a “Guarantor”), in favor of the Administrative
Agent, each Lender, each Issuer and each other holder of an Obligation (as each
such term is defined in the Credit Agreement referred to below) (each, a
“Guarantied Party” and, collectively, the “Guarantied Parties”).

W i t n e s s e t h:

Whereas, pursuant to the Credit Agreement dated as of November 16, 2006
(together with all appendices, exhibits and schedules thereto and as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”; capitalized terms defined therein and used herein having
the meanings given to them in the Credit Agreement) among Tenet Healthcare
Corporation (the “Borrower”), the Lenders and Issuers party thereto and Citicorp
USA, Inc., as agent for the Lenders and Issuers (in such capacity, the
“Administrative Agent”), the Lenders and Issuers have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

Whereas, each Guarantor is a direct or indirect Subsidiary of the Borrower;

Whereas, each Guarantor will receive substantial direct and indirect benefits
from the making of the Loans, the issuance of the Letters of Credit and the
granting of the other financial accommodations to the Borrower under the Credit
Agreement; and

Whereas, a condition precedent to the obligation of the Lenders and the Issuers
to make their respective extensions of credit to the Borrower under the Credit
Agreement is that the Guarantors shall have executed and delivered this Guaranty
for the benefit of the Guarantied Parties;

Now, Therefore, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1               Guaranty

(a)           To induce the Lenders to make the Loans and the Issuers to issue
Letters of Credit, each Guarantor hereby absolutely, unconditionally and
irrevocably guarantees, jointly with the other Guarantors and severally, as
primary obligor and not merely as surety, the full and punctual payment when due
and in the currency due, whether at stated maturity or earlier, by reason of
acceleration, mandatory prepayment or otherwise in accordance herewith or any
other Loan Document, of all the Obligations, whether or not from time to time
reduced or extinguished or hereafter increased or incurred, whether or not
recovery may be or hereafter may become barred by any statute of limitations,
whether or not enforceable as against the Borrower, whether now or hereafter
existing, and whether due or to become due, including principal, interest
(including interest at the contract rate applicable upon default accrued or
accruing after the

H-1


--------------------------------------------------------------------------------


commencement of any proceeding under the Bankruptcy Code, or any applicable
provisions of comparable state or foreign law, whether or not such interest is
an allowed claim in such proceeding), fees and costs of collection.  This
Guaranty constitutes a guaranty of payment and not of collection.

(b)           Each Guarantor further agrees that, if (i) any payment made by
Borrower or any other Person and applied to the Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or (ii) the
proceeds of Collateral are required to be returned by any Guarantied Party to
the Borrower, its estate, trustee, receiver or any other party, including any
Guarantor, under any bankruptcy law, equitable cause or any other Requirement of
Law, then, to the extent of such payment or repayment, any such Guarantor’s
liability hereunder (and any Lien or other Collateral securing such liability)
shall be and remain in full force and effect, as fully as if such payment had
never been made.  If, prior to any of the foregoing, this Guaranty shall have
been cancelled or surrendered (and if any Lien or other Collateral securing such
Guarantor’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender), this Guaranty (and such Lien or other
Collateral) shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any such Guarantor in respect of the amount
of such payment (or any Lien or other Collateral securing such obligation).

Section 2               Limitation of Guaranty

Any term or provision of this Guaranty or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount of the Obligations for
which any Guarantor shall be liable shall not exceed the maximum amount for
which such Guarantor can be liable without rendering this Guaranty or any other
Loan Document, as it relates to such Guarantor, subject to avoidance under
applicable law relating to fraudulent conveyance or fraudulent transfer
(including Section 548 of the Bankruptcy Code or any applicable provisions of
comparable state law) (collectively, “Fraudulent Transfer Laws”), in each case
after giving effect (a) to all other liabilities of such Guarantor, contingent
or otherwise, that are relevant under such Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of such Guarantor in respect
of intercompany Indebtedness to the Borrower to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder) and (b) to the value as assets of such Guarantor (as
determined under the applicable provisions of such Fraudulent Transfer Laws) of
any rights to subrogation, contribution, reimbursement, indemnity or similar
rights held by such Guarantor pursuant to (i) applicable Requirements of Law,
(ii) Section 3 (Contribution) of this Guaranty or (iii) any other Contractual
Obligations providing for an equitable allocation among such Guarantor and other
Subsidiaries or Affiliates of the Borrower of obligations arising under this
Guaranty or other guaranties of the Obligations by such parties.

Section 3               Contribution

To the extent that any Guarantor shall be required hereunder to pay a portion of
the Obligations exceeding the greater of (a) the amount of the economic benefit
actually received by such Guarantor from the Revolving Loans and the other
financial accommodations provided to the Borrower under the Loan Documents and
(b) the amount such Guarantor would otherwise have paid if such Guarantor had
paid the aggregate amount of the Obligations (excluding the amount thereof
repaid by the Borrower) in the same proportion as such Guarantor’s net worth at

H-2


--------------------------------------------------------------------------------


the date enforcement is sought hereunder bears to the aggregate net worth of all
the Guarantors at the date enforcement is sought hereunder, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worths of such other Guarantors at the date
enforcement hereunder is sought.

Section 4               Authorization; Other Agreements

The Guarantied Parties are hereby authorized, without notice to, or demand upon,
any Guarantor, which notice and demand requirements each are expressly waived
hereby, and without discharging or otherwise affecting the obligations of such
Guarantor hereunder (which obligations shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time, to do
each of the following:

(a)           supplement, renew, extend, accelerate or otherwise change the time
for payment of, or other terms relating to, the Obligations, or any part of
them, or otherwise modify, amend or change the terms of any promissory note or
other agreement, document or instrument (including the other Loan Documents) now
or hereafter executed by the Borrower and delivered to the Guarantied Parties or
any of them, including any increase or decrease of principal or the rate of
interest thereon;

(b)           waive or otherwise consent to noncompliance with any provision of
any instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the other Loan
Documents) now or hereafter executed by the Borrower and delivered to the
Guarantied Parties or any of them;

(c)           accept partial payments on the Obligations;

(d)           receive, take and hold additional security or collateral for the
payment of the Obligations or any part of them and exchange, enforce, waive,
substitute, liquidate, terminate, abandon, fail to perfect, subordinate,
transfer, otherwise alter and release any such additional security or
collateral;

(e)           settle, release, compromise, collect or otherwise liquidate the
Obligations or accept, substitute, release, exchange or otherwise alter, affect
or impair any security or collateral for the Obligations or any part of them or
any other guaranty therefor, in any manner;

(f)            add, release or substitute any one or more other guarantors,
makers or endorsers of the Obligations or any part of them and otherwise deal
with the Borrower or any other guarantor, maker or endorser;

(g)           apply to the Obligations any payment or recovery (x) from the
Borrower, from any other guarantor, maker or endorser of the Obligations or any
part of them or (y) from any Guarantor in such order as provided herein, in each
case whether such Obligations are secured or unsecured or guaranteed or not
guaranteed by others;

(h)           apply to the Obligations any payment or recovery from any
Guarantor of the Obligations or any sum realized from security furnished by such
Guarantor upon its indebtedness or obligations to the Guarantied Parties or any
of them, in each case whether or not such indebtedness or obligations relate to
the Obligations; and

H-3


--------------------------------------------------------------------------------


(i)            refund at any time any payment received by any Guarantied Party
in respect of any Obligation, and payment to such Guarantied Party of the amount
so refunded shall be fully guaranteed hereby even though prior thereto this
Guaranty shall have been cancelled or surrendered (or any release or termination
of any Collateral by virtue thereof), and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any Guarantor hereunder in respect of the amount so refunded (and
any Collateral so released or terminated shall be reinstated with respect to
such obligations);

even if any right of reimbursement or subrogation or other right or remedy of
any Guarantor is extinguished, affected or impaired by any of the foregoing
(including any election of remedies by reason of any judicial, non-judicial or
other proceeding in respect of the Obligations that impairs any subrogation,
reimbursement or other right of such Guarantor).

Section 5               Guaranty Absolute and Unconditional

Each Guarantor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of any of
the following and hereby agrees that its obligations under this Guaranty are
absolute and unconditional and shall not be discharged or otherwise affected as
a result of any of the following:

(a)           the invalidity or unenforceability of any of the Borrower’s
obligations under the Credit Agreement or any other Loan Document or any other
agreement or instrument relating thereto, or any security for, or other guaranty
of the Obligations or any part of them, or the lack of perfection or continuing
perfection or failure of priority of any security for the Obligations or any
part of them;

(b)           the absence of any attempt to collect the Obligations or any part
of them from the Borrower or other action to enforce the same;

(c)           failure by any Guarantied Party to take any steps to perfect and
maintain any Lien on, or to preserve any rights to, any Collateral;

(d)           any Guarantied Party’s election, in any proceeding instituted
under chapter 11 of the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code or any applicable provisions of
comparable state or foreign law;

(e)           any borrowing or grant of a Lien by the Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code or any applicable provisions of comparable state or foreign law;

(f)            the disallowance, under Section 502 of the Bankruptcy Code, of
all or any portion of any Guarantied Party’s claim (or claims) for repayment of
the Obligations;

(g)           any use of cash collateral under Section 363 of the Bankruptcy
Code;

(h)           any agreement or stipulation as to the provision of adequate
protection in any bankruptcy proceeding;

(i)            the avoidance of any Lien in favor of the Guarantied Parties or
any of them for any reason;

H-4


--------------------------------------------------------------------------------


(j)            any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against the Borrower, any Guarantor or any of the Borrower’s other Subsidiaries,
including any discharge of, or bar or stay against collecting, any Obligation
(or any part of them or interest thereon) in or as a result of any such
proceeding;

(k)           failure by any Guarantied Party to file or enforce a claim against
the Borrower or its estate in any bankruptcy or insolvency case or proceeding;

(l)            any action taken by any Guarantied Party if such action is
authorized hereby;

(m)          any election following the occurrence of an Event of Default by any
Guarantied Party to proceed separately against the personal property Collateral
in accordance with such Guarantied Party’s rights under the UCC or, if the
Collateral consists of both personal and real property, to proceed against such
personal and real property in accordance with such Guarantied Party’s rights
with respect to such real property;

(n)           any change in the corporate existence or structure of the Borrower
or any other Loan Party;

(o)           any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Guarantor or any other Person against any Guarantied Party;

(p)           any Requirement of Law affecting any term of any Guarantor’s
obligations under this Guaranty; or

(q)           any other circumstance that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor or any other obligor on
any obligations, other than the payment in full of the Obligations.

Section 6               Waivers

Each Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the Obligations or any part of them, and any
defense arising by reason of any disability or other defense of the Borrower. 
Each Guarantor shall not, until the Obligations are irrevocably paid in full and
the Revolving Credit Commitments have been terminated, assert any claim or
counterclaim it may have against the Borrower or set off any of its obligations
to the Borrower against any obligations of the Borrower to it; provided,
however, that, so long as the Borrower has not received a written “notice of
default” and no Default or Event of Default shall have occurred and be
continuing, the foregoing shall not apply to the settlement of intercompany debt
or netting of intercompany obligations in the ordinary course of business.  In
connection with the foregoing, each Guarantor covenants that its obligations
hereunder shall not be discharged, except by complete performance.

H-5


--------------------------------------------------------------------------------


Section 7               Reliance

Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrower and any endorser and other guarantor of all
or any part of the Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that no Guarantied Party
shall have any duty to advise any Guarantor of information known to it regarding
such condition or any such circumstances.  In the event any Guarantied Party, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to any Guarantor, such Guarantied Party shall be under no
obligation (a) to undertake any investigation not a part of its regular business
routine, (b) to disclose any information that such Guarantied Party, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) to make any other or future disclosures of such
information or any other information to any Guarantor.

Section 8               Waiver of Subrogation and Contribution Rights

Until the Obligations have been irrevocably paid in full and the Revolving
Credit Commitments have been terminated, the Guarantors shall not enforce or
otherwise exercise any right of subrogation to any of the rights of the
Guarantied Parties or any part of them against the Borrower or any right of
reimbursement or contribution or similar right against the Borrower by reason of
this Guaranty or by any payment made by any Guarantor in respect of the
Obligations.

Section 9               Subordination

Each Guarantor hereby agrees that any Indebtedness of the Borrower now or
hereafter owing to any Guarantor, whether heretofore, now or hereafter created
(the “Guarantor Subordinated Debt”), is hereby subordinated to all of the
Obligations and that, except as permitted under Section 8.5 (Restricted
Payments) of the Credit Agreement, the Guarantor Subordinated Debt shall not be
paid in whole or in part until the Obligations have been paid in full and this
Guaranty is terminated and of no further force or effect.  No Guarantor shall
accept any payment of or on account of any Guarantor Subordinated Debt at any
time in contravention of the foregoing.  Upon the receipt of a written “notice
of default” advising of the occurrence and during the continuance of an Event of
Default, the Borrower shall pay to the Administrative Agent any payment of all
or any part of the Guarantor Subordinated Debt and any amount so paid to the
Administrative Agent shall be applied to payment of the Obligations as provided
in Section 2.13(f) (Payments and Computations) of the Credit Agreement.  Each
payment on the Guarantor Subordinated Debt received in violation of any of the
provisions hereof shall be deemed to have been received by such Guarantor as
trustee for the Guarantied Parties and shall be paid over to the Administrative
Agent immediately on account of the Obligations, but without otherwise affecting
in any manner such Guarantor’s liability hereof.  Each Guarantor agrees to file
all claims against the Borrower in any bankruptcy or other proceeding in which
the filing of claims is required by law in respect of any Guarantor Subordinated
Debt, and the Administrative Agent shall be entitled to all of such Guarantor’s
rights thereunder.  If for any reason a Guarantor fails to file such claim at
least ten Business Days prior to the last date on which such claim should be
filed, such Guarantor hereby irrevocably appoints the Administrative Agent as
its true and lawful attorney-in-fact and is hereby authorized to act as
attorney-in-fact in such Guarantor’s name to file such claim or, in the
Administrative Agent’s discretion, to assign such claim to and cause proof of
claim to be filed in the name of the Administrative Agent or its nominee.  In
all such cases, whether in administration, bankruptcy or otherwise, the person
or persons authorized

H-6


--------------------------------------------------------------------------------


to pay such claim shall pay to the Administrative Agent the full amount payable
on the claim in the proceeding, and, to the full extent necessary for that
purpose, each Guarantor hereby assigns to the Administrative Agent all of such
Guarantor’s rights to any payments or distributions to which such Guarantor
otherwise would be entitled.  If the amount so paid is greater than such
Guarantor’s liability hereunder, the Administrative Agent shall pay the excess
amount to the party entitled thereto.  In addition, each Guarantor hereby
irrevocably appoints the Administrative Agent as its attorney-in-fact to
exercise all of such Guarantor’s voting rights in connection with any bankruptcy
proceeding or any plan for the reorganization of the Borrower.

Section 10             Default; Remedies

The obligations of each Guarantor hereunder are independent of and separate from
the Obligations.  If any Obligation is not paid when due, or upon any Event of
Default hereunder and during the continuance thereof or upon any default by the
Borrower as provided in any other instrument or document evidencing all or any
part of the Obligations, the Administrative Agent may, at its sole election,
proceed directly and at once, without notice, against any Guarantor to collect
and recover the full amount or any portion of the Obligations then due, without
first proceeding against the Borrower or any other guarantor of the Obligations,
or against any Collateral under the Loan Documents or joining the Borrower or
any other guarantor in any proceeding against any Guarantor.  At any time after
maturity of the Obligations, the Administrative Agent may (unless the
Obligations have been irrevocably paid in full), without notice to any Guarantor
and regardless of the acceptance of any Collateral for the payment hereof,
appropriate and apply toward the payment of the Obligations (a) any indebtedness
due or to become due from any Guarantied Party to such Guarantor and (b) any
moneys, credits or other property belonging to such Guarantor at any time held
by or coming into the possession of any Guarantied Party or any of its
respective Affiliates.

Section 11             Irrevocability

This Guaranty shall be irrevocable as to the Obligations (or any part thereof)
until the Commitments have been terminated and all monetary Obligations then
outstanding have been fully and completely repaid in cash, at which time this
Guaranty shall automatically be cancelled.  Upon such cancellation and at the
written request of any Guarantor or its successors or assigns, and at the cost
and expense of such Guarantor or its successors or assigns, the Administrative
Agent shall execute in a timely manner a satisfaction of this Guaranty and such
instruments, documents or agreements as are necessary or desirable to evidence
the termination of this Guaranty.

Section 12             Setoff

Upon the occurrence and during the continuance of an Event of Default and so
long as the Requisite Lenders have requested that the Administrative Agent
declare the Obligations to be immediately due and payable or the Obligations
have become immediately due and payable without notice pursuant to Section 9.2
of the Credit Agreement, each Guarantied Party and each Affiliate of a
Guarantied Party may, without notice to any Guarantor and regardless of the
acceptance of any security or collateral for the payment hereof, appropriate and
apply toward the payment of all or any part of the Obligations (a) any
indebtedness due or to become due from such Guarantied Party or Affiliate to
such Guarantor and (b) any moneys, credits or other property belonging to such
Guarantor, at any time held by, or coming into, the possession of such
Guarantied Party or Affiliate.

H-7


--------------------------------------------------------------------------------


Section 13             No Marshalling

Each Guarantor consents and agrees that no Guarantied Party or Person acting for
or on behalf of any Guarantied Party shall be under any obligation to marshal
any assets in favor of any Guarantor or against or in payment of any or all of
the Obligations.

Section 14             Enforcement; Waivers; Amendments

(a) No delay on the part of any Guarantied Party in the exercise of any right or
remedy arising under this Guaranty, the Credit Agreement, any other Loan
Document or otherwise with respect to all or any part of the Obligations, the
Collateral or any other guaranty of or security for all or any part of the
Obligations shall operate as a waiver thereof, and no single or partial exercise
by any such Person of any such right or remedy shall preclude any further
exercise thereof.  Failure by any Guarantied Party at any time or times
hereafter to require strict performance by the Borrower, any Guarantor, any
other guarantor of all or any part of the Obligations or any other Person of any
provision, warranty, term or condition contained in any Loan Document now or at
any time hereafter executed by any such Persons and delivered to any Guarantied
Party shall not waive, affect or diminish any right of any Guarantied Party at
any time or times hereafter to demand strict performance thereof and such right
shall not be deemed to have been waived by any act (except by a written
instrument pursuant to Section 14(b) or knowledge of any Guarantied Party, or
its respective agents, officers or employees.  No waiver of any Event of Default
by any Guarantied Party shall operate as a waiver of any other Event of Default
or the same Event of Default on a future occasion, and no action by any
Guarantied Party permitted hereunder shall in any way affect or impair any
Guarantied Party’s rights and remedies or the obligations of any Guarantor under
this Guaranty.  Any determination by a court of competent jurisdiction of the
amount of any principal or interest owing by the Borrower to a Guarantied Party
shall be conclusive and binding on each Guarantor irrespective of whether such
Guarantor was a party to the suit or action in which such determination was
made.

(b) None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or modified except in accordance with Section11.1 (Amendments,
Waivers, Etc.) of the Credit Agreement.

Section 15             Successors and Assigns

This Guaranty shall be binding upon each Guarantor and upon the successors and
assigns of such Guarantors and shall inure to the benefit of the Guarantied
Parties and their respective successors and assigns; all references herein to
the Borrower and to the Guarantors shall be deemed to include their respective
successors and assigns.  The successors and assigns of the Guarantors and the
Borrower shall include, without limitation, their respective receivers, trustees
and debtors-in-possession.  All references to the singular shall be deemed to
include the plural where the context so requires.

Section 16             Representations and Warranties; Covenants

Each Guarantor hereby (a) represents and warrants that the representations and
warranties as to it made by the Borrower in Article IV (Representations and
Warranties) of the Credit Agreement are true and correct in all material
respects, except to the extent that any of such representations and warranties
relate by their terms to a prior date (in which case such representation or
warranty shall be true and correct as of such prior date) as required by

H-8


--------------------------------------------------------------------------------


Section 3.2(b)(i) (Conditions Precedent to Each Loan and Letter of Credit) of
the Credit Agreement and (b) agrees to take, or refrain from taking, as the case
may be, each action necessary to be taken or not taken, as the case may be, so
that no Default or Event of Default is caused by the failure to take such action
or to refrain from taking such action by such Guarantor.

Section 17             Governing Law

This Guaranty and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

Section 18             Submission to Jurisdiction; Service of Process

(a)           Any legal action or proceeding with respect to this Guaranty, and
any other Loan Document, may be brought in the courts of the State of New York
or of the United States of America for the Southern District of New York, and,
by execution and delivery of this Guaranty, each Guarantor hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts.  The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions.

(b)           Each Guarantor hereby irrevocably designates, appoints and
empowers CT Corporation, 111 Eighth Avenue, 13th Floor, New York, New York 10011
(telephone number: (212) 894-8940) (the “Process Agent”), in the case of any
suit, action or proceeding brought in the United States of America as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents that may be served in any action or proceeding
arising out of, or in connection with, this Guaranty or any other Loan
Document.  Such service may be made by mailing (by registered or certified mail,
postage prepaid) or delivering a copy of such process to such Guarantor in care
of the Process Agent at the Process Agent’s above address, and such Guarantor
hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf.  As an alternative method of service, each Guarantor
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing (by registered or certified mail, postage prepaid) of
copies of such process to the Process Agent or such Guarantor care of the
Borrower at the Borrower’s address specified in Section 11.8 (Notices, Etc.) of
the Credit Agreement or at such other address as the Borrower may specify
pursuant to such Section 11.8.  Each Guarantor agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c)           Nothing contained in this Section 18 (Submission to Jurisdiction;
Service of Process) shall affect the right of the Administrative Agent or any
other Guarantied Party to serve process in any other manner permitted by law or
commence legal proceedings or otherwise proceed against a Guarantor in any other
jurisdiction.

(d)           If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into another currency, the
parties hereto agree, to the fullest extent they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at

H-9


--------------------------------------------------------------------------------


11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.

Section 19             Waiver of Judicial Bond

To the fullest extent permitted by applicable law, the Guarantor waives the
requirement to post any bond that otherwise may be required of any Guarantied
Party in connection with any judicial proceeding to enforce such Guarantied
Party’s rights to payment hereunder, security interest in or other rights to the
Collateral or in connection with any other legal or equitable action or
proceeding arising out of, in connection with, or related to this Guaranty and
the Loan Documents to which it is a party.

Section 20             Certain Terms

The following rules of interpretation shall apply to this Guaranty: (a) the
terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms refer to
this Guaranty as a whole and not to any particular Article, Section, subsection
or clause in this Guaranty, (b) unless otherwise indicated, references herein to
an Exhibit, Article, Section, subsection or clause refer to the appropriate
Exhibit to, or Article, Section, subsection or clause in this Guaranty and
(c) the term “including” means “including without limitation” except when used
in the computation of time periods.

Section 21             Waiver of Jury Trial

Each of the Administrative Agent, the other Guarantied Parties and each
Guarantor irrevocably waives trial by jury in any action or proceeding with
respect to this Guaranty and any other Loan Document.

Section 22             Notices

Any notice or other communication herein required or permitted shall be given as
provided in Section 11.8 (Notices, Etc.) of the Credit Agreement and, in the
case of any Guarantor, to such Guarantor in care of the Borrower.

Section 23             Severability

Wherever possible, each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.

Section 24             Additional Guarantors

Each of the Guarantors agrees that, if, pursuant to Section 7.10(b) (Additional
Collateral and Guaranties) of the Credit Agreement, the Borrower shall be
required to cause any Subsidiary thereof that is not a Guarantor to become a
Guarantor hereunder, or if for any reason the Borrower desires any such
Subsidiary to become a Guarantor hereunder, such Subsidiary shall execute and
deliver to the Administrative Agent a Guaranty Supplement in substantially the
form of Exhibit A (Guaranty Supplement) attached hereto and shall thereafter for
all purposes be a

H-10


--------------------------------------------------------------------------------


party hereto and have the same rights, benefits and obligations as a Guarantor
party hereto on the Closing Date.

Section 25             Collateral

Each Guarantor hereby acknowledges and agrees that its obligations under this
Guaranty are secured pursuant to the terms and provisions of the Collateral
Documents executed by it in favor of the Administrative Agent, for the benefit
of the Secured Parties, and covenants that it shall not grant any Lien with
respect to its Property in favor, or for the benefit, of any Person other than
the Administrative Agent, for the benefit of the Secured Parties except as
otherwise permitted by Section 8.2 (Liens, etc.) of the Credit Agreement.

Section 26             Costs and Expenses

In accordance with the provisions of Section 11.3 (Costs and Expenses) of the
Credit Agreement, each Guarantor agrees to pay or reimburse the Administrative
Agent and each of the other Guarantied Parties upon demand for all out-of-pocket
costs and expenses, including reasonable attorneys’ fees (including allocated
costs of internal counsel and costs of settlement), incurred by the
Administrative Agent and such other Guarantied Parties in enforcing this
Guaranty against such Guarantor or any security therefor or exercising or
enforcing any other right or remedy available in connection herewith or
therewith.

Section 27             Waiver of Consequential Damages

Each Guarantor hereby irrevocably and unconditionally waives, to the maximum
extent not prohibited by law, any right it may have to claim or recover any
special, exemplary, punitive or consequential damage in any legal action or
proceeding in respect of this Guaranty or any other Loan Document.

Section 28             Entire Agreement

This Guaranty, taken together with all of the other Loan Documents executed and
delivered by the Guarantors, represents the entire agreement and understanding
of the parties hereto and supersedes all prior understandings, written and oral,
relating to the subject matter hereof.

Section 29             Counterparts

This Guaranty may be executed in any number of separate counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Signature pages may be detached from multiple
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document.  Delivery of an executed counterpart by
facsimile transmission or electronic mail shall be effective as delivery of a
manually executed counterpart.

[Signature Pages Follow]

 

H-11


--------------------------------------------------------------------------------


In witness whereof, this Guaranty has been duly executed by the Guarantors as of
the day and year first set forth above.

Guarantors:

 

 

 

[Name of Guarantor]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[SIGNATURE PAGE TO GUARANTY OF TENET HEALTHCARE CORPORATION’S CREDIT AGREEMENT]

 


--------------------------------------------------------------------------------


Acknowledged and Agreed
as of the date first above written:

Citicorp USA, Inc.
as Administrative Agent

By:

 

 

Name:

 

Title:

 

 

 

 

[SIGNATURE PAGE TO GUARANTY OF TENET HEALTHCARE CORPORATION’S CREDIT AGREEMENT]

 


--------------------------------------------------------------------------------


Exhibit A

to
Guaranty

Form of Guaranty Supplement

The undersigned hereby agrees to be bound as a Guarantor for purposes of the
Guaranty, dated as of November    , 2006 (the “Guaranty”), among certain
Subsidiaries of Tenet Healthcare Corporation listed on the signature pages
thereof and acknowledged by Citicorp USA, Inc., as Administrative Agent, and the
undersigned hereby acknowledges receipt of a copy of the Guaranty.  The
undersigned hereby represents and warrants that each of the representations and
warranties contained in Section 16 (Representations and Warranties; Covenants)
of the Guaranty applicable to it is true and correct on and as the date hereof
as if made on and as of such date.  Without limiting the foregoing, the
undersigned hereby absolutely, unconditionally and irrevocably guarantees the
payment and performance of all Obligations, to the extent provided therefor in
Sections 1 and 2 of the Guaranty.  Capitalized terms used herein but not defined
herein are used with the meanings given them in the Guaranty.

In witness whereof, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of                  ,     .

[Name of Guarantor]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Acknowledged and Agreed
as of the date first above written:

Citicorp USA, Inc.
as Administrative Agent

By:

 

 

Name:

 

Title:

 

 


--------------------------------------------------------------------------------


EXHIBIT I

 

PLEDGE AND SECURITY AGREEMENT

Dated as of November 16, 2006

among

Tenet Healthcare Corporation
as a Grantor

and

Each Other Grantor
From Time to Time Party Hereto

and

Citicorp USA, Inc.
as Administrative Agent


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153-0119

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

Article I

 

Defined Terms

 

1

 

 

 

 

 

 

Section 1.1

Definitions

 

1

 

 

 

 

 

 

Section 1.2

Certain Other Terms

 

3

 

 

 

 

 

Article II

 

Grant of Security Interest

 

4

 

 

 

 

 

 

Section 2.1

Collateral

 

4

 

 

 

 

 

 

Section 2.2

Grant of Security Interest in Collateral

 

4

 

 

 

 

 

Article III

 

Representations and Warranties

 

4

 

 

 

 

 

 

Section 3.1

Title; No Other Liens

 

4

 

 

 

 

 

 

Section 3.2

Perfection and Priority

 

5

 

 

 

 

 

 

Section 3.3

Jurisdiction of Organization; Chief Executive Office

 

5

 

 

 

 

 

 

Section 3.4

Accounts

 

5

 

 

 

 

 

 

Section 3.5

Deposit Accounts

 

5

 

 

 

 

 

Article IV

 

Covenants

 

6

 

 

 

 

 

 

Section 4.1

Generally

 

6

 

 

 

 

 

 

Section 4.2

Maintenance of Perfected Security Interest; Further Documentation

 

6

 

 

 

 

 

 

Section 4.3

Changes in Locations, Name, Etc

 

6

 

 

 

 

 

 

Section 4.4

Pledged Collateral

 

7

 

 

 

 

 

 

Section 4.5

Accounts

 

7

 

 

 

 

 

 

Section 4.6

Payment of Obligations

 

8

 

 

 

 

 

Article V

 

Remedial Provisions

 

8

 

 

 

 

 

 

Section 5.1

Code and Other Remedies

 

8

 

 

 

 

 

 

Section 5.2

Accounts and Payments in Respect of General Intangibles

 

9

 

 

 

 

 

 

Section 5.3

Pledged Collateral

 

10

 

 

 

 

 

 

Section 5.4

Proceeds to be Turned Over To Administrative Agent

 

10

 

 

 

 

 

 

Section 5.5

Deficiency

 

10

 

 

 

 

 

Article VI

 

The Administrative Agent

 

10

 

 

 

 

 

 

Section 6.1

Administrative Agent’s Appointment as Attorney-in-Fact

 

10

 

 

 

 

 

 

Section 6.2

Duty of Administrative Agent

 

12

 

 

 

 

 

 

Section 6.3

Authorization of Financing Statements

 

12

 

 

 

 

 

 

Section 6.4

Authority of Administrative Agent

 

12

i


--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)

 



 

Page

Article VII

Miscellaneous

 

13

 

 

 

 

 

Section 7.1

Amendments in Writing

 

13

 

 

 

 

 

 

Section 7.2

Notices

 

13

 

 

 

 

 

 

Section 7.3

No Waiver by Course of Conduct; Cumulative Remedies

 

13

 

 

 

 

 

 

Section 7.4

Successors and Assigns

 

13

 

 

 

 

 

 

Section 7.5

Counterparts

 

14

 

 

 

 

 

 

Section 7.6

Severability

 

14

 

 

 

 

 

 

Section 7.7

Section Headings

 

14

 

 

 

 

 

 

Section 7.8

Entire Agreement

 

14

 

 

 

 

 

 

Section 7.9

Governing Law

 

14

 

 

 

 

 

 

Section 7.10

Additional Grantors

 

14

 

 

 

 

 

 

Section 7.11

Release of Collateral

 

14

 

 

 

 

 

 

Section 7.12

Reinstatement

 

15

ii


--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)

ANNEXES AND SCHEDULES

Annex 1-A

 

Form of Deposit Account Control Agreement

Annex 1-B

 

Form of Program Account Agreement

Annex 2

 

Form of Pledge Amendment

Annex 3

 

Form of Joinder Agreement

 

 

 

Schedule 1

 

Jurisdiction of Organization; Principal Executive Office

Schedule 2

 

Pledged Collateral

Schedule 3

 

Filings

Schedule 4

 

Bank Accounts

 

iii


--------------------------------------------------------------------------------


Pledge and Security Agreement,dated as of November 16, 2006, by Tenet Healthcare
Corporation (the “Borrower”) and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 7.10
(Additional Grantors) (each a “Grantor” and, collectively, the “Grantors”), in
favor of Citicorp USA, Inc. (“CUSA”), as agent  (in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined in the Credit
Agreement referred to below).

W I T N E S S E T H:

Whereas, pursuant to the Credit Agreement, dated as of November 16, 2006 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders and Issuers party
thereto and CUSA, as agent for the Lenders and Issuers, the Lenders and the
Issuers have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein;

Whereas, the Grantors other than the Borrower are party to the Guaranty pursuant
to which they have guaranteed the Obligations (as defined in the Credit
Agreement); and

Whereas, it is a condition precedent to the obligation of the Lenders and the
Issuers to make their respective extensions of credit to the Borrower under the
Credit Agreement that the Grantors shall have executed and delivered this
Agreement to the Administrative Agent;

Now, therefore, in consideration of the premises and to induce the Lenders, the
Issuers and the Administrative Agent to enter into the Credit Agreement and to
induce the Lenders and the Issuers to make their respective extensions of credit
to the Borrower thereunder, each Grantor hereby agrees with the Administrative
Agent as follows:

ARTICLE I                              DEFINED TERMS

Section 1.1                                   Definitions

(a)           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement.

(b)           Terms used herein without definition that are defined in the UCC
have the meanings given to them in the UCC, including the following terms (which
are capitalized herein):

“Account Debtor”

“Chattel Paper”

“Deposit Account”

“General Intangible”

“Health-care Insurance Receivables”

“Instruments”

“Payment Intangibles”

“Proceeds”

“Supporting Obligations”

(c)           The following terms shall have the following meanings:

I-1


--------------------------------------------------------------------------------


“Account” means, collectively and without duplication: (i) any “account” (as
defined in the UCC), any accounts receivable (whether in the form of payments
for services rendered or goods sold), any Health-care Insurance Receivables, any
Payment Intangibles and all other rights to payment and/or reimbursement of
every kind and description, whether or not earned by performance, (ii) all books
and records pertaining to the foregoing, (iii) all Supporting Obligations in
respect of the foregoing and (iv) all Proceeds of any of the foregoing;
provided, however, that “Accounts” shall not include (a) rights to payment in
respect of (1) medical office building leases to physicians, (2) physician
income guarantees, or (3) Medicaid disproportionate share receivables, (b) any
notes owed to the Borrower or any of the Grantors, which evidences Indebtedness
other than for services rendered or goods sold and (c) Proceeds of assets
described in clause (a) or (b) above.

“Additional Pledged Collateral” means any Pledged Collateral acquired by any
Grantor after the date hereof and in which a security interest is granted
pursuant to Section 2.2 (Grant of Security Interest in Collateral), including,
to the extent a security interest is granted therein pursuant to Section 2.2
(Grant of Security Interest in Collateral), all interest, cash, Instruments and
other property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any of the foregoing.  “Additional
Pledged Collateral” may be General Intangibles or Instruments.

“Agreement” means this Pledge and Security Agreement.

“Collateral” has the meaning specified in Section 2.1 (Collateral).

“Collection Deposit Account Agreement” means an agreement, substantially in the
form of Exhibit 1-B (Form of Collection Deposit Account Agreement) or otherwise
in form and substance reasonably satisfactory to the Administrative Agent,
executed by the relevant Grantor, the Administrative Agent and the relevant
financial institution.

“Deposit Account Control Agreement” means a letter agreement, substantially in
the form of Annex 1-A (Form of Deposit Account Control Agreement) (with such
changes as may be agreed to by the Administrative Agent), executed by the
relevant Grantor, the Administrative Agent and the relevant financial
institution.

“Excluded Property” means, collectively, any permit, lease, license, contract,
instrument or other agreement held by any Grantor that prohibits or requires the
consent of any Person other than the Borrower and its Affiliates as a condition
to the creation by such Grantor of a Lien thereon, or any permit, lease, license
contract or other agreement held by any Grantor to the extent that any
Requirement of Law applicable thereto prohibits the creation of a Lien thereon,
but only, in each case, to the extent, and for so long as, such prohibition is
not terminated or rendered unenforceable or otherwise deemed ineffective by the
UCC or any other Requirement of Law; provided, however, “Excluded Property”
shall not include any Proceeds, substitutions or replacements of Excluded
Property (unless such Proceeds, substitutions or replacements would constitute
Excluded Property).

“Pledged Collateral” means, collectively, the Instruments and all Chattel Paper
or certificates representing such Instruments, to the extent such Instruments or
Chattel Paper constitute Collateral.  Pledged Collateral may be General
Intangibles or Instruments.

I-2


--------------------------------------------------------------------------------


“Program Deposit Account” means a Deposit Account into which any Program
Accounts or the Proceeds thereof are paid or credited.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

Section 1.2                                   Certain Other Terms

(a)           In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including.”

(b)           The terms “herein,” “hereof,” “hereto” and “hereunder” and similar
terms refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in this Agreement.

(c)           References herein to an Annex, Schedule, Article, Section,
subsection or clause refer to the appropriate Annex or Schedule to, or Article,
Section, subsection or clause in this Agreement.

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

(e)           Where the context requires, provisions relating to any Collateral,
when used in relation to a Grantor, shall refer to such Grantor’s Collateral or
any relevant part thereof.

(f)            Any reference in this Agreement to a Loan Document shall include
all appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.

(g)           The term “including” means “including without limitation” except
when used in the computation of time periods.

(h)           The terms “Lender,” “Issuer,” “Administrative Agent” and “Secured
Party” include their respective successors.

(i)            References in this Agreement to any statute shall be to such
statute as amended or modified and in effect from time to time.

I-3


--------------------------------------------------------------------------------


ARTICLE II                          GRANT OF SECURITY INTEREST

Section 2.1                                   Collateral

For the purposes of this Agreement, all of the following property now owned or
at any time hereafter acquired by a Grantor or in which a Grantor now has or at
any time in the future may acquire any right, title or interests is collectively
referred to as the “Collateral”:

(a)           all Accounts and all other “accounts” (as defined in the UCC) at
any time deposited in or credited to any Approved Deposit Account or Collection
Deposit Account;

(b)           all other security interests or Liens and property subject thereto
from time to time purporting to secure the payment of any Accounts;

(c)           all rights to payment of any interest or finance charges and other
obligations related to any Accounts;

(d)           all Chattel Paper, General Intangibles, Instruments and all
documents, books and records pertaining to any Accounts; and

(e)           to the extent not otherwise included, all Proceeds of the
foregoing, as well as any Deposit Accounts into which proceeds of Accounts are
deposited;

provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, to the extent that such property that has ceased to be Excluded
Property qualifies as Collateral under this section, such property shall be
deemed at all times from and after the date hereof to constitute Collateral.

Section 2.2                                   Grant of Security Interest in
Collateral

Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a lien on and security interest in, all of its right, title and interest
in, to and under the Collateral of such Grantor; provided, however, that, if and
when any property that at any time constituted Excluded Property becomes
Collateral, the Administrative Agent shall have, and at all times from and after
the date hereof be deemed to have had, a security interest in such property.

ARTICLE III                      Representations and Warranties

To induce the Lenders, the Issuers and the Administrative Agent to enter into
the Credit Agreement, each Grantor hereby represents and warrants each of the
following to the Administrative Agent, the Lenders, the Issuers and the other
Secured Parties:

Section 3.1                                   Title; No Other Liens

Except for the Lien granted to the Administrative Agent pursuant to this
Agreement and the other Liens permitted to exist on the Collateral under the
Credit Agreement,

I-4


--------------------------------------------------------------------------------


such Grantor (a) is the record and beneficial owner of the Pledged Collateral
pledged by it hereunder constituting Instruments and (b) has rights in or the
power to transfer each other item of Collateral in which a Lien is granted by it
hereunder, free and clear of any other Lien.

Section 3.2                                   Perfection and Priority

The security interest granted pursuant to this Agreement shall constitute a
valid and continuing perfected security interest in favor of the Administrative
Agent in the Collateral for which perfection is governed by the UCC upon (i) in
the case of all Collateral in which a security interest may be perfected by
filing a financing statement under the UCC, the completion of the filings and
other actions specified on Schedule 3  (Filings) (which, in the case of all
filings and other documents referred to on such schedule, have been obtained by
or delivered to the Administrative Agent in completed and duly executed form),
(ii) the delivery to the Administrative Agent of all Collateral consisting of
Instruments, properly endorsed for transfer to the Administrative Agent or in
blank and (iii) the execution of Deposit Account Control Agreements with respect
to all Deposit Accounts of a Grantor in which a security interest is granted
hereunder.  Such security interest shall be prior to all other Liens on the
Collateral except for Customary Permitted Liens having priority over the
Administrative Agent’s Lien by operation of law or otherwise as permitted under
the Credit Agreement.

Section 3.3                                   Jurisdiction of Organization;
Chief Executive Office

Such Grantor’s jurisdiction of organization, legal name, organizational
identification number, if any, and the location of such Grantor’s chief
executive office or sole place of business, in each case as of the date hereof,
is specified on Schedule 1 (Jurisdiction of Organization; Principal Executive
Office).

Section 3.4                                   Accounts

No amount payable to such Grantor under or in connection with any Account is
evidenced by any Instrument or Chattel Paper that has not been delivered to the
Administrative Agent, properly endorsed for transfer, to the extent delivery is
required by Section 4.4 (Pledged Collateral).

Section 3.5                                   Deposit Accounts

(a)           The only Deposit Accounts into which proceeds of Accounts or other
assets otherwise constituting Collateral hereunder maintained by any Grantor on
the date hereof are those listed on Schedule 4  (Bank Accounts), which sets
forth such information separately for each Grantor.

(b)           (i) The only Program Deposit Accounts maintained by any Grantor on
the date hereof are those listed on Schedule 4 (Bank Accounts), which sets forth
such information separately for each Grantor.

(c)           Within 60 calendar days after the Closing Date (or such later date
as the Administrative Agent may, in its sole discretion, consent in writing)
such Grantor shall deliver to the Administrative Agent with respect of each
Collection Deposit Account of such Grantor, a Collection Deposit Account
Agreement.

I-5


--------------------------------------------------------------------------------


ARTICLE IV                     Covenants

Each Grantor agrees with the Administrative Agent to the following, as long as
any Obligation or Revolving Credit Commitment remains outstanding and, in each
case, unless the Requisite Lenders otherwise consent in writing:

Section 4.1                                   Generally

Such Grantor shall (a) except for the security interest created by this
Agreement, not create or suffer to exist any Lien upon or with respect to any
Collateral, except Liens permitted under Section 8.2 (Liens, Etc.) of the Credit
Agreement, (b) not use or permit any Collateral to be used unlawfully or in
violation of any provision of this Agreement, any other Loan Document, any
Related Document, any Requirement of Law or any policy of insurance covering the
Collateral and (c) not enter into any agreement or undertaking restricting the
right or ability of such Grantor or the Administrative Agent to sell, assign or
transfer any Collateral if such restriction would have a Material Adverse
Effect.

Section 4.2                                   Maintenance of Perfected Security
Interest; Further Documentation

(a)           Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 3.2 (Perfection and Priority) and Section 2.2 and shall
defend such security interest and such priority against the claims and demands
of all Persons.

(b)           At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor
shall promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including the filing of any financing or continuation statement under the UCC
(or other similar laws) in effect in any jurisdiction with respect to the
security interest created hereby and the execution and delivery of Deposit
Account Control Agreements in respect of Deposit Accounts (other than Program
Deposit Accounts) constituting Collateral hereunder.

Section 4.3                                   Changes in Locations, Name, Etc.

(a)           Except upon five Business Days’ prior written notice to the
Administrative Agent and delivery to the Administrative Agent of all additional
financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein, such Grantor shall not do any of the
following:

(i)            change its location (as determined in accordance with Section
9-307 of the UCC), in each case from that referred to in Section 3.3
(Jurisdiction of Organization; Chief Executive Office); or

(ii)           change its legal name or organizational identification number, if
any, or corporation, limited liability company or other organizational structure
to such an extent

I-6


--------------------------------------------------------------------------------


that any financing statement filed in connection with this Agreement would
become misleading.

(b)           Such Grantor shall keep and maintain at its own cost and expense
satisfactory and complete records of the Collateral, including a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral.

Section 4.4                                   Pledged Collateral

(a)           Such Grantor shall deliver to the Administrative Agent, within
five Business Days from the receipt thereof, all certificates and Instruments
representing or evidencing any Pledged Collateral (including Additional Pledged
Collateral), whether now existing or hereafter acquired, in suitable form for
transfer by delivery or, as applicable, accompanied by such Grantor’s
endorsement, where necessary, or duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the
Administrative Agent, together, in respect of any Additional Pledged Collateral,
with a Pledge Amendment, duly executed by the Grantor, in substantially the form
of Annex 2 (Form of Pledge Amendment), an acknowledgment and agreement to a
Joinder Agreement duly executed by the Grantor, in substantially the form in the
form of Annex 3 (Form of Joinder Agreement), or such other documentation
acceptable to the Administrative Agent.  Such Grantor authorizes the
Administrative Agent to attach each Pledge Amendment to this Agreement.  The
Administrative Agent shall have the right, at any time in its discretion and
without notice to the Grantor, to transfer to or to register in its name or in
the name of its nominees any Pledged Collateral.

(b)           Any sums paid upon or in respect of any Pledged Collateral upon
the liquidation or dissolution of any issuer of any Pledged Collateral, any
distribution of capital made on or in respect of any Pledged Collateral or any
property distributed upon or with respect to any Pledged Collateral pursuant to
the recapitalization or reclassification of the capital of any issuer of Pledged
Collateral or pursuant to the reorganization thereof shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Secured Obligations.  If any sum of money
or property so paid or distributed in respect of any Pledged Collateral shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Administrative Agent, segregated from other funds of such Grantor,
as additional security for the Secured Obligations.

Section 4.5                                   Accounts

(a)           Such Grantor shall execute and deliver a Program Account Agreement
with respect to each Program Deposit Accounts of such Grantor.

(b)           Such Grantor shall not, other than in the ordinary course of
business, (i) grant any extension of the time of payment of any Account,
(ii) compromise or settle any Account for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Account, (iv) allow any credit or discount on any Account or (v) amend,
supplement or modify any Account in any manner that could adversely affect the
value thereof.

 

I-7


--------------------------------------------------------------------------------


Section 4.6                                   Payment of Obligations

Such Grantor shall pay and discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all taxes, assessments and
governmental charges or levies imposed upon the Collateral or in respect of
income or profits therefrom, as well as all claims of any kind (including claims
for labor, materials and supplies) against or with respect to the Collateral,
except that no such charge need be paid if the amount or validity thereof is
currently being contested in good faith by appropriate proceedings, reserves in
conformity with GAAP with respect thereto have been provided on the books of
such Grantor and such proceedings could not reasonably be expected to result in
the sale, forfeiture or loss of any material portion of the Collateral or any
interest therein.

ARTICLE V                                                      Remedial
Provisions

Section 5.1                                   Code and Other Remedies

During the continuance of an Event of Default, the Administrative Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law.  Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon any Collateral, and may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
any Collateral (or contract to do any of the foregoing), in one or more parcels
at public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
The Administrative Agent shall have the right upon any such public sale or
sales, and, to the extent permitted by the UCC and other applicable law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption of any Grantor,
which right or equity is hereby waived and released.  Each Grantor further
agrees, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places that the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere. 
The Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.1, after deducting all reasonable and actual costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any Collateral or in any way relating to the Collateral
or the rights of the Administrative Agent and any other Secured Party hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Secured Obligations, in such order as the Credit Agreement
shall prescribe, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law, need
the Administrative Agent account for the surplus, if any, to any Grantor.  To
the extent permitted by applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by them of any rights hereunder.  If any
notice of a proposed sale or other disposition of Collateral shall be

I-8


--------------------------------------------------------------------------------


required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

Section 5.2                                   Accounts and Payments in Respect
of General Intangibles

(a)           In addition to, and not in substitution for, any similar
requirement in the Credit Agreement, if required by the Administrative Agent at
any time during the continuance of an Event of Default, any payment of Accounts
(other than Program Accounts), when collected by any Grantor, shall be forthwith
(and, in any event, within two Business Days) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Administrative Agent,
in an Approved Deposit Account or a Cash Collateral Account, subject to
withdrawal by the Administrative Agent as provided in Section 5.4 (Proceeds to
be Turned Over To Administrative Agent).  Until so turned over or turned over,
such payment shall be held by such Grantor in trust for the Administrative
Agent, segregated from other funds of such Grantor.  Each such deposit of
Proceeds of Accounts shall be accompanied by a report identifying in reasonable
detail the nature and source of the payments included in the deposit.

(b)           At the Administrative Agent’s request, during the continuance of
an Event of Default, each Grantor shall deliver to the Administrative Agent all
original and other documents evidencing, and relating to, the agreements and
transactions that gave rise to the Accounts, including all original orders,
invoices and shipping receipts.

(c)           The Administrative Agent may, without notice, at any time during
the continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its Accounts (other than Program Accounts) or amounts due
under General Intangibles or any thereof.

(d)           The Administrative Agent in its own name or in the name of others
may at any time during the continuance of an Event of Default communicate with
Account Debtors to verify with them to the Administrative Agent’s satisfaction
the existence, amount and terms of any Account or amounts due under any General
Intangible.

(e)           Upon the request of the Administrative Agent at any time during
the continuance of an Event of Default, each Grantor shall notify Account
Debtors that the Accounts (other than such Grantor’s Program Accounts) have been
collaterally assigned to the Administrative Agent and that payments in respect
thereof shall be made directly to the Administrative Agent.  In addition,
subject to any applicable law, the Administrative Agent may at any time during
the continuance of an Event of Default enforce such Grantor’s rights against
such Account Debtors.

(f)            Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Accounts and payments in respect of
General Intangibles to observe and perform all the conditions and obligations to
be observed and performed by it thereunder, all in accordance with the terms of
any agreement giving rise thereto.  Neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any agreement
giving rise to an Account by reason of or arising out of this Agreement or the
receipt by the Administrative Agent nor any other Secured Party of any payment
relating thereto, nor shall the Administrative Agent nor any other Secured Party
be obligated in any manner to perform any obligation of any Grantor under or
pursuant to any agreement giving rise to an Account, to make any payment, to
make any inquiry as to the nature or the sufficiency of any

I-9


--------------------------------------------------------------------------------


payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.

Section 5.3                                   Pledged Collateral

(a)           During the continuance of an Event of Default, upon notice by the
Administrative Agent to the relevant Grantor or Grantors, the Administrative
Agent shall have the right to receive any Proceeds of the Pledged Collateral and
make application thereof to the Obligations in the order set forth in the Credit
Agreement; provided, however, that the Administrative Agent shall have no duty
to any Grantor to exercise any such right and shall not be responsible for any
failure to do so or delay in so doing.

(b)           Each Grantor hereby expressly authorizes and instructs each issuer
of any Pledged Collateral pledged hereunder by such Grantor to (i) comply with
any instruction received by it from the Administrative Agent in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that such issuer
shall be fully protected in so complying and (ii) unless otherwise expressly
permitted hereby, pay any payment with respect to the Pledged Collateral
directly to the Administrative Agent.

Section 5.4                                   Proceeds to be Turned Over To
Administrative Agent

Unless otherwise expressly provided in the Credit Agreement, all Proceeds
received by the Administrative Agent hereunder in cash or Cash Equivalents shall
be held by the Administrative Agent in a Cash Collateral Account.  All Proceeds
while held by the Administrative Agent in a Cash Collateral Account (or by such
Grantor in trust for the Administrative Agent) shall continue to be held as
collateral security for the Secured Obligations and shall not constitute payment
thereof until applied as provided in the Credit Agreement.

Section 5.5                                   Deficiency

Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorney employed by the
Administrative Agent or any other Secured Party to collect such deficiency.

ARTICLE VI                                                  The Administrative
Agent

Section 6.1                                   Administrative Agent’s Appointment
as Attorney-in-Fact

(a)           Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any appropriate action and to execute any document or
instrument that may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Administrative

I-10


--------------------------------------------------------------------------------


Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any of the following:

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any Account or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any such moneys due under any
Account or with respect to any other Collateral whenever payable;

(ii)           pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral or effect any repair thereof;

(iii)          execute, in connection with any sale provided for in Section 5.1
(Code and Other Remedies), any endorsement, assignment or other instrument of
conveyance or transfer with respect to the Collateral; or

(iv)          (A) direct any party liable for any payment under any Collateral
to make payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, collect, and receive payment of and receipt for, any moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral, (C) sign and indorse any invoice, freight or express bill,
bill of lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral,
(D) commence and prosecute any suit, action or proceeding at law or in equity in
any court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate and (G) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any Collateral as fully and
completely as though the Administrative Agent were the absolute owner thereof
for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things that
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

Anything in this clause (a) to the contrary notwithstanding, the Administrative
Agent agrees that it shall not exercise any right under the power of attorney
provided for in this clause (a) unless an Event of Default shall be continuing.

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 6.1, together with interest
thereon at a rate per

I-11


--------------------------------------------------------------------------------


annum equal to the rate per annum at which interest would then be payable on
past due Revolving Loans that are Base Rate Loans under the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor to the extent such expenses are reimbursable in accordance
with the terms of Credit Agreement, shall be payable by such Grantor to the
Administrative Agent on demand.

(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done during the continuance of an Event of Default by
virtue hereof.  All powers, authorizations and agencies contained in this
Agreement are coupled with an interest and are irrevocable until this Agreement
is terminated and the security interests created hereby are released.

Section 6.2                                   Duty of Administrative Agent

The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account.  Neither the Administrative Agent, any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to any
Collateral.  The powers conferred on the Administrative Agent hereunder are
solely to protect the Administrative Agent’s interest in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers.  The Administrative Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
respective officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

Section 6.3                                   Authorization of Financing
Statements

Each Grantor authorizes the Administrative Agent and its Affiliates, counsel and
other representatives, at any time and from time to time, to file or record
financing statements, amendments to financing statements, and other filing or
recording documents or instruments with respect to the Collateral in such form
and in such offices as the Administrative Agent reasonably determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement.  Each Grantor hereby also authorizes the Administrative Agent
and its Affiliates, counsel and other representatives, at any time and from time
to time, to file continuation statements with respect to previously filed
financing statements.  A photographic or other reproduction of this Agreement
shall be sufficient as a financing statement or other filing or recording
document or instrument for filing or recording in any jurisdiction.

Section 6.4                                   Authority of Administrative Agent

Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties,

I-12


--------------------------------------------------------------------------------


be governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Administrative Agent and the
other Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

ARTICLE VII                                              Miscellaneous

Section 7.1                                   Amendments in Writing

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 11.1
(Amendments, Waivers, Etc.) of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 2 (Form of Pledge
Amendment) and Annex 3 (Form of Joinder Agreement) respectively, in each case
duly executed by the Administrative Agent and each Grantor directly affected
thereby.

Section 7.2                                   Notices

All notices, requests and demands to or upon the Administrative Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 11.8
(Notices, Etc.) of the Credit Agreement; provided, however, that any such
notice, request or demand to or upon any Grantor shall be addressed to the
Borrower’s notice address set forth in such Section 11.8.

Section 7.3                                   No Waiver by Course of Conduct;
Cumulative Remedies

Neither the Administrative Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 7.1 (Amendments in
Writing)), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default.  No failure to exercise, nor any delay in exercising, on the part of
the Administrative Agent or any other Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent or any other Secured Party of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy that the Administrative Agent or such other Secured
Party would otherwise have on any future occasion.  The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.

Section 7.4                                   Successors and Assigns

This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of the Administrative Agent and each other
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.

I-13


--------------------------------------------------------------------------------


Section 7.5            Counterparts

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document.  Delivery of an executed
counterpart by telecopy shall be effective as delivery of a manually executed
counterpart.

Section 7.6                                   Severability

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 7.7                                   Section Headings

The Article and Section titles contained in this Agreement are, and shall be,
without substantive meaning or content of any kind whatsoever and are not part
of the agreement of the parties hereto.

Section 7.8                                   Entire Agreement

This Agreement together with the other Loan Documents represents the entire
agreement of the parties and supersedes all prior agreements and understandings
relating to the subject matter hereof.

Section 7.9                                   Governing Law

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

Section 7.10                            Additional Grantors

If, pursuant to Section 7.10 (Additional Collateral and Guaranties) of the
Credit Agreement, the Borrower shall be required to cause any Subsidiary that is
not a Grantor to become a Grantor hereunder, such Subsidiary shall execute and
deliver to the Administrative Agent a Joinder Agreement substantially in the
form of Annex 3 (Form of Joinder Agreement) and shall thereafter for all
purposes be a party hereto and have the same rights, benefits and obligations as
a Grantor party hereto on the Closing Date.

Section 7.11                            Release of Collateral

(a)           At the time provided in Section 10.8(b)(i) (Concerning the
Collateral and the Collateral Documents) of the Credit Agreement, the Collateral
shall be released from the Lien created hereby and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall

I-14


--------------------------------------------------------------------------------


terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors.  At
the request and sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver to such Grantor any Collateral of such
Grantor held by the Administrative Agent hereunder and execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
such termination.

(b)           If the Administrative Agent shall be directed or permitted
pursuant to Section 10.8(b)(ii) or (iii) (Concerning the Collateral and the
Collateral Documents) of the Credit Agreement to release any Lien created hereby
upon any Collateral (including any Collateral sold or disposed of by any Grantor
in a transaction permitted by the Credit Agreement), such Collateral shall be
released from the Lien created hereby to the extent provided under, and subject
to the terms and conditions set forth in, Section 10.8(b)(ii) or (iii)
(Concerning the Collateral and the Collateral Documents) of the Credit
Agreement.  In connection therewith, the Administrative Agent, at the request
and sole expense of the Borrower, shall execute and deliver to the Borrower all
releases or other documents, including, without limitation, UCC termination
statements, reasonably necessary or desirable for the release of the Lien
created hereby on such Collateral.  At the request and sole expense of the
Borrower, a Grantor shall be released from its obligations hereunder in the
event that all the capital stock of such Grantor shall be so sold or disposed;
provided, however, that the Borrower shall have delivered to the Administrative
Agent, at least ten Business Days, or such shorter period as the Administrative
Agent may agree to, prior to the date of the proposed release, a written request
for release identifying the relevant Grantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by the Borrower in form
and substance satisfactory to the Administrative Agent stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

Section 7.12                            Reinstatement

Each Grantor further agrees that, if any payment made by any Loan Party or other
Person and applied to the Obligations is at any time annulled, avoided, set
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of Collateral are
required to be returned by any Secured Party to such Loan Party, its estate,
trustee, receiver or any other party, including any Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made or, if prior thereto the Lien granted hereby or
other Collateral securing such liability hereunder shall have been released or
terminated by virtue of such cancellation or surrender), such Lien or other
Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.

[Signature Pages Follow]

I-15


--------------------------------------------------------------------------------


 

In witness whereof, each of the undersigned has caused this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.

Tenet Healthcare Corporation,

 

as Grantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[Grantors],

 

as Grantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accepted and Agreed

 

 

 

as of the date first above written:

 

 

 

 

 

 

 

Citicorp USA, Inc.,

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT FOR TENET’S CREDIT AGREEMENT]

I-16


--------------------------------------------------------------------------------


ANNEX 1-A
TO
PLEDGE AND SECURITY AGREEMENT

FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT

                           ,     

[Financial Institution]
[Address]

Ladies and Gentlemen:

Reference is made to account no. [               ] maintained with you (the
“Bank”) by [                ] (the “Company”), [as borrower] [as guarantor] into
which funds are deposited from time to time (the “Account”).  The Company has
entered into a Pledge and Security Agreement, dated as of November 16, 2006 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Pledge and Security Agreement”), among the Company, [Tenet
Healthcare Corporation], certain of its [subsidiaries][affiliates] party thereto
and Citicorp USA, Inc., as agent for the Secured Parties referred to therein (in
such capacity the “Administrative Agent”).  All references herein to the “UCC”
shall mean the Uniform Commercial Code as in effect in the State of New York.

Pursuant to the Pledge and Security Agreement and related documents, the Company
has granted to the Administrative Agent, for the benefit of the Secured Parties,
a security interest in certain property of the Company, including, among other
things, accounts, instruments, general intangibles and all proceeds thereof (the
“Collateral”).  Payments with respect to the Collateral are or hereafter may be
made to the Account.  You, the Company and the Administrative Agent are entering
into this letter agreement to perfect the security interest of the
Administrative Agent in the Account.

The Company hereby transfers to the Administrative Agent exclusive control of
the Account.  By your execution of this letter agreement, you (i) agree that you
shall comply with instructions originated by the Administrative Agent directing
disposition of the funds in the Account without further consent of the Company
and (ii) acknowledge and agree that the Administrative Agent now has exclusive
control of the Account and that all funds and other property on deposit in the
Account shall be transferred to the Administrative Agent upon receipt of a
Blockage Notice, as described below.

The Account shall not be subject to deduction, set-off, banker’s lien,
counterclaim, defense, recoupment or any other right in favor of any person or
entity other than the Administrative Agent.  By your execution of this letter
agreement you also acknowledge that, as of the date hereof, you have received no
notice of any other pledge or assignment of the Account and have not executed
any agreements with third parties covering the disposition of funds in the
Account at any time from and after the date hereof.  You agree with the
Administrative Agent as follows:

1-A-1


--------------------------------------------------------------------------------


 

(a)           Prior to the delivery to you of a written notice from the
Administrative Agent in the form of Exhibit A hereto (a “Blockage Notice”), you
are authorized to accept instructions from the Company with respect to the
management and direction of the Account in all aspects, including the
disposition of funds maintained in the Account.

(b)           From and after the delivery to you of a Blockage Notice, you shall
transfer (by wire transfer or other method of transfer mutually acceptable to
you and the Administrative Agent) to the Administrative Agent, in same day
funds, on each business day, the entire balance in the Account to the following
account:

 

ABA Number:

 

 

 

 

 

Citibank, N.A.

 

 

 

 

388 Greenwich Street

 

 

 

 

New York, New York 10013

 

 

 

 

 

 

 

 

 

Account Name:

 

 

 

 

 

 

Concentration Account

 

 

 

 

Account Number:

 

 

 

 

 

Reference:

 

 

 

 

 

Attn:

 

 

 

 

or to such other account as the Administrative Agent may from time to time
designate in writing (the “Administrative Agent Concentration Account”).

(c)           All customary service charges and fees with respect to the Account
shall be debited to the Account.  In the event insufficient funds remain in the
Account to cover such customary service charges and fees, the Company shall pay
and indemnify you for the amounts of such customary service charges and fees.

This letter agreement shall be binding upon and shall inure to the benefit of
you, the Company, the Administrative Agent, the Secured Parties referred to in
the Pledge and Security Agreement and the respective successors, transferees and
assigns of any of the foregoing.  This letter agreement may not be modified
except upon the mutual consent of the Administrative Agent, the Company and you.
You may terminate the letter agreement only upon 30 days’ prior written notice
to the Company and the Administrative Agent.  The Administrative Agent may
terminate this letter agreement upon 10 days’ prior written notice to you and
the Company, unless such termination is in connection with the payment in full
of the obligations secured as provided in the Pledge and Security Agreement, in
which case the termination of this letter agreement shall be effective upon
receipt by you of the Administrative Agent’s written acknowledgment of the
payment in full of the obligations secured as provided in the Pledge and
Security Agreement.

This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this letter agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this letter
agreement.

1-A-2


--------------------------------------------------------------------------------


 

This letter agreement supersedes all prior agreements, oral or written, with
respect to the subject matter hereof and may not be amended, modified or
supplemented except by a writing signed by the Administrative Agent, the Company
and you.  Without the prior consent of the Administrative Agent and the Company,
you shall not, agree with any third part to comply with instructions or other
directions concerning the Account or the disposition of funds in the Account
originated by such third party.

The Company hereby agrees to indemnify and hold you, your directors, officers,
agents and employees harmless against all claims, causes of action, liabilities,
lawsuits, demands and damages, including, without limitation, all court costs
and reasonable attorney fees, in each case in any way related to or arising out
of or in connection with this letter agreement or any action taken or not taken
pursuant hereto, except to the extent caused by your gross negligence or willful
misconduct.

Both this letter agreement and the Account shall be governed by, and construed
in accordance with, the laws of the State of New York.  Regardless of any
provision in any other agreement governing the Account, you agree that the
“bank’s jurisdiction” for purposes of this letter agreement and the UCC shall be
the State of New York.

 

1-A-3


--------------------------------------------------------------------------------


Upon acceptance of this letter agreement it shall be the valid and binding
obligation of the Company, the Administrative Agent, and you, in accordance with
its terms.

Very truly yours,

 

 

 

[Name of Company]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Citicorp USA, Inc.,

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Acknowledged and Agreed

 

 

 

as of the date first above written:

 

 

 

 

 

 

 

[Financial Institution]

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

[SIGNATURE PAGE TO DEPOSIT ACCOUNT CONTROL ACCOUNT AGREEMENT]

1-A-4


--------------------------------------------------------------------------------


Exhibit A

to
Deposit Account Control Agreement

Form of Administrative Agent Blockage Notice

[Financial Institution]
[Address]

Re:          Account No.                                     (the “Account”)

Ladies and Gentlemen:

Reference is made to the Account and that certain Deposit Account Control
Agreement dated                      , 20   among you, Citicorp USA, Inc., as
Administrative Agent (the “Administrative Agent”), and
[                        ] (the “Deposit Account Control Agreement”). 
Capitalized terms used herein shall have the meanings given to them in the
Deposit Account Control Agreement.

The Administrative Agent hereby notifies you that, from and after the date of
this notice, you are hereby directed to transfer (by wire transfer or other
method of transfer mutually acceptable to you and the Administrative Agent) to
the Administrative Agent, in same day funds, on each business day, the entire
balance in the Account to the Administrative Agent Concentration Account
specified in clause (b) of the Deposit Account Control Agreement or to such
other account as the Administrative Agent may from time to time designate in
writing.

 

Very truly yours,

 

 

 

 

 

Citicorp USA, Inc,

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

1-A-5


--------------------------------------------------------------------------------


 

ANNEX 1-B
PLEDGE AND SECURITY AGREEMENT

FORM OF COLLECTION DEPOSIT ACCOUNT AGREEMENT

                    ,       

[Financial Institution]

[Address]

Ladies and Gentlemen:

Reference is made to account no. [                ] maintained with you (the
“Bank”) by [                ] (the “Company”), [as borrower] [as guarantor] into
which funds are deposited from time to time (the “Account”).  The Company has
entered into a Pledge and Security Agreement, dated as of November 16, 2006 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Pledge and Security Agreement”), among the Company, [Tenet
Healthcare Corporation], certain of its [subsidiaries][affiliates] party thereto
and Citicorp USA, Inc., as agent for the Secured Parties referred to therein (in
such capacity the “Administrative Agent”).  All references herein to the “UCC”
shall mean the Uniform Commercial Code as in effect in the State of New York.

Pursuant to the Pledge and Security Agreement and related documents, the Company
has granted to the Administrative Agent, for the benefit of the Secured Parties,
a security interest in certain property of the Company, including, among other
things, accounts, instruments, general intangibles and all proceeds thereof (the
“Collateral”).  Payments with respect to the Collateral are or hereafter may be
made to the Account.

By your execution of this letter agreement you also acknowledge that, as of the
date hereof, you have received no notice of any other pledge or assignment of
the Account and have not executed any agreements with third parties covering the
disposition of funds in the Account at any time from and after the date hereof. 
You agree with the Administrative Agent as follows:

(d)           You are authorized to accept instructions from the Company with
respect to the management and direction of the Account in all respects.  EACH OF
THE PARTIES HERETO AGREE AND CONFIRM THAT THE COMPANY HAS SOLE DOMINION AND
CONTROL OVER THE ACCOUNT.

(e)           You shall transfer (by wire transfer or other method of transfer
mutually acceptable to you and the Administrative Agent) to [Tenet Healthcare
Corporation], in same day funds, on each business day, the entire balance in the
Account to the following account:

ABA Number:
[Tenet Healthcare Corporation]
Address:

1-B-1


--------------------------------------------------------------------------------


 

Account Name:

 

 

 

Concentration Account

 

Account Number:

 

 

Reference:

 

 

Attn:

 

 

 

or to such other account as the Company may from time to time designate in
writing .

(f)            All customary service charges and fees with respect to the
Account shall be debited to the Account.  In the event insufficient funds remain
in the Account to cover such customary service charges and fees, the Company
shall pay and indemnify you for the amounts of such customary service charges
and fees.

You shall notify the Administrative Agent immediately in the event the Company
instructs you to alter any of the arrangements set forth in paragraphs (a)
through (c) above.  The Company agrees that any such instructions to [the
Financial Institution] contrary to those set forth in paragraphs (a) through (c)
above shall constitute an Event of Default under the terms of the Credit
Agreement.  In such event, the Company acknowledges that the Administrative
Agent shall have the right to seek an immediate court order directing [the
Financial Institution] to transfer to the Administrative Agent, in same day
funds, on each Business Day, the entire balance in the Account to an account to
be designated by the Administrative Agent.

This letter agreement shall be binding upon and shall inure to the benefit of
you, the Company, the Administrative Agent, the Secured Parties referred to in
the Pledge and Security Agreement and the respective successors, transferees and
assigns of any of the foregoing.  This letter agreement may not be modified
except upon the mutual consent of the Administrative Agent, the Company and you.
You may terminate the letter agreement only upon 30 days’ prior written notice
to the Company and the Administrative Agent.  The Administrative Agent may
terminate this letter agreement upon 10 days’ prior written notice to you and
the Company, unless such termination is in connection with the payment in full
of the obligations secured as provided in the Pledge and Security Agreement, in
which case the termination of this letter agreement shall be effective upon
receipt by you of the Administrative Agent’s written acknowledgment of the
payment in full of the obligations secured as provided in the Pledge and
Security Agreement.

This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this letter agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this letter
agreement.

This letter agreement supersedes all prior agreements, oral or written, with
respect to the subject matter hereof and may not be amended, modified or
supplemented except by a writing signed by the Administrative Agent, the Company
and you.  Without the prior consent of the Administrative Agent and the Company,
you shall not, agree with any third part to comply with instructions or other
directions concerning the Account or the disposition of funds in the Account
originated by such third party.

1-B-2


--------------------------------------------------------------------------------


The Company hereby agrees to indemnify and hold you, your directors, officers,
agents and employees harmless against all claims, causes of action, liabilities,
lawsuits, demands and damages, including, without limitation, all court costs
and reasonable attorney fees, in each case in any way related to or arising out
of or in connection with this letter agreement or any action taken or not taken
pursuant hereto, except to the extent caused by your gross negligence or willful
misconduct.

Both this letter agreement and the Account shall be governed by, and construed
in accordance with, the laws of the State of New York.  Regardless of any
provision in any other agreement governing the Account, you agree that the
“bank’s jurisdiction” for purposes of this letter agreement and the UCC shall be
the State of New York.

1-B-3


--------------------------------------------------------------------------------


Upon acceptance of this letter agreement it shall be the valid and binding
obligation of the Company, the Administrative Agent, and you, in accordance with
its terms.

 

Very truly yours,

 

 

 

[NAME OF COMPANY]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

CITICORP USA, INC.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

ACKNOWLEDGED AND AGREED
as of the date first above written:

 

[FINANCIAL INSTITUTION]

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 

1-B-4


--------------------------------------------------------------------------------


 

ANNEX 2
TO
PLEDGE AND SECURITY AGREEMENT

Form of Pledge Amendment

This Pledge Amendment, dated as of                   , 20  , is delivered
pursuant to Section 4.4(a) (Pledged Collateral) of the Pledge and Security
Agreement, dated as of November 16, 2006, by Tenet Healthcare Corporation (the
“Borrower”), the [undersigned Grantor and the other ]Subsidiaries of the
Borrower from time to time party thereto as Grantors in favor of Citicorp USA,
Inc., as agent for the Secured Parties referred to therein (the “Pledge and
Security Agreement”) and the undersigned hereby agrees that this Pledge
Amendment may be attached to the Pledge and Security Agreement and that the
Pledged Collateral listed on this Pledge Amendment shall be and become part of
the Collateral referred to in the Pledge and Security Agreement and shall secure
all Secured Obligations of the undersigned.  Capitalized terms used herein but
not defined herein are used herein with the meaning given them in the Pledge and
Security Agreement.

[GRANTOR]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Pledged Instruments

ISSUER

 

DESCRIPTION OF DEBT

 

CERTIFICATE NO(S).

 

FINAL MATURITY

 

PRINCIPAL 
AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

A2-1


--------------------------------------------------------------------------------


Acknowledged and Agreed
as of the date first above written:

Citicorp USA, Inc.,

 

as Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

A2-2


--------------------------------------------------------------------------------


 

ANNEX 3
TO
PLEDGE AND SECURITY AGREEMENT

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of                      , 20   , is delivered
pursuant to Section 7.10 (Additional Grantors) of the Pledge and Security
Agreement, dated as of November 16, 2006, by Tenet Healthcare Corporation (the
“Borrower”) and the Subsidiaries of the Borrower listed on the signature pages
thereof in favor of the Citicorp USA, Inc., as agent for the Secured Parties
referred to therein (the “Pledge and Security Agreement”).  Capitalized terms
used herein but not defined herein are used with the meanings given them in the
Pledge and Security Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 7.10 (Additional Grantors) of the Pledge and Security Agreement,
hereby becomes a party to the Pledge and Security Agreement as a Grantor
thereunder with the same force and effect as if originally named as a Grantor
therein and, without limiting the generality of the foregoing, hereby grants to
the Administrative Agent, as collateral security for the full, prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the undersigned, hereby
collaterally assigns, mortgages, pledges and hypothecates to the Administrative
Agent and grants to the Administrative Agent a Lien on and security interest in,
all of its right, title and interest in, to and under the Collateral of the
undersigned and expressly assumes all obligations and liabilities of a Grantor
thereunder.

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 4 to the Pledge and Security Agreement.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article III (Representations and Warranties) of the
Pledge and Security Agreement applicable to it is true and correct on and as the
date hereof as if made on and as of such date.

In witness whereof, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

[ADDITIONAL GRANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A3-1


--------------------------------------------------------------------------------


Acknowledged and Agreed
as of the date first above written:

[Each Grantor Pledging
Additional Collateral]

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Citicorp USA, Inc.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

A3-2


--------------------------------------------------------------------------------


EXHIBIT J

FORM OF
BORROWING BASE CERTIFICATE

TENET HEALTHCARE CORPORATION
Borrowing Base Certificate
Period ending    /   /   

Citicorp USA, Inc.,
as Administrative Agent under the
Credit Agreement referred to below

388 Greenwich Street, 20th Floor
New York, NY 10013

Reference is made to the Credit Agreement, dated as of November    , 2006 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Lenders and Issuers
party thereto, Citicorp USA, Inc., as agent for the Lenders and Issuers, and
Banc of America Securities LLC, as syndication agent.  Capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Credit
Agreement.

The undersigned Responsible Officer of the Borrower hereby certifies that (i)
the information attached hereto as Exhibit A is true, complete and correct as of
the close of business on the period end set forth above and (ii) no Default or
Event of Default has occurred and is continuing on the date hereof.

TENET HEALTHCARE CORPORATION

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

J-1


--------------------------------------------------------------------------------


EXHIBIT A

TENET HEALTHCARE CORPORATION
DETAILED AVAILABILITY SCHEDULE
AS OF                                ,       

 

 

Mgd Care &

 

 

 

 

 

 

 

 

 

Comm Insur

 

Medicaid

 

Medicare

 

Totals

 

Acute aging balance

 

 

 

 

 

 

 

 

 

Specialty aging balance

 

 

 

 

 

 

 

 

 

Gross aging balance

 

 

 

 

 

 

 

 

 

Contractual allowances on acute aging

 

 

 

 

 

 

 

 

 

Contractual allowances on specialty aging

 

 

 

 

 

 

 

 

 

Amounts over 120 days - acute

 

 

 

 

 

 

 

 

 

Amounts over 120 days - specialty

 

 

 

 

 

 

 

 

 

Tenet Choices, net of contractuals

 

 

 

 

 

 

 

 

 

Cost report liability - contras

 

 

 

 

 

 

 

 

 

Unreconciled delta - GL versus aging

 

 

 

 

 

 

 

 

 

Estimated self pay included

 

 

 

 

 

 

 

 

 

Total ineligible

 

 

 

 

 

 

 

 

 

Total eligible

 

 

 

 

 

 

 

 

 

Available @ 85%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Availability on 120-150 days @ 50%

 

 

 

 

 

 

 

 

 

Availability on 150-180 days @ 25%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total availability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contractual allowance rate

 

 

 

 

 

 

 

 

 

 

J-2


--------------------------------------------------------------------------------


Exhibit K

Form of Collection Deposit Account Agreement

[Financial Institution]

[Address]

Ladies and Gentlemen:

Reference is made to account no. [              ] maintained with you (the
“Bank”) by [              ] (the “Company”), [as borrower] [as guarantor] into
which funds are deposited from time to time (the “Account”).  The Company has
entered into a Pledge and Security Agreement, dated as of November 16, 2006 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Pledge and Security Agreement”), among the Company, [Tenet
Healthcare Corporation], certain of its [subsidiaries][affiliates] party thereto
and Citicorp USA, Inc., as agent for the Secured Parties referred to therein (in
such capacity the “Administrative Agent”).  All references herein to the “UCC”
shall mean the Uniform Commercial Code as in effect in the State of New York.

Pursuant to the Pledge and Security Agreement and related documents, the Company
has granted to the Administrative Agent, for the benefit of the Secured Parties,
a security interest in certain property of the Company, including, among other
things, accounts, instruments, general intangibles and all proceeds thereof (the
“Collateral”).  Payments with respect to the Collateral are or hereafter may be
made to the Account.

By your execution of this letter agreement you also acknowledge that, as of the
date hereof, you have received no notice of any other pledge or assignment of
the Account and have not executed any agreements with third parties covering the
disposition of funds in the Account at any time from and after the date hereof. 
You agree with the Administrative Agent as follows:

(a)           You are authorized to accept instructions from the Company with
respect to the management and direction of the Account in all respects.  EACH OF
THE PARTIES HERETO AGREE AND CONFIRM THAT THE COMPANY HAS SOLE DOMINION AND
CONTROL OVER THE ACCOUNT.

(b)           You shall transfer (by wire transfer or other method of transfer
mutually acceptable to you and the Administrative Agent) to [Tenet Healthcare
Corporation], in same day funds, on each business day, the entire balance in the
Account to the following account:

ABA Number(1):

 

 

[Tenet Healthcare Corporation]

 

 

Address:

 

 

 

 

 

Account Name:

 

 

 

Concentration Account

 

Account Number:

 

 

Reference:

 

 

Attn:

 

 

or to such other account as the Company may from time to time designate in
writing.

--------------------------------------------------------------------------------

(1)             Insert details of the applicable Approved Deposit Account.

K-1


--------------------------------------------------------------------------------


(c)           All customary service charges and fees with respect to the Account
shall be debited to the Account.  In the event insufficient funds remain in the
Account to cover such customary service charges and fees, the Company shall pay
and indemnify you for the amounts of such customary service charges and fees.

You shall notify the Administrative Agent immediately in the event the Company
instructs you to alter any of the arrangements set forth in paragraphs (a)
through (c) above.  The Company agrees that any such instructions to [the
Financial Institution] contrary to those set forth in paragraphs (a) through (c)
above shall constitute an Event of Default under the terms of the Credit
Agreement.  In such event, the Company acknowledges that the Administrative
Agent shall have the right to seek an immediate court order directing [the
Financial Institution] to transfer to the Administrative Agent, in same day
funds, on each Business Day, the entire balance in the Account to an account to
be designated by the Administrative Agent.

This letter agreement shall be binding upon and shall inure to the benefit of
you, the Company, the Administrative Agent, the Secured Parties referred to in
the Pledge and Security Agreement and the respective successors, transferees and
assigns of any of the foregoing.  This letter agreement may not be modified
except upon the mutual consent of the Administrative Agent, the Company and you.
You may terminate the letter agreement only upon 30 days’ prior written notice
to the Company and the Administrative Agent.  The Administrative Agent may
terminate this letter agreement upon 10 days’ prior written notice to you and
the Company, unless such termination is in connection with the payment in full
of the obligations secured as provided in the Pledge and Security Agreement, in
which case the termination of this letter agreement shall be effective upon
receipt by you of the Administrative Agent’s written acknowledgment of the
payment in full of the obligations secured as provided in the Pledge and
Security Agreement.

This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this letter agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this letter
agreement.

This letter agreement supersedes all prior agreements, oral or written, with
respect to the subject matter hereof and may not be amended, modified or
supplemented except by a writing signed by the Administrative Agent, the Company
and you.  Without the prior consent of the Administrative Agent and the Company,
you shall not, agree with any third part to comply with instructions or other
directions concerning the Account or the disposition of funds in the Account
originated by such third party.

The Company hereby agrees to indemnify and hold you, your directors, officers,
agents and employees harmless against all claims, causes of action, liabilities,
lawsuits, demands and damages, including, without limitation, all court costs
and reasonable attorney fees, in each case in any way related to or arising out
of or in connection with this letter agreement or any action taken or not taken
pursuant hereto, except to the extent caused by your gross negligence or willful
misconduct.

Both this letter agreement and the Account shall be governed by, and construed
in accordance with, the laws of the State of New York.  Regardless of any
provision in any other agreement governing the Account, you agree that the
“bank’s jurisdiction” for purposes of this letter agreement and the UCC shall be
the State of New York.

K-2


--------------------------------------------------------------------------------


Upon acceptance of this letter agreement it shall be the valid and binding
obligation of the Company, the Administrative Agent, and you, in accordance with
its terms.

 

Very truly yours,

 

[Name of Company]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Citicorp USA, Inc.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Acknowledged and Agreed
as of the date first above written:

[Financial Institution]

By:

 

 

 

Name:

 

 

Title

 

 

K-3


--------------------------------------------------------------------------------